UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 06490 Dreyfus Premier Investment Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31* Date of reporting period: July 1, 2016-June 30, 2017 * Fiscal year end is 12/31 for Dreyfus Large Cap Growth Fund and Dreyfus Large Cap Equity Fund. Item 1. Proxy Voting Record Dreyfus Premier Investment Funds, Inc. Dreyfus Diversified International Fund The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Dreyfus Global Infrastructure Fund ABERTIS INFRAESTRUCTURAS S.A Ticker: ABE Security ID: E0003D111 Meeting Date: APR 02, 2017 Meeting Type: Annual Record Date: MAR 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Consolidated and Standalone For For Management Financial Statements 2 Approve Allocation of Income and For For Management Dividends 3 Approve Discharge of Board For For Management 4.1 Amend Articles Re: Board Composition, For For Management Meetings and Committees 4.2 Amend Article 29 Re: Distribution of For For Management Dividends 5 Approve Shareholder Remuneration For For Management either in Shares or Cash with a Charge Against Reserves 6.1 Ratify Appointment of and Elect Marina For For Management Serrano Gonzalez as Director 6.2 Ratify Appointment of and Elect For For Management Sandrine Lagumina as Director 6.3 Ratify Appointment of and Elect Enrico For For Management Letta as Director 6.4 Ratify Appointment of and Elect Luis G. For For Management Fortuno as Director 6.5 Ratify Appointment of and Elect For For Management Francisco Javier Brossa Galofre as Director 6.6 Ratify Appointment of and Elect For For Management Director 6.7 Reelect G3T SL as Director For For Management 7 Renew Appointment of Deloitte as For For Management Auditor 8 Advisory Vote on Remuneration Report For For Management 9 Approve Remuneration Policy For For Management 10 Authorize Board to Ratify and Execute For For Management Approved Resolutions AENA S.A. Ticker: AENA Security ID: E526K0106 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Standalone Financial Statements For For Management 2 Approve Consolidated Financial For For Management Statements 3 Approve Allocation of Income and For For Management Dividends 4 Approve Discharge of Board For For Management 5.1 Ratify Appointment of and Elect For For Management Francisco Javier Martin Ramiro as Director 5.2 Elect Maria Jesus Romero de Avila For For Management Torrijos as Director 5.3 Elect Alicia Segovia Marco as Director For For Management 6 Authorize Issuance of Non-Convertible For For Management Bonds/Debentures and/or Other Debt Securities up to EUR 5 Billion 7 Amend Articles Re: Company Name, For For Management Corporate Purpose, Nationality, Registered Office, Fiscal Year, Annual Statements, Reserves and Distribution of Profits 8 Change Company Name to Aena SME SA For For Management 9 Advisory Vote on Remuneration Report For For Management 10 Authorize Board to Ratify and Execute For For Management Approved Resolutions AEROPORTS DE PARIS ADP Ticker: ADP Security ID: F00882104 Meeting Date: MAY 11, 2017 Meeting Type: Annual/Special Record Date: MAY 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.64 per Share 4 Approve Transaction with the French For For Management State 5 Approve Transaction with the Musee du For For Management Louvre 6 Approve Transaction with the Musee For For Management d'Orsay and the Musee de l'Orangerie 7 Approve Transaction with Media For For Management Aeroports de Paris 8 Approve Transaction with SNCF Mobilite For For Management 9 Approve Transaction with SNCF Reseau For For Management and the Caisse des Depots et Consignations 10 Approve Transaction with l'Ecole For For Management Nationale Superieure Louis Lumiere 11 Approve Transaction with Chateau du For For Management Musee et du Domaine National de Versailles 12 Approve Transaction with Atout France For For Management 13 Approve Transaction with RATP and STIF For For Management 14 Approve Transaction with Societe de For For Management distribution Aeroportuaire 15 Approve Transaction with Paris Musees For For Management 16 Approve Transaction with the For For Management Groupement d'Interet Public Paris2024 17 Approve Transaction with Groupe Vinci For For Management 18 Authorize Repurchase of Up to 5 For Against Management Percent of Issued Share Capital 19 Non-Binding Vote on Compensation of For For Management Augustin de Romanet, Chairman and CEO 20 Non-Binding Vote on Compensation of For For Management Patrick Jeantet, Vice-CEO 21 Approve Remuneration Policy of For For Management Chairman and CEO 22 Ratify Change Location of Registered For For Management Office to, 1 Rue de France, 93290, Tremblay en France 23 Amend Articles 1, 13, 14, 15, 16 of For Against Management Bylaws Re: Board of Directors 24 Amend Article 18 of Bylaws to Comply For Against Management with Legal Changes Re: Transactions between Directors and Shareholders 25 Amend Article 20 of Bylaws to Comply For For Management with Legal Changes Re: General Meetings 26 Delegate Power to the Board of For Against Management Directors to Amend the Bylaws to Comply with New Regulation 27 Elect Genievre Chaux-Debry as Director For Against Management 28 Elect Michel Massoni as Director For Against Management 29 Elect Muriel Penicaud as Director For Against Management 30 Elect Denis Robin as Director For Against Management 31 Elect Perrine Vidalenche as Director For Against Management 32 Subjected to Approval of Item 23, For Against Management Appoint Gilles Leblanc as Censor 33 Approve Remuneration of Directors and For For Management Censors in the Aggregate Amount of EUR 350,000 34 Authorize Filing of Required For For Management Documents/Other Formalities ALLIANT ENERGY CORPORATION Ticker: LNT Security ID: 018802108 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick E. Allen For For Management 1.2 Elect Director Patricia L. Kampling For For Management 1.3 Elect Director Singleton B. McAllister For For Management 1.4 Elect Director Susan D. Whiting For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report on Lobbying Payments and Against Against Shareholder Political Contributions AMERICAN ELECTRIC POWER COMPANY, INC. Ticker: AEP Security ID: 025537101 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nicholas K. Akins For For Management 1.2 Elect Director David J. Anderson For For Management 1.3 Elect Director J. Barnie Beasley, Jr. For For Management 1.4 Elect Director Ralph D. Crosby, Jr. For For Management 1.5 Elect Director Linda A. Goodspeed For For Management 1.6 Elect Director Thomas E. Hoaglin For For Management 1.7 Elect Director Sandra Beach Lin For For Management 1.8 Elect Director Richard C. Notebaert For For Management 1.9 Elect Director Lionel L. Nowell, III For For Management 1.10 Elect Director Stephen S. Rasmussen For For Management 1.11 Elect Director Oliver G. Richard, III For For Management 1.12 Elect Director Sara Martinez Tucker For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management AMERICAN TOWER CORPORATION Ticker: AMT Security ID: 03027X100 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gustavo Lara Cantu For For Management 1b Elect Director Raymond P. Dolan For For Management 1c Elect Director Robert D. Hormats For For Management 1d Elect Director Craig Macnab For For Management 1e Elect Director JoAnn A. Reed For For Management 1f Elect Director Pamela D.A. Reeve For For Management 1g Elect Director David E. Sharbutt For For Management 1h Elect Director James D. Taiclet, Jr. For For Management 1i Elect Director Samme L. Thompson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management AMERICAN WATER WORKS COMPANY, INC. Ticker: AWK Security ID: 030420103 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Julie A. Dobson For For Management 1b Elect Director Paul J. Evanson For For Management 1c Elect Director Martha Clark Goss For For Management 1d Elect Director Veronica M. Hagen For For Management 1e Elect Director Julia L. Johnson For For Management 1f Elect Director Karl F. Kurz For For Management 1g Elect Director George MacKenzie For For Management 1h Elect Director Susan N. Story For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Approve Nonqualified Employee Stock For For Management Purchase Plan 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors APA GROUP Ticker: APA Security ID: Q0437B100 Meeting Date: OCT 27, 2016 Meeting Type: Annual Record Date: OCT 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Steven Crane as Director For For Management 2 Elect John Fletcher as Director For For Management AQUA AMERICA, INC. Ticker: WTR Security ID: 03836W103 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carolyn J. Burke For For Management 1.2 Elect Director Nicholas DeBenedictis For For Management 1.3 Elect Director Christopher H. Franklin For For Management 1.4 Elect Director Richard H. Glanton For For Management 1.5 Elect Director Lon R. Greenberg For For Management 1.6 Elect Director William P. Hankowsky For For Management 1.7 Elect Director Wendell F. Holland For For Management 1.8 Elect Director Ellen T. Ruff For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ATLANTIA SPA Ticker: ATL Security ID: T05404107 Meeting Date: APR 21, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Statutory Reports, and Allocation of Income 2 Authorize Share Repurchase Program and For Against Management Reissuance of Repurchased Shares 3 Approve Phantom Stock Option Plan For Against Management (2017) and Phantom Stock Grant Plan (2017) 4 Elect Marco Emilio Angelo Patuano as For For Management Director 5 Approve Remuneration Policy For For Management A Deliberations on Possible Legal Action None Against Management Against Directors if Presented by Shareholders ATMOS ENERGY CORPORATION Ticker: ATO Security ID: 049560105 Meeting Date: FEB 08, 2017 Meeting Type: Annual Record Date: DEC 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert W. Best For For Management 1b Elect Director Kim R. Cocklin For For Management 1c Elect Director Kelly H. Compton For For Management 1d Elect Director Richard W. Douglas For For Management 1e Elect Director Ruben E. Esquivel For For Management 1f Elect Director Rafael G. Garza For For Management 1g Elect Director Richard K. Gordon For For Management 1h Elect Director Robert C. Grable For For Management 1i Elect Director Michael E. Haefner For For Management 1j Elect Director Nancy K. Quinn For For Management 1k Elect Director Richard A. Sampson For For Management 1l Elect Director Stephen R. Springer For For Management 1m Elect Director Richard Ware, II For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AUCKLAND INTERNATIONAL AIRPORT LTD. Ticker: AIA Security ID: Q06213146 Meeting Date: OCT 20, 2016 Meeting Type: Annual Record Date: OCT 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Henry van der Heyden as Director For For Management 2 Elect Michelle Guthrie as Director For For Management 3 Elect Christine Spring as Director For For Management 4 Approve the Increase in Maximum For For Management Aggregate Remuneration of Directors 5 Authorize the Board to Fix For For Management Remuneration of the Auditors AURIZON HOLDINGS LTD. Ticker: AZJ Security ID: Q0695Q104 Meeting Date: OCT 18, 2016 Meeting Type: Annual Record Date: OCT 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 2a Elect Russell Caplan as Director For For Management 2b Elect Michael Fraser as Director For For Management 2c Elect Kate Vidgen as Director For For Management 3 Approve the Remuneration Report For For Management BEIJING CAPITAL INTERNATIONAL AIRPORT CO., LTD. Ticker: 694 Security ID: Y07717104 Meeting Date: AUG 25, 2016 Meeting Type: Special Record Date: JUL 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Han Zhiliang as Director For For Management CANADIAN NATIONAL RAILWAY COMPANY Ticker: CNR Security ID: 136375102 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shauneen Bruder For For Management 1.2 Elect Director Donald J. Carty For For Management 1.3 Elect Director Gordon D. Giffin For For Management 1.4 Elect Director Julie Godin For For Management 1.5 Elect Director Edith E. Holiday For For Management 1.6 Elect Director Luc Jobin For For Management 1.7 Elect Director V. Maureen Kempston For For Management Darkes 1.8 Elect Director Denis Losier For For Management 1.9 Elect Director Kevin G. Lynch For For Management 1.10 Elect Director James E. O'Connor For For Management 1.11 Elect Director Robert Pace For For Management 1.12 Elect Director Robert L. Phillips For For Management 1.13 Elect Director Laura Stein For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote on Executive For For Management Compensation Approach CELLNEX TELECOM S.A. Ticker: CLNX Security ID: E2R41M104 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: APR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Consolidated and Standalone For For Management Financial Statements 2 Approve Allocation of Income and For For Management Dividends 3 Approve Discharge of Board For For Management 4 Renew Appointment of Deloitte as For For Management Auditor 5 Amend Remuneration Policy For For Management 6.1 Fix Number of Directors at 10 For For Management 6.2 Elect Concepcion del Rivero Bermejo as For For Management Director 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions 8 Advisory Vote on Remuneration Report For For Management CENTRICA PLC Ticker: CNA Security ID: G2018Z143 Meeting Date: MAY 08, 2017 Meeting Type: Annual Record Date: MAY 04, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Elect Joan Gillman as Director For For Management 5 Elect Stephen Hester as Director For For Management 6 Elect Scott Wheway as Director For For Management 7 Re-elect Rick Haythornthwaite as For For Management Director 8 Re-elect Iain Conn as Director For For Management 9 Re-elect Jeff Bell as Director For For Management 10 Re-elect Margherita Della Valle as For For Management Director 11 Re-elect Mark Hanafin as Director For For Management 12 Re-elect Mark Hodges as Director For For Management 13 Re-elect Lesley Knox as Director For For Management 14 Re-elect Carlos Pascual as Director For For Management 15 Re-elect Steve Pusey as Director For For Management 16 Appoint Deloitte LLP as Auditors For For Management 17 Authorise Board to Fix Remuneration of For For Management Auditors 18 Approve EU Political Donations and For For Management Expenditure 19 Authorise Issue of Equity with For For Management Pre-emptive Rights 20 Authorise Issue of Equity without For For Management Pre-emptive Rights 21 Authorise Issue of Equity without For For Management Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment 22 Authorise Market Purchase of Ordinary For For Management Shares 23 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice CHEUNG KONG INFRASTRUCTURE HOLDINGS LTD Ticker: 1038 Security ID: G2098R102 Meeting Date: MAR 14, 2017 Meeting Type: Special Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Consortium Formation Agreement For For Management and Related Transactions CHEUNG KONG INFRASTRUCTURE HOLDINGS LTD Ticker: 1038 Security ID: G2098R102 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAY 04, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3.1 Elect Chan Loi Shun as Director For Against Management 3.2 Elect Chen Tsien Hua as Director For Against Management 3.3 Elect Sng Sow-mei (Poon Sow Mei) as For Against Management Director 3.4 Elect Colin Stevens Russel as Director For Against Management 3.5 Elect Lan Hong Tsung as Director For Against Management 3.6 Elect George Colin Magnus as Director For For Management 3.7 Elect Paul Joseph Tighe as Director For For Management 4 Approve Deloitte Touche Tohmatsu as For Against Management Auditors and Authorize Board to Fix Their Remuneration 5.1 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5.2 Authorize Repurchase of Issued Share For For Management Capital 5.3 Authorize Reissuance of Repurchased For Against Management Shares 6 Change English Name and Adopt Chinese For For Management Name as Dual Foreign Name CLP HOLDINGS LTD. Ticker: 2 Security ID: Y1660Q104 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: APR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Roderick Ian Eddington as For For Management Director 2b Elect Lee Yui Bor as Director For For Management 2c Elect William Elkin Mocatta as Director For For Management 2d Elect Vernon Francis Moore as Director For For Management 2e Elect Cheng Hoi Chuen, Vincent as For Against Management Director 3 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 5 Authorize Repurchase of Issued Share For For Management Capital CMS ENERGY CORPORATION Ticker: CMS Security ID: 125896100 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jon E. Barfield For For Management 1b Elect Director Deborah H. Butler For For Management 1c Elect Director Kurt L. Darrow For For Management 1d Elect Director Stephen E. Ewing For For Management 1e Elect Director William D. Harvey For For Management 1f Elect Director Philip R. Lochner, Jr. For For Management 1g Elect Director Patricia K. Poppe For For Management 1h Elect Director John G. Russell For For Management 1i Elect Director Myrna M. Soto For For Management 1j Elect Director John G. Sznewajs For For Management 1k Elect Director Laura H. Wright For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Report on Political Contributions Against Against Shareholder 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors CROWN CASTLE INTERNATIONAL CORP. Ticker: CCI Security ID: 22822V101 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director P. Robert Bartolo For For Management 1b Elect Director Jay A. Brown For For Management 1c Elect Director Cindy Christy For For Management 1d Elect Director Ari Q. Fitzgerald For For Management 1e Elect Director Robert E. Garrison, II For For Management 1f Elect Director Lee W. Hogan For For Management 1g Elect Director Edward C. Hutcheson, Jr. For For Management 1h Elect Director J. Landis Martin For For Management 1i Elect Director Robert F. McKenzie For For Management 1j Elect Director Anthony J. Melone For For Management 1k Elect Director W. Benjamin Moreland For Against Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Proxy Access Right Against For Shareholder CSX CORPORATION Ticker: CSX Security ID: 126408103 Meeting Date: JUN 05, 2017 Meeting Type: Proxy Contest Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Proxy Card) None 1a Elect Director Donna M. Alvarado For For Management 1b Elect Director John B. Breaux For For Management 1c Elect Director Pamela L. Carter For For Management 1d Elect Director Steven T. Halverson For For Management 1e Elect Director E. Hunter Harrison For For Management 1f Elect Director Paul C. Hilal For For Management 1g Elect Director Edward J. Kelly, III For For Management 1h Elect Director John D. McPherson For For Management 1i Elect Director David M. Moffett For For Management 1j Elect Director Dennis H. Reilley For For Management 1k Elect Director Linda H. Riefler For For Management 1l Elect Director J. Steven Whisler For For Management 1m Elect Director John J. Zillmer For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Advisory Vote on Reimbursement None For Management Arrangement in Connection with Retention of E. Hunter Harrison as CEO # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Proxy Card) None 1a Elect Director Donna M. Alvarado For Did Not Vote Shareholder 1b Elect Director John B. Breaux For Did Not Vote Shareholder 1c Elect Director Pamela L. Carter For Did Not Vote Shareholder 1d Elect Director Steven T. Halverson For Did Not Vote Shareholder 1e Elect Director E. Hunter Harrison For Did Not Vote Shareholder 1f Elect Director Paul C. Hilal For Did Not Vote Shareholder 1g Elect Director Edward J. Kelly, III For Did Not Vote Shareholder 1h Elect Director John D. McPherson For Did Not Vote Shareholder 1i Elect Director David M. Moffett For Did Not Vote Shareholder 1j Elect Director Dennis H. Reilley For Did Not Vote Shareholder 1k Elect Director Linda H. Riefler For Did Not Vote Shareholder 1l Elect Director J. Steven Whisler For Did Not Vote Shareholder 1m Elect Director John J. Zillmer For Did Not Vote Shareholder 2 Ratify Ernst & Young LLP as Auditors For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year Did Not Vote Management 5 Advisory Vote on Reimbursement For Did Not Vote Management Arrangement in Connection with Retention of E. Hunter Harrison as CEO DOMINION RESOURCES, INC. Ticker: D Security ID: 25746U109 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William P. Barr For For Management 1.2 Elect Director Helen E. Dragas For For Management 1.3 Elect Director James O. Ellis, Jr. For For Management 1.4 Elect Director Thomas F. Farrell, II For For Management 1.5 Elect Director John W. Harris For For Management 1.6 Elect Director Ronald W. Jibson For For Management 1.7 Elect Director Mark J. Kington For For Management 1.8 Elect Director Joseph M. Rigby For For Management 1.9 Elect Director Pamela J. Royal For For Management 1.10 Elect Director Robert H. Spilman, Jr. For For Management 1.11 Elect Director Susan N. Story For For Management 1.12 Elect Director Michael E. Szymanczyk For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Change Company Name to Dominion For For Management Energy, Inc. 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Require Director Nominee with Against Against Shareholder Environmental Experience 8 Assess Portfolio Impacts of Policies Against Against Shareholder to Meet 2 Degree Scenario 9 Report on Methane Emissions Management Against Against Shareholder and Reduction Targets DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration DTE ENERGY COMPANY Ticker: DTE Security ID: 233331107 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerard M. Anderson For For Management 1.2 Elect Director David A. Brandon For For Management 1.3 Elect Director W. Frank Fountain, Jr. For For Management 1.4 Elect Director Charles G. McClure, Jr. For For Management 1.5 Elect Director Gail J. McGovern For For Management 1.6 Elect Director Mark A. Murray For For Management 1.7 Elect Director James B. Nicholson For For Management 1.8 Elect Director Charles W. Pryor, Jr. For For Management 1.9 Elect Director Josue Robles, Jr. For For Management 1.10 Elect Director Ruth G. Shaw For For Management 1.11 Elect Director David A. Thomas For For Management 1.12 Elect Director James H. Vandenberghe For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Assess Portfolio Impacts of Policies Against Against Shareholder to Meet 2 Degree Scenario DUET GROUP Ticker: DUE Security ID: Q32878193 Meeting Date: NOV 16, 2016 Meeting Type: Annual/Special Record Date: NOV 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Remuneration Report For For Management 2 Elect Douglas Halley as Director For For Management 3 Elect Shirley In't Veld as Director For For Management 4 Elect Stewart Butel as Director For For Management 5 Ratify the Past Issuance of Shares For For Management 1 Approve the Remuneration Report For For Management 2 Elect Douglas Halley as Director For For Management 3 Elect Shirley In't Veld as Director For For Management 4 Elect Stewart Butel as Director For For Management 5 Ratify the Past Issuance of Shares For For Management 1 Ratify the Past Issuance of Shares For For Management 1 Approve the Remuneration Report For For Management 2 Elect Jane Harvey as Director For For Management 3 Ratify the Past Issuance of Shares For For Management DUKE ENERGY CORPORATION Ticker: DUK Security ID: 26441C204 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Angelakis For For Management 1.2 Elect Director Michael G. Browning For For Management 1.3 Elect Director Theodore F. Craver, Jr. For For Management 1.4 Elect Director Daniel R. DiMicco For For Management 1.5 Elect Director John H. Forsgren For For Management 1.6 Elect Director Lynn J. Good For For Management 1.7 Elect Director John T. Herron For For Management 1.8 Elect Director James B. Hyler, Jr. For For Management 1.9 Elect Director William E. Kennard For For Management 1.10 Elect Director E. Marie McKee For For Management 1.11 Elect Director Charles W. Moorman, IV For For Management 1.12 Elect Director Carlos A. Saladrigas For For Management 1.13 Elect Director Thomas E. Skains For For Management 1.14 Elect Director William E. Webster, Jr. For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Eliminate Supermajority Vote For For Management Requirement 6 Report on Lobbying Expenses Against Against Shareholder 7 Assess Portfolio Impacts of Policies Against Against Shareholder to Meet 2 Degree Scenario 8 Report on the Public Health Risk of Against Against Shareholder Dukes Energy's Coal Use EAST JAPAN RAILWAY CO. Ticker: 9020 Security ID: J1257M109 Meeting Date: JUN 23, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 65 2.1 Elect Director Ota, Tomomichi For For Management 2.2 Elect Director Arai, Kenichiro For For Management 2.3 Elect Director Matsuki, Shigeru For For Management 3 Appoint Statutory Auditor Mori, For Against Management Kimitaka EDISON INTERNATIONAL Ticker: EIX Security ID: 281020107 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vanessa C.L. Chang For For Management 1.2 Elect Director Louis Hernandez, Jr. For For Management 1.3 Elect Director James T. Morris For For Management 1.4 Elect Director Pedro J. Pizarro For For Management 1.5 Elect Director Linda G. Stuntz For For Management 1.6 Elect Director William P. Sullivan For For Management 1.7 Elect Director Ellen O. Tauscher For For Management 1.8 Elect Director Peter J. Taylor For For Management 1.9 Elect Director Brett White For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Proxy Access Right Against Against Shareholder EMERA INCORPORATED Ticker: EMA Security ID: 290876101 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sylvia D. Chrominska For For Management 1.2 Elect Director Henry E. Demone For For Management 1.3 Elect Director Allan L. Edgeworth For For Management 1.4 Elect Director James D. Eisenhauer For For Management 1.5 Elect Director Christopher G. Huskilson For For Management 1.6 Elect Director B. Lynn Loewen For For Management 1.7 Elect Director John T. McLennan For For Management 1.8 Elect Director Donald A. Pether For For Management 1.9 Elect Director John B. Ramil For For Management 1.10 Elect Director Andrea S. Rosen For For Management 1.11 Elect Director Richard P. Sergel For For Management 1.12 Elect Director M. Jacqueline Sheppard For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Authorize Board to Fix Remuneration of For For Management Auditors 4 Advisory Vote on Executive For For Management Compensation Approach ENAGAS S.A. Ticker: ENG Security ID: E41759106 Meeting Date: MAR 30, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Consolidated and Standalone For For Management Financial Statements 2 Approve Allocation of Income and For For Management Dividends 3 Approve Discharge of Board For For Management 4.1 Elect Luis Garcia del Rio as Director For For Management 4.2 Reelect Rosa Rodriguez Diaz as Director For For Management 4.3 Reelect Marti Parellada Sabata as For For Management Director 4.4 Reelect Jesus Maximo Pedrosa Ortega as For For Management Director 5 Authorize Increase in Capital up to 50 For For Management Percent via Issuance of Equity or Equity-Linked Securities, Excluding Preemptive Rights of up to 20 Percent 6 Advisory Vote on Remuneration Report For For Management 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions ENBRIDGE INC. Ticker: ENB Security ID: 29250N105 Meeting Date: DEC 15, 2016 Meeting Type: Special Record Date: NOV 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with the For For Management Merger 2 Amend By-Law No.1 For For Management ENBRIDGE INC. Ticker: ENB Security ID: 29250N105 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela L. Carter For For Management 1.2 Elect Director Clarence P. Cazalot, Jr. For For Management 1.3 Elect Director Marcel R. Coutu For For Management 1.4 Elect Director Gregory L. Ebel For For Management 1.5 Elect Director J. Herb England For For Management 1.6 Elect Director Charles W. Fischer For For Management 1.7 Elect Director V. Maureen Kempston For For Management Darkes 1.8 Elect Director Michael McShane For For Management 1.9 Elect Director Al Monaco For For Management 1.10 Elect Director Michael E.J. Phelps For For Management 1.11 Elect Director Rebecca B. Roberts For For Management 1.12 Elect Director Dan C. Tutcher For For Management 1.13 Elect Director Catherine L. Williams For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Approve Shareholder Rights Plan For For Management 4 Advisory Vote on Executive For For Management Compensation Approach 5 Prepare a Report Detailing Due Against For Shareholder Diligence Process to Identify And Address Social And Environmental Risks When Reviewing Potential Acquisitions ENEL SPA Ticker: ENEL Security ID: T3679P115 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Authorize Share Repurchase Program and For For Management Reissuance of Repurchased Shares 4 Fix Number of Directors For For Management 5 Fix Board Terms for Directors For For Management 6.1 Slate Submitted by the Italian None Did Not Vote Shareholder Ministry of Economy And Finance 6.2 Slate Submitted by Institutional None For Shareholder Investors (Assogestioni) 7 Elect Patrizia Grieco as Board Chair None For Shareholder 8 Approve Remuneration of Directors None For Shareholder 9 Approve 2017 Monetary Long-Term For For Management Incentive Plan 10 Approve Remuneration Policy For For Management EXELON CORPORATION Ticker: EXC Security ID: 30161N101 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Anthony K. Anderson For For Management 1b Elect Director Ann C. Berzin For For Management 1c Elect Director Christopher M. Crane For For Management 1d Elect Director Yves C. de Balmann For For Management 1e Elect Director Nicholas DeBenedictis For For Management 1f Elect Director Nancy L. Gioia For For Management 1g Elect Director Linda P. Jojo For For Management 1h Elect Director Paul L. Joskow For For Management 1i Elect Director Robert J. Lawless For For Management 1j Elect Director Richard W. Mies For For Management 1k Elect Director John W. Rogers, Jr. For For Management 1l Elect Director Mayo A. Shattuck, III For For Management 1m Elect Director Stephen D. Steinour For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management FLUGHAFEN WIEN AG Ticker: FLU Security ID: A2048V142 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: MAY 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.625 per Share 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify KPMG Austria AG as Auditors For For Management 6.1 Elect Ewald Kirschner as Supervisory For For Management Board Member 6.2 Elect Karin Rest as Supervisory Board For For Management Member 6.3 Elect Bettina Glatz-Kremsner as For For Management Supervisory Board Member 6.4 Elect Richard Grasl as Supervisory For For Management Board Member 6.5 Elect Werner Kerschl as Supervisory For For Management Board Member 6.6 Elect Lars Bespolka as Supervisory For For Management Board Member 6.7 Elect Wolfgang Ruttenstorfer as For For Management Supervisory Board Member 6.8 Elect Robert Lasshofer as Supervisory For For Management Board Member 6.9 Elect Herbert Paierl as Supervisory For For Management Board Member 6.10 Elect Gerhard Starsich as Supervisory For For Management Board Member 7 Amend Articles Re: Participation at For For Management General Meeting 8 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares FLUGHAFEN ZUERICH AG Ticker: FHZN Security ID: H26552135 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2 Receive Auditor's Report (Non-Voting) None None Management 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Remuneration Report For For Management 5 Approve Discharge of Board of Directors For For Management 6.1 Approve Allocation of Income and For For Management Ordinary Dividends of CHF 3.20 per Share 6.2 Approve Dividends from Capital For For Management Contribution Reserves of CHF 3.20 per Share 7.1 Approve Remuneration of Board of For For Management Directors in the Amount of CHF 1.6 Million 7.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 4.4 Million 8.1.1 Reelect Guglielmo Brentel as Director For For Management 8.1.2 Reelect Corine Mauch as Director For Against Management 8.1.3 Reelect Andreas Schmid as Director For Against Management 8.1.4 Elect Josef Felder as Director For For Management 8.1.5 Elect Stephan Gemkow as Director For For Management 8.2 Elect Andreas Schmid as Board Chairman For Against Management 8.3.1 Appoint Vincent Albers as Member of For Against Management the Compensation Committee 8.3.2 Appoint Guglielmo Brentel as Member of For For Management the Compensation Committee 8.3.3 Appoint Eveline Saupper as Member of For Against Management the Compensation Committee 8.3.4 Appoint Andreas Schmid as Member of For Against Management the Compensation Committee 8.4 Designate Marianne Sieger as For For Management Independent Proxy 8.5 Ratify KPMG AG as Auditors For For Management 9 Transact Other Business (Voting) For Against Management FORTIS INC. Ticker: FTS Security ID: 349553107 Meeting Date: MAY 04, 2017 Meeting Type: Annual/Special Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tracey C. Ball For For Management 1.2 Elect Director Pierre J. Blouin For For Management 1.3 Elect Director Lawrence T. Borgard For For Management 1.4 Elect Director Maura J. Clark For For Management 1.5 Elect Director Margarita K. Dilley For For Management 1.6 Elect Director Ida J. Goodreau For For Management 1.7 Elect Director Douglas J. Haughey For For Management 1.8 Elect Director R. Harry McWatters For For Management 1.9 Elect Director Ronald D. Munkley For For Management 1.10 Elect Director Barry V. Perry For For Management 1.11 Elect Director Joseph L. Welch For For Management 1.12 Elect Director Jo Mark Zurel For For Management 2 Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach 4 Amend Employee Stock Purchase Plan For For Management FRAPORT AG FRANKFURT AIRPORT SERVICES WORLDWIDE Ticker: FRA Security ID: D3856U108 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAY 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2016 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 1.50 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2016 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2016 5 Ratify PricewaterhouseCoopers GmbH as For For Management Auditors for Fiscal 2017 6 Approve Creation of EUR 3.5 Million For For Management Pool of Capital for Employee Stock Purchase Plan 7 Approve Affiliation Agreements with For For Management FraGround Fraport Ground Services GmbH and Fraport Ausbau Sued GmbH GREAT PLAINS ENERGY INCORPORATED Ticker: GXP Security ID: 391164100 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terry Bassham For For Management 1.2 Elect Director David L. Bodde For For Management 1.3 Elect Director Randall C. Ferguson, Jr. For For Management 1.4 Elect Director Gary D. Forsee For For Management 1.5 Elect Director Scott D. Grimes For For Management 1.6 Elect Director Thomas D. Hyde For For Management 1.7 Elect Director Ann D. Murtlow For For Management 1.8 Elect Director Sandra J. Price For For Management 1.9 Elect Director John J. Sherman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report Analyzing Profit Potential Against Against Shareholder Based on Renewable Energy Metrics 6 Report on Lobbying Payments and Against Against Shareholder Political Contributions HOPEWELL HIGHWAY INFRASTRUCTURE LTD. Ticker: 737 Security ID: G45995100 Meeting Date: OCT 26, 2016 Meeting Type: Annual Record Date: OCT 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Approve Final Dividend For For Management 2b Approve Special Final Dividend For For Management 3a1 Elect Gordon Ying Sheung Wu as Director For For Management 3a2 Elect Eddie Ping Chang Ho as Director For Against Management 3a3 Elect Thomas Jefferson Wu as Director For For Management 3a4 Elect Alan Chi Hung Chan as Director For Against Management 3a5 Elect Alexander Lanson Lin as Director For For Management 3b Approve Directors' Fees For For Management 4 Approve Deloitte Touche Tohmatsu as For For Management Auditor and Authorize Board to Fix Their Remuneration 5a Authorize Repurchase of Issued Share For For Management Capital 5b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5c Authorize Reissuance of Repurchased For Against Management Shares HUTCHISON PORT HOLDINGS TRUST Ticker: NS8U Security ID: Y3780D104 Meeting Date: APR 24, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Report of Trustee-Manager, For For Management Statement by Trustee-Manager, Audited Financial Statements, and Auditor's Report 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize the Trustee-Manager to Fix Their Remuneration 3 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights INTER PIPELINE LTD. Ticker: IPL Security ID: 45833V109 Meeting Date: MAY 08, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Nine For For Management 2.1 Elect Director Richard Shaw For For Management 2.2 Elect Director David Fesyk For For Management 2.3 Elect Director Lorne Brown For For Management 2.4 Elect Director Duane Keinick For For Management 2.5 Elect Director Alison Taylor Love For For Management 2.6 Elect Director William Robertson For For Management 2.7 Elect Director Brant Sangster For For Management 2.8 Elect Director Margaret McKenzie For For Management 2.9 Elect Director Christian Bayle For For Management 3 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 4 Approve Shareholder Rights Plan For For Management 5 Advisory Vote on Executive For For Management Compensation Approach ITALGAS S.P.A. Ticker: IG Security ID: T6R89Z103 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Approve Long-Term Monetary Plan For Against Management 2017-2019 5 Approve Remuneration Policy For Against Management 6 Appoint Barbara Cavalieri as Alternate None For Shareholder Internal Statutory Auditor KANSAI ELECTRIC POWER CO. INC. Ticker: 9503 Security ID: J30169106 Meeting Date: JUN 28, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 25 2.1 Elect Director Yagi, Makoto For For Management 2.2 Elect Director Iwane, Shigeki For For Management 2.3 Elect Director Toyomatsu, Hideki For For Management 2.4 Elect Director Kagawa, Jiro For For Management 2.5 Elect Director Doi, Yoshihiro For For Management 2.6 Elect Director Morimoto, Takashi For For Management 2.7 Elect Director Inoue, Tomio For For Management 2.8 Elect Director Sugimoto, Yasushi For For Management 2.9 Elect Director Yukawa, Hidehiko For For Management 2.10 Elect Director Oishi, Tomihiko For For Management 2.11 Elect Director Shimamoto, Yasuji For For Management 2.12 Elect Director Inoue, Noriyuki For For Management 2.13 Elect Director Okihara, Takamune For For Management 2.14 Elect Director Kobayashi, Tetsuya For For Management 3.1 Appoint Statutory Auditor Yashima, For For Management Yasuhiro 3.2 Appoint Statutory Auditor Otsubo, Fumio For For Management 4 Amend Articles to Phase out Use of Against Against Shareholder Nuclear Energy and Fossil Fuel Energy and to Promote Renewable Energy 5 Amend Articles to Require Detailed Against Against Shareholder Shareholder Meeting Minutes Disclosure 6 Amend Articles to Introduce Provision Against Against Shareholder on Corporate Social Responsibility to Promote Operational Sustainability 7 Amend Articles to Introduce Provision Against Against Shareholder on Corporate Social Responsibility related to Information Disclosure 8 Amend Articles to Introduce Provision Against Against Shareholder on Corporate Social Responsibility related to Human Resource Development and Technology Development 9 Amend Articles to Introduce Provision Against Against Shareholder on Corporate Social Responsibility related to Energy Saving 10 Approve Income Allocation, with a Against Against Shareholder Final Dividend of JPY 5 Higher than Management's Dividend Proposal 11 Remove President Shigeki Iwane from Against Against Shareholder Office 12 Amend Articles to Require Disclosure Against For Shareholder of Compensation of Individual Directors and its Calculation Base 13 Amend Articles to Launch Committee on Against Against Shareholder Promotion of Work Sustainability 14 Amend Articles to Ban Reprocessing of Against Against Shareholder Spent Nuclear Fuel and Abandon Recycling Projects 15 Amend Articles to Launch Committee to Against Against Shareholder Review Risks associated with Aging Nuclear Plants and Resumption of Nuclear Operation after Long-time Suspension 16 Amend Articles to Ban Operation of Against Against Shareholder Nuclear Power Generation 17 Amend Articles to Promote Maximum Against Against Shareholder Disclosure to Gain Consumer Trust 18 Amend Articles to Require Disclosure Against For Shareholder of Compensation of Individual Directors 19 Amend Articles to Encourage Dispersed Against Against Shareholder Renewable and Natural Gas Power 20 Amend Articles to Encourage Dispersed Against Against Shareholder Renewable and Natural Gas Power 21 Amend Articles to Cease Nuclear Against Against Shareholder Operations and Decommission All Nuclear Facilities as Soon as Possible 22 Amend Articles to Commit to Nurture of Against Against Shareholder Work Climate Conducive to Improving Quality of Nuclear Safety Mechanisms Through Debate Among Employees 23 Amend Articles to Ban Hiring or Against Against Shareholder Service on the Board or at the Company by Former Government Officials 24 Amend Articles to Reduce Maximum Board Against Against Shareholder Size from 20 to 10 and Require Majority Outsider Board 25 Amend Articles to End Reliance on Against Against Shareholder Nuclear Power KINDER MORGAN, INC. Ticker: KMI Security ID: 49456B101 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard D. Kinder For For Management 1.2 Elect Director Steven J. Kean For For Management 1.3 Elect Director Kimberly A. Dang For Against Management 1.4 Elect Director Ted A. Gardner For For Management 1.5 Elect Director Anthony W. Hall, Jr. For For Management 1.6 Elect Director Gary L. Hultquist For For Management 1.7 Elect Director Ronald L. Kuehn, Jr. For For Management 1.8 Elect Director Deborah A. Macdonald For For Management 1.9 Elect Director Michael C. Morgan For For Management 1.10 Elect Director Arthur C. Reichstetter For For Management 1.11 Elect Director Fayez Sarofim For For Management 1.12 Elect Director C. Park Shaper For For Management 1.13 Elect Director William A. Smith For For Management 1.14 Elect Director Joel V. Staff For For Management 1.15 Elect Director Robert F. Vagt For For Management 1.16 Elect Director Perry M. Waughtal For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Adopt Proxy Access Right Against For Shareholder 4 Report on Methane Emissions Against For Shareholder 5 Report on Annual Sustainability Against For Shareholder 6 Report on Capital Expenditure Strategy Against Against Shareholder with Respect to Climate Change Policy KOREA ELECTRIC POWER CORP. Ticker: A015760 Security ID: Y48406105 Meeting Date: OCT 24, 2016 Meeting Type: Special Record Date: AUG 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Kim Ju-seon as Member of Audit For For Management Committee 2 Amend Articles of Incorporation For For Management KOREA ELECTRIC POWER CORP. Ticker: A015760 Security ID: Y48406105 Meeting Date: JAN 10, 2017 Meeting Type: Special Record Date: NOV 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Moon Bong-soo as Inside Director For For Management KOREA ELECTRIC POWER CORP. Ticker: A015760 Security ID: Y48406105 Meeting Date: MAR 21, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 3 Elect Cho Hwan-ik as Inside Director For For Management KOREA GAS CORP. Ticker: A036460 Security ID: Y48861101 Meeting Date: MAR 29, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Approve Total Remuneration of Inside For Against Management Directors and Outside Directors 3.1.1 Elect Kim Young-doo as Inside Director For For Management 3.2.1 Elect Bang Je-hyeon as Inside Director For For Management 3.2.2 Elect Lee Sang-hoon as Inside Director For Against Management 3.3.1 Elect Kim Jong-rae as Outside Director For For Management 3.3.2 Elect Lee Seon-woo as Outside Director For For Management 4.1.1 Elect Bang Je-hyeon as a Member of For Against Management Audit Committee 4.1.2 Elect Lee Sang-hoon as a Member of For Against Management Audit Committee 4.2.1 Elect Lee Joon-hyeong as a Member of For For Management Audit Committee KYUSHU ELECTRIC POWER CO. INC. Ticker: 9508 Security ID: J38468104 Meeting Date: JUN 28, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 15 2.1 Elect Director Nuki, Masayoshi For For Management 2.2 Elect Director Uriu, Michiaki For For Management 2.3 Elect Director Sato, Naofumi For For Management 2.4 Elect Director Aramaki, Tomoyuki For For Management 2.5 Elect Director Izaki, Kazuhiro For For Management 2.6 Elect Director Sasaki, Yuzo For For Management 2.7 Elect Director Yamamoto, Haruyoshi For For Management 2.8 Elect Director Yakushinji, Hideomi For For Management 2.9 Elect Director Nakamura, Akira For For Management 2.10 Elect Director Watanabe, Yoshiro For For Management 2.11 Elect Director Yamasaki, Takashi For For Management 2.12 Elect Director Inuzuka, Masahiko For For Management 2.13 Elect Director Ikebe, Kazuhiro For For Management 2.14 Elect Director Watanabe, Akiyoshi For For Management 2.15 Elect Director Kikukawa, Ritsuko For For Management 3 Appoint Statutory Auditor Furusho, For For Management Fumiko 4 Appoint Alternate Statutory Auditor For For Management Shiotsugu, Kiyoaki 5 Amend Articles to Ban Nuclear Power Against Against Shareholder Generation 6 Amend Articles to Add Provisions on Against Against Shareholder Fukushima Nuclear Accident and its Lesson 7 Amend Articles to Establish System to Against Against Shareholder Review Corporate Social Responsibility 8 Amend Articles to Establish Committee Against Against Shareholder on Safety Investigation of Nuclear Reactor Facilities 9 Amend Articles to Establish Committee Against Against Shareholder on Cost Calculation of Each Electric Power Source MTR CORPORATION LTD Ticker: 66 Security ID: Y6146T101 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAY 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Frederick Ma Si-hang as Director For For Management 3b Elect Pamela Chan Wong Shui as Director For For Management 3c Elect Dorothy Chan Yuen Tak-fai as For For Management Director 3d Elect Alasdair George Morrison as For For Management Director 3e Elect Abraham Shek Lai-him as Director For Against Management 4 Elect Andrew Clifford Winawer Brandler For For Management as Director 5 Elect Zhou Yuan as Director For For Management 6 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 7 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 8 Authorize Repurchase of Issued Share For For Management Capital NATIONAL GRID PLC Ticker: NG. Security ID: G6375K151 Meeting Date: JUL 25, 2016 Meeting Type: Annual Record Date: JUL 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Re-elect Sir Peter Gershon as Director For For Management 4 Re-elect John Pettigrew as Director For For Management 5 Re-elect Andrew Bonfield as Director For Against Management 6 Re-elect Dean Seavers as Director For Against Management 7 Elect Nicola Shaw as Director For Against Management 8 Re-elect Nora Mead Brownell as Director For For Management 9 Re-elect Jonathan Dawson as Director For For Management 10 Re-elect Therese Esperdy as Director For For Management 11 Re-elect Paul Golby as Director For For Management 12 Re-elect Ruth Kelly as Director For For Management 13 Re-elect Mark Williamson as Director For For Management 14 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Approve Remuneration Report For For Management 17 Authorise EU Political Donations and For For Management Expenditure 18 Authorise Issue of Equity with For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Authorise the Company to Call General For For Management Meeting with 14 Working Days' Notice NATIONAL GRID PLC Ticker: NG. Security ID: G6375K151 Meeting Date: MAY 19, 2017 Meeting Type: Special Record Date: MAY 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Share Consolidation For For Management 2 Authorise Issue of Equity with For For Management Pre-emptive Rights 3 Authorise Issue of Equity without For For Management Pre-emptive Rights 4 Authorise Issue of Equity without For For Management Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment 5 Authorise Market Purchase of New For For Management Ordinary Shares NEXTERA ENERGY, INC. Ticker: NEE Security ID: 65339F101 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sherry S. Barrat For For Management 1b Elect Director James L. Camaren For For Management 1c Elect Director Kenneth B. Dunn For For Management 1d Elect Director Naren K. Gursahaney For For Management 1e Elect Director Kirk S. Hachigian For For Management 1f Elect Director Toni Jennings For For Management 1g Elect Director Amy B. Lane For For Management 1h Elect Director James L. Robo For For Management 1i Elect Director Rudy E. Schupp For For Management 1j Elect Director John L. Skolds For For Management 1k Elect Director William H. Swanson For For Management 1l Elect Director Hansel E. Tookes, II For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Non-Employee Director For For Management Restricted Stock Plan 6 Report on Political Contributions Against Against Shareholder NISOURCE INC. Ticker: NI Security ID: 65473P105 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard A. Abdoo For For Management 1.2 Elect Director Peter A. Altabef For For Management 1.3 Elect Director Aristides S. Candris For For Management 1.4 Elect Director Wayne S. DeVeydt For For Management 1.5 Elect Director Joseph Hamrock For For Management 1.6 Elect Director Deborah A. Henretta For For Management 1.7 Elect Director Michael E. Jesanis For For Management 1.8 Elect Director Kevin T. Kabat For For Management 1.9 Elect Director Richard L. Thompson For For Management 1.10 Elect Director Carolyn Y. Woo For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management NORFOLK SOUTHERN CORPORATION Ticker: NSC Security ID: 655844108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas D. Bell, Jr. For For Management 1.2 Elect Director Erskine B. Bowles For For Management 1.3 Elect Director Robert A. Bradway - None None Management Withdrawn 1.4 Elect Director Wesley G. Bush For For Management 1.5 Elect Director Daniel A. Carp For For Management 1.6 Elect Director Mitchell E. Daniels, Jr. For For Management 1.7 Elect Director Marcela E. Donadio For For Management 1.8 Elect Director Steven F. Leer For For Management 1.9 Elect Director Michael D. Lockhart For For Management 1.10 Elect Director Amy E. Miles For For Management 1.11 Elect Director Martin H. Nesbitt For For Management 1.12 Elect Director James A. Squires For For Management 1.13 Elect Director John R. Thompson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management OGE ENERGY CORP. Ticker: OGE Security ID: 670837103 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Frank A. Bozich For For Management 1B Elect Director James H. Brandi For For Management 1C Elect Director Luke R. Corbett For For Management 1D Elect Director David L. Hauser For For Management 1E Elect Director Kirk Humphreys For For Management 1F Elect Director Robert O. Lorenz For For Management 1G Elect Director Judy R. McReynolds For For Management 1H Elect Director Sheila G. Talton For For Management 1I Elect Director Sean Trauschke For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management OKINAWA ELECTRIC POWER CO. INC. Ticker: 9511 Security ID: J60815107 Meeting Date: JUN 29, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 30 2.1 Elect Director Ishimine, Denichiro For For Management 2.2 Elect Director Omine, Mitsuru For For Management 2.3 Elect Director Motonaga, Hiroyuki For For Management 2.4 Elect Director Shimabukuro, Kiyohito For For Management 2.5 Elect Director Nakazato, Takeshi For For Management 2.6 Elect Director Onkawa, Hideki For For Management 2.7 Elect Director Miyazato, Manabu For For Management 2.8 Elect Director Nakasone, Hitoshi For For Management 2.9 Elect Director Narisoko, Hayato For For Management 2.10 Elect Director Yokoda, Tetsu For For Management 2.11 Elect Director Kugai, Hiroyasu For For Management 2.12 Elect Director Oroku, Kunio For For Management 2.13 Elect Director Okada, Akira For For Management 2.14 Elect Director Yuasa, Hideo For For Management 3 Approve Annual Bonus For For Management ONEOK, INC. Ticker: OKE Security ID: 682680103 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian L. Derksen For For Management 1.2 Elect Director Julie H. Edwards For For Management 1.3 Elect Director John W. Gibson For For Management 1.4 Elect Director Randall J. Larson For For Management 1.5 Elect Director Steven J. Malcolm For For Management 1.6 Elect Director Kevin S. McCarthy - None None Management WITHDRAWN RESOLUTION 1.7 Elect Director Jim W. Mogg For For Management 1.8 Elect Director Pattye L. Moore For For Management 1.9 Elect Director Gary D. Parker For For Management 1.10 Elect Director Eduardo A. Rodriguez For For Management 1.11 Elect Director Terry K. Spencer For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ONEOK, INC. Ticker: OKE Security ID: 682680103 Meeting Date: JUN 30, 2017 Meeting Type: Special Record Date: MAY 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with the For For Management Merger 2 Increase Authorized Common Stock For For Management 3 Adjourn Meeting For For Management OSAKA GAS CO. LTD. Ticker: 9532 Security ID: J62320114 Meeting Date: JUN 29, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 5 2 Approve Reverse Stock Split to Comply For For Management with Exchange Mandate and Decrease Authorized Capital in Connection with Reverse Stock Split 3.1 Elect Director Ozaki, Hiroshi For For Management 3.2 Elect Director Honjo, Takehiro For For Management 3.3 Elect Director Matsuzaka, Hidetaka For For Management 3.4 Elect Director Setoguchi, Tetsuo For For Management 3.5 Elect Director Fujiwara, Masataka For For Management 3.6 Elect Director Yano, Kazuhisa For For Management 3.7 Elect Director Fujiwara, Toshimasa For For Management 3.8 Elect Director Miyagawa, Tadashi For For Management 3.9 Elect Director Nishikawa, Hideaki For For Management 3.10 Elect Director Matsui, Takeshi For For Management 3.11 Elect Director Morishita, Shunzo For For Management 3.12 Elect Director Miyahara, Hideo For For Management 3.13 Elect Director Sasaki, Takayuki For For Management PEMBINA PIPELINE CORPORATION Ticker: PPL Security ID: 706327103 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Anne-Marie N. Ainsworth, Michael For For Management (Mick) H. Dilger, Randall J. Findlay, Lorne B. Gordon, Gordon J. Kerr, David M.B. LeGresley, Robert B. Michaleski, Leslie A. O'Donoghue, Bruce D. Rubin, and Jeffrey T. Smith as Directors 1.1 Elect Director Anne-Marie N. Ainsworth For For Management 1.2 Elect Director Michael (Mick) H. Dilger For For Management 1.3 Elect Director Randall J. Findlay For For Management 1.4 Elect Director Lorne B. Gordon For For Management 1.5 Elect Director Gordon J. Kerr For For Management 1.6 Elect Director David M.B. LeGresley For For Management 1.7 Elect Director Robert B. Michaleski For For Management 1.8 Elect Director Leslie A. O'Donoghue For For Management 1.9 Elect Director Bruce D. Rubin For For Management 1.10 Elect Director Jeffrey T. Smith For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Amend Stock Option Plan For For Management 4 Advisory Vote on Executive For For Management Compensation Approach PG&E CORPORATION Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 30, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lewis Chew For For Management 1.2 Elect Director Anthony F. Earley, Jr. For For Management 1.3 Elect Director Fred J. Fowler For For Management 1.4 Elect Director Jeh C. Johnson For For Management 1.5 Elect Director Richard C. Kelly For For Management 1.6 Elect Director Roger H. Kimmel For For Management 1.7 Elect Director Richard A. Meserve For For Management 1.8 Elect Director Forrest E. Miller For For Management 1.9 Elect Director Eric D. Mullins For For Management 1.10 Elect Director Rosendo G. Parra For For Management 1.11 Elect Director Barbara L. Rambo For For Management 1.12 Elect Director Anne Shen Smith For For Management 1.13 Elect Director Geisha J. Williams For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Cease Charitable Contributions Against Against Shareholder PINNACLE WEST CAPITAL CORPORATION Ticker: PNW Security ID: 723484101 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald E. Brandt For For Management 1.2 Elect Director Denis A. Cortese For For Management 1.3 Elect Director Richard P. Fox For For Management 1.4 Elect Director Michael L. Gallagher For For Management 1.5 Elect Director Roy A. Herberger, Jr. For For Management 1.6 Elect Director Dale E. Klein For For Management 1.7 Elect Director Humberto S. Lopez For For Management 1.8 Elect Director Kathryn L. Munro For For Management 1.9 Elect Director Bruce J. Nordstrom For For Management 1.10 Elect Director Paula J. Sims For For Management 1.11 Elect Director David P. Wagener For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors PNM RESOURCES, INC. Ticker: PNM Security ID: 69349H107 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Norman P. Becker For For Management 1.2 Elect Director Patricia K. Collawn For For Management 1.3 Elect Director E. Renae Conley For For Management 1.4 Elect Director Alan J. Fohrer For For Management 1.5 Elect Director Sidney M. Gutierrez For For Management 1.6 Elect Director Maureen T. Mullarkey For For Management 1.7 Elect Director Donald K. Schwanz For For Management 1.8 Elect Director Bruce W. Wilkinson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Assess Portfolio Impacts of Policies Against Against Shareholder to Meet 2 Degree Scenario 6 Report on Financial Risks of Stranded Against Against Shareholder Carbon Assets POWER ASSETS HOLDINGS LTD. Ticker: 6 Security ID: Y7092Q109 Meeting Date: MAR 14, 2017 Meeting Type: Special Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Consortium Formation Agreement For For Management and Related Transactions POWER ASSETS HOLDINGS LTD. Ticker: 6 Security ID: Y7092Q109 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAY 04, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Fok Kin Ning, Canning as Director For For Management 3b Elect Andrew John Hunter as Director For Against Management 3c Elect Ip Yuk-keung, Albert as Director For For Management 3d Elect Li Tzar Kuoi, Victor as Director For Against Management 3e Elect Tsai Chao Chung, Charles as For For Management Director 4 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Issued Share For For Management Capital 7 Authorize Reissuance of Repurchased For Against Management Shares PPL CORPORATION Ticker: PPL Security ID: 69351T106 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney C. Adkins For For Management 1.2 Elect Director John W. Conway For For Management 1.3 Elect Director Steven G. Elliott For For Management 1.4 Elect Director Raja Rajamannar For For Management 1.5 Elect Director Craig A. Rogerson For For Management 1.6 Elect Director William H. Spence For For Management 1.7 Elect Director Natica von Althann For For Management 1.8 Elect Director Keith H. Williamson For For Management 1.9 Elect Director Armando Zagalo de Lima For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors 6 Assess Portfolio Impacts of Policies Against Against Shareholder to Meet 2 Degree Scenario PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Ticker: PEG Security ID: 744573106 Meeting Date: APR 18, 2017 Meeting Type: Annual Record Date: FEB 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Willie A. Deese For For Management 1.2 Elect Director Albert R. Gamper, Jr. For For Management 1.3 Elect Director William V. Hickey For For Management 1.4 Elect Director Ralph Izzo For For Management 1.5 Elect Director Shirley Ann Jackson For For Management 1.6 Elect Director David Lilley For For Management 1.7 Elect Director Thomas A. Renyi For For Management 1.8 Elect Director Hak Cheol (H.C.) Shin For For Management 1.9 Elect Director Richard J. Swift For For Management 1.10 Elect Director Susan Tomasky For For Management 1.11 Elect Director Alfred W. Zollar For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors RED ELECTRICA CORPORACION SA Ticker: REE Security ID: E42807110 Meeting Date: MAR 30, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Standalone Financial Statements For For Management 2 Approve Consolidated Financial For For Management Statements 3 Approve Allocation of Income and For For Management Dividends 4 Approve Discharge of Board For For Management 5.1 Reelect Maria Jose Garcia Beato as For For Management Director 5.2 Ratify Appointment of and Elect For For Management Arsenio Fernandez de Mesa y Diaz del Rio as Director 5.3 Elect Alberto Carbajo Josa as Director For For Management 6.1 Approve Remuneration of Executive For For Management Directors and Non-Executive Directors 6.2 Approve Remuneration Report For For Management 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions 8 Receive Corporate Governance Report None None Management 9 Receive Amendments to Board of None None Management Directors Regulations SBA COMMUNICATIONS CORPORATION Ticker: SBAC Security ID: 78410G104 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven E. Bernstein For For Management 1b Elect Director Duncan H. Cocroft For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management SCANA CORPORATION Ticker: SCG Security ID: 80589M102 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F.A.V. Cecil For For Management 1.2 Elect Director D. Maybank Hagood For For Management 1.3 Elect Director Alfredo Trujillo For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Declassify the Board of Directors For For Management SEMPRA ENERGY Ticker: SRE Security ID: 816851109 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director Kathleen L. Brown For For Management 1.3 Elect Director Andres Conesa For For Management 1.4 Elect Director Maria Contreras-Sweet For For Management 1.5 Elect Director Pablo A. Ferrero For For Management 1.6 Elect Director William D. Jones For For Management 1.7 Elect Director Bethany J. Mayer For For Management 1.8 Elect Director William G. Ouchi For For Management 1.9 Elect Director Debra L. Reed For For Management 1.10 Elect Director William C. Rusnack For For Management 1.11 Elect Director Lynn Schenk For For Management 1.12 Elect Director Jack T. Taylor For For Management 1.13 Elect Director James C. Yardley For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management SES SA Ticker: 008808732 Security ID: L8300G135 Meeting Date: APR 06, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Attendance List, Quorum, and Adoption None None Management of the Agenda 2 Appoint One Secretary and Two Meeting None None Management Scrutineers 3 Receive and Approve Board's 2016 None None Management Activities Report 4 Receive Explanations on Main None None Management Developments during 2016 and Perspectives 5 Receive Information on 2016 Financial None None Management Results 6 Receive Auditor's Reports None None Management 7 Approve Consolidated and Individual For For Management Financial Statements 8 Approve Allocation of Income For For Management 9 Approve Discharge of Directors For For Management 10 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 11 Approve Share Repurchase For For Management 12a1 Elect Marc Beuls as Director For For Management 12a2 Elect Marcus Bicknell as Director For For Management 12a3 Elect Ramu Potarazu as Director For For Management 12a4 Elect Kaj-Erik Relander as Director For For Management 12a5 Elect Anne-Catherine Ries as Director For For Management 12a6 Elect Jean-Paul Zens as Director For For Management 13 Approve Remuneration of Directors For For Management 14 Approve Principles Relating to the For Against Management Acquisition of Conditional Shares 15 Transact Other Business (Non-Voting) None None Management SEVERN TRENT PLC Ticker: SVT Security ID: G8056D159 Meeting Date: JUL 20, 2016 Meeting Type: Annual Record Date: JUL 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Elect Emma FitzGerald as Director For For Management 5 Elect Kevin Beeston as Director For For Management 6 Elect Dominique Reiniche as Director For For Management 7 Re-elect Andrew Duff as Director For For Management 8 Re-elect John Coghlan as Director For For Management 9 Re-elect Olivia Garfield as Director For For Management 10 Re-elect James Bowling as Director For For Management 11 Re-elect Philip Remnant as Director For For Management 12 Re-elect Dr Angela Strank as Director For For Management 13 Reappoint Deloitte LLP as Auditors For For Management 14 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 15 Authorise EU Political Donations and For For Management Expenditure 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Adopt New Articles of Association For For Management 20 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice SNAM SPA Ticker: SRG Security ID: T8578N103 Meeting Date: AUG 01, 2016 Meeting Type: Special Record Date: JUL 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Plan for the Partial and For For Management Proportional Demerger of Snam SpA 1 Authorize Share Repurchase Program For For Management SNAM SPA Ticker: SRG Security ID: T8578N103 Meeting Date: APR 11, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Authorize Share Repurchase Program and For For Management Reissuance of Repurchased Shares 4 Approve Restricted Stock Plan For Against Management 5 Approve Remuneration Policy For Against Management A Deliberations on Possible Legal Action None Against Management Against Directors if Presented by Shareholders SPECTRA ENERGY CORP Ticker: SE Security ID: 847560109 Meeting Date: DEC 15, 2016 Meeting Type: Special Record Date: NOV 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management SPIRE INC. Ticker: SR Security ID: 84857L101 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward L. Glotzbach For For Management 1.2 Elect Director Rob L. Jones For For Management 1.3 Elect Director John P. Stupp, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors SYDNEY AIRPORT Ticker: SYD Security ID: Q8808P103 Meeting Date: MAY 30, 2017 Meeting Type: Annual Record Date: MAY 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration Report For For Management 2 Elect Stephen Ward as Director For For Management 3 Elect Ann Sherry as Director For For Management 4 Approve Termination of Benefits to For For Management Kerrie Mather 5 Approve the Increase in Maximum None For Management Aggregate Remuneration of Non-Executive Directors 1 Elect Patrick Gourley as Director For For Management THE HONG KONG AND CHINA GAS CO. LTD. Ticker: 3 Security ID: Y33370100 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: JUN 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3.1 Elect Peter Wong Wai Yee as Director For Against Management 3.2 Elect Lee Ka Kit as Director For Against Management 3.3 Elect David Li Kwok Po as Director For Against Management 4 Approve Remuneration of Directors and For For Management Additional Fee for the Chairman of the Board 5 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6.1 Approve the Issuance of Bonus Shares For For Management 6.2 Authorize Repurchase of Issued Share For For Management Capital 6.3 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6.4 Authorize Reissuance of Repurchased For Against Management Shares THE SOUTHERN COMPANY Ticker: SO Security ID: 842587107 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Juanita Powell Baranco For For Management 1b Elect Director Jon A. Boscia For For Management 1c Elect Director Henry A. 'Hal' Clark, For For Management III 1d Elect Director Thomas A. Fanning For For Management 1e Elect Director David J. Grain For For Management 1f Elect Director Veronica M. Hagen For For Management 1g Elect Director Warren A. Hood, Jr. For For Management 1h Elect Director Linda P. Hudson For For Management 1i Elect Director Donald M. James For For Management 1j Elect Director John D. Johns For For Management 1k Elect Director Dale E. Klein For For Management 1l Elect Director William G. Smith, Jr. For For Management 1m Elect Director Steven R. Specker For For Management 1n Elect Director Larry D. Thompson For For Management 1o Elect Director E. Jenner Wood, III For For Management 2 Reduce Supermajority Vote Requirement For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors 6 Report on Strategy for Aligning with 2 Against Against Shareholder Degree Scenario THE WILLIAMS COMPANIES, INC. Ticker: WMB Security ID: 969457100 Meeting Date: NOV 23, 2016 Meeting Type: Annual Record Date: OCT 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan S. Armstrong For For Management 1.2 Elect Director Stephen W. Bergstrom For For Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Kathleen B. Cooper For For Management 1.5 Elect Director Peter A. Ragauss For For Management 1.6 Elect Director Scott D. Sheffield For For Management 1.7 Elect Director Murray D. Smith For For Management 1.8 Elect Director William H. Spence For For Management 1.9 Elect Director Janice D. Stoney For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE WILLIAMS COMPANIES, INC. Ticker: WMB Security ID: 969457100 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan S. Armstrong For For Management 1.2 Elect Director Stephen W. Bergstrom For For Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Charles I. Cogut For For Management 1.5 Elect Director Kathleen B. Cooper For For Management 1.6 Elect Director Michael A. Creel For For Management 1.7 Elect Director Peter A. Ragauss For For Management 1.8 Elect Director Scott D. Sheffield For For Management 1.9 Elect Director Murray D. Smith For For Management 1.10 Elect Director William H. Spence For For Management 1.11 Elect Director Janice D. Stoney For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management TOHO GAS CO. LTD. Ticker: 9533 Security ID: J84850106 Meeting Date: JUN 27, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 5 2 Approve Reverse Stock Split to Comply For For Management with Exchange Mandate and Decrease Authorized Capital in Connection with Reverse Stock Split 3.1 Elect Director Yasui, Koichi For For Management 3.2 Elect Director Tominari, Yoshiro For For Management 3.3 Elect Director Nakamura, Osamu For For Management 3.4 Elect Director Niwa, Shinji For For Management 3.5 Elect Director Hayashi, Takayasu For For Management 3.6 Elect Director Ito, Katsuhiko For For Management 3.7 Elect Director Kodama, Mitsuhiro For For Management 3.8 Elect Director Saeki, Takashi For For Management 3.9 Elect Director Miyahara, Koji For For Management 3.10 Elect Director Hattori, Tetsuo For For Management 4 Appoint Statutory Auditor Koyama, For For Management Norikazu 5 Approve Annual Bonus For For Management TOHOKU ELECTRIC POWER CO. INC. Ticker: 9506 Security ID: J85108108 Meeting Date: JUN 28, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 20 2.1 Elect Director Kaiwa, Makoto For For Management 2.2 Elect Director Harada, Hiroya For For Management 2.3 Elect Director Sakamoto, Mitsuhiro For For Management 2.4 Elect Director Watanabe, Takao For For Management 2.5 Elect Director Okanobu, Shinichi For For Management 2.6 Elect Director Tanae, Hiroshi For For Management 2.7 Elect Director Hasegawa, Noboru For For Management 2.8 Elect Director Yamamoto, Shunji For For Management 2.9 Elect Director Miura, Naoto For For Management 2.10 Elect Director Nakano, Haruyuki For For Management 2.11 Elect Director Masuko, Jiro For For Management 2.12 Elect Director Higuchi, Kojiro For For Management 2.13 Elect Director Abe, Toshinori For For Management 2.14 Elect Director Seino, Satoshi For For Management 2.15 Elect Director Kondo, Shiro For For Management 3 Amend Articles to Withdraw from Against Against Shareholder Nuclear Power Generation and Promote Renewable Energy 4 Amend Articles to Decommission Onagawa Against Against Shareholder Nuclear Power Station 5 Amend Articles to Withdraw from Against Against Shareholder Nuclear Fuel Recycling Business 6 Amend Articles to Add Provisions on Against Against Shareholder Responsible Management of Spent Nuclear Fuels 7 Amend Articles to Add Provisions on Against Against Shareholder Priority Grid Access for Renewable Energy TOKYO ELECTRIC POWER CO HOLDINGS INC. Ticker: 9501 Security ID: J86914108 Meeting Date: JUN 23, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Annen, Junji For For Management 1.2 Elect Director Utsuda, Shoei For For Management 1.3 Elect Director Kaneko, Yoshinori For For Management 1.4 Elect Director Kawasaki, Toshihiro For For Management 1.5 Elect Director Kawamura, Takashi For For Management 1.6 Elect Director Kunii, Hideko For For Management 1.7 Elect Director Kobayakawa, Tomoaki For For Management 1.8 Elect Director Takaura, Hideo For For Management 1.9 Elect Director Taketani, Noriaki For For Management 1.10 Elect Director Toyama, Kazuhiko For For Management 1.11 Elect Director Nishiyama, Keita For For Management 1.12 Elect Director Makino, Shigenori For For Management 1.13 Elect Director Moriya, Seiji For For Management 2 Amend Articles to Resume Nuclear Power Against Against Shareholder Generation Early to Reduce Carbon Dioxide Emission, while Maintaining Profitability 3.1 Appoint Shareholder Director Nominee Against Against Shareholder Murata, Haruki 3.2 Appoint Shareholder Director Nominee Against Against Shareholder Higashikawa, Tadashi 4 Amend Articles to Dispose of TEPCO Against Against Shareholder Power Grid, Inc 5 Amend Articles to Apply Impairment Against Against Shareholder Accounting to Kashiwazaki-Kariwa Nuclear Power Station 6 Amend Articles to Add Provisions on Against Against Shareholder Reactor-Decommissioning Research Facilities 7 Amend Articles to Require Audit Against For Shareholder Committee to Be Composed Entirely of Outside Directors 8 Amend Articles to Conclude Safety Against Against Shareholder Agreements with Local Public Authorities Concerning Nuclear Accident Evacuation 9 Amend Articles to Add Provisions on Against Against Shareholder Evacuation Drills with Nuclear Accident Scenario 10 Amend Articles to Establish Nuclear Against Against Shareholder Disaster Recuperation Fund 11 Amend Articles to Provide Recuperation Against Against Shareholder for Workers at Fukushima Nuclear Power Station 12 Amend Articles to Verify Soundness of Against Against Shareholder Reactor Pressure Vessels at Kashiwazaki-Kariwa Nuclear Power Station TOKYO GAS CO. LTD. Ticker: 9531 Security ID: J87000105 Meeting Date: JUN 29, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 5.5 2 Amend Articles to Indemnify Directors For For Management - Indemnify Statutory Auditors 3 Approve Reverse Stock Split to Comply For For Management with Exchange Mandate and Decrease Authorized Capital in Proportion to Reverse Stock Split 4.1 Elect Director Okamoto, Tsuyoshi For For Management 4.2 Elect Director Hirose, Michiaki For For Management 4.3 Elect Director Uchida, Takashi For For Management 4.4 Elect Director Yasuoka, Satoru For For Management 4.5 Elect Director Murazeki, Fumio For For Management 4.6 Elect Director Takamatsu, Masaru For For Management 4.7 Elect Director Nohata, Kunio For For Management 4.8 Elect Director Anamizu, Takashi For For Management 4.9 Elect Director Ide, Akihiko For For Management 4.10 Elect Director Katori, Yoshinori For For Management 4.11 Elect Director Igarashi, Chika For For Management 5.1 Appoint Statutory Auditor Arai, Hideaki For For Management 5.2 Appoint Statutory Auditor Nobutoki, For For Management Masato TRANSCANADA CORPORATION Ticker: TRP Security ID: 89353D107 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin E. Benson For For Management 1.2 Elect Director Derek H. Burney For For Management 1.3 Elect Director Stephan Cretier For For Management 1.4 Elect Director Russell K. Girling For For Management 1.5 Elect Director S. Barry Jackson For For Management 1.6 Elect Director John E. Lowe For For Management 1.7 Elect Director Paula Rosput Reynolds For For Management 1.8 Elect Director Mary Pat Salomone For For Management 1.9 Elect Director Indira V. Samarasekera For For Management 1.10 Elect Director D. Michael G. Stewart For For Management 1.11 Elect Director Siim A. Vanaselja For For Management 1.12 Elect Director Richard E. Waugh For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach TRANSURBAN GROUP Ticker: TCL Security ID: Q9194A106 Meeting Date: OCT 13, 2016 Meeting Type: Annual Record Date: OCT 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 2a Elect Peter Scott as Director For For Management 2b Elect Lindsay Maxsted as Director For For Management 2c Elect Samantha Mostyn as Director For For Management 3 Approve the Remuneration Report For For Management 4a Approve the Amendments to the THL and For For Management TIL Constitutions 4b Approve the Amendments to the THT For For Management Constitution 5 Approve the Grant of Performance For For Management Awards to Scott Charlton, Chief Executive Officer of the Company 6 Approve the Increase in Maximum None For Management Aggregate Remuneration of Non-Executive Directors UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Andrew H. Card, Jr. For For Management 1b Elect Director Erroll B. Davis, Jr. For For Management 1c Elect Director David B. Dillon For For Management 1d Elect Director Lance M. Fritz For For Management 1e Elect Director Deborah C. Hopkins For For Management 1f Elect Director Jane H. Lute For For Management 1g Elect Director Michael R. McCarthy For For Management 1h Elect Director Michael W. McConnell For For Management 1i Elect Director Thomas F. McLarty, III For For Management 1j Elect Director Steven R. Rogel For For Management 1k Elect Director Jose H. Villarreal For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder UNITI GROUP INC. Ticker: UNIT Security ID: 91325V108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jennifer S. Banner For For Management 1b Elect Director Scott G. Bruce For For Management 1c Elect Director Francis X. ('Skip') For For Management Frantz 1d Elect Director Andrew Frey For For Management 1e Elect Director Kenneth A. Gunderman For For Management 1f Elect Director David L. Solomon For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors VOCUS COMMUNICATIONS LTD Ticker: VOC Security ID: Q9479K100 Meeting Date: NOV 29, 2016 Meeting Type: Annual Record Date: NOV 27, 2016 # Proposal Mgt Rec Vote Cast Sponsor 2 Approve the Remuneration Report For For Management 3a Elect Jon Brett as Director For For Management 3b Elect Vaughan Bowen as Director For For Management 3c Elect Craig Farrow as Director For For Management 3d Elect Rhoda Phillippo as Director For For Management 3e Elect Michael Simmons as Director For For Management 4 Approve the Long Term Incentive Plan For Against Management 5 Approve the Grant of Performance For Against Management Rights to Vaughan Bowen 6 Approve the Change of Company Name to For For Management Vocus Group Limited 7 Approve the Increase in Maximum For Against Management Aggregate Remuneration of Non-Executive Directors 8 Approve the Financial Assistance For For Management WEST JAPAN RAILWAY CO. Ticker: 9021 Security ID: J95094108 Meeting Date: JUN 22, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 70 WESTAR ENERGY, INC. Ticker: WR Security ID: 95709T100 Meeting Date: SEP 26, 2016 Meeting Type: Special Record Date: AUG 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management XCEL ENERGY INC. Ticker: XEL Security ID: 98389B100 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gail K. Boudreaux For For Management 1b Elect Director Richard K. Davis For For Management 1c Elect Director Ben Fowke For For Management 1d Elect Director Richard T. O'Brien For For Management 1e Elect Director Christopher J. For For Management Policinski 1f Elect Director James T. Prokopanko For For Management 1g Elect Director A. Patricia Sampson For For Management 1h Elect Director James J. Sheppard For For Management 1i Elect Director David A. Westerlund For For Management 1j Elect Director Kim Williams For For Management 1k Elect Director Timothy V. Wolf For For Management 1l Elect Director Daniel Yohannes For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Require Independent Board Chairman Against Against Shareholder Dreyfus Global Real Estate Securities Fund ALLIED PROPERTIES REAL ESTATE INVESTMENT TRUST Ticker: AP.UN Security ID: 019456102 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Gerald R. Connor For For Management 1.2 Elect Trustee Gordon R. Cunningham For For Management 1.3 Elect Trustee Michael R. Emory For For Management 1.4 Elect Trustee James Griffiths For For Management 1.5 Elect Trustee Margaret T. Nelligan For For Management 1.6 Elect Trustee Ralph T. Neville For For Management 1.7 Elect Trustee Peter Sharpe For For Management 1.8 Elect Trustee Daniel F. Sullivan For For Management 2 Approve Deloitte LLP Auditors and For For Management Authorize Trustees to Fix Their Remuneration ALSTRIA OFFICE REIT-AG Ticker: AOX Security ID: D0378R100 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2016 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.52 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2016 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2016 5.1 Ratify Deloitte as Auditors for Fiscal For For Management 2017 5.2 Ratify Deloitte as Auditors for the For For Management First Half of Fiscal 2017 5.3 Ratify Deloitte as Auditors for the For For Management Period until the 2018 AGM 6 Elect Bernhard Duettmann to the For For Management Supervisory Board 7 Approve Remuneration System for For For Management Management Board Members 8 Approve Remuneration of Supervisory For For Management Board 9 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 10.1 Approve Creation of EUR 30.6 Million For For Management Pool of Capital with Preemptive Rights 10.2 Exclude Preemptive Rights up to 5 For For Management percent of Share Capital Against Contributions in Cash for the Capital Pool proposed under Item 10.1 10.3 Exclude Preemptive Rights up to 5 For For Management percent of Share Capital Against Contributions in Cash or in Kind for the Capital Pool proposed under Item 10.1 11 Approve Issuance of Convertible For For Management Profit-Sharing Certificates without Preemptive Rights up to an Aggregate Nominal Amount of EUR 1 Million to Employees of the Company; Approve Creation of EUR 1 Million Pool of Capital to Guarantee Conversion Rights AMERICAN HOMES 4 RENT Ticker: AMH Security ID: 02665T306 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director B. Wayne Hughes For For Management 1.2 Elect Director David P. Singelyn For For Management 1.3 Elect Director John 'Jack' Corrigan For Against Management 1.4 Elect Director Dann V. Angeloff For For Management 1.5 Elect Director Douglas N. Benham For For Management 1.6 Elect Director Tamara Hughes Gustavson For For Management 1.7 Elect Director Matthew J. Hart For For Management 1.8 Elect Director James H. Kropp For For Management 1.9 Elect Director Kenneth M. Woolley For For Management 2 Ratify Ernst & Young, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ASCENDAS REAL ESTATE INVESTMENT TRUST Ticker: A17U Security ID: Y0205X103 Meeting Date: JAN 25, 2017 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Proposed Acquisition of the For For Management Property 2 Approve Proposed Issuance of New Units For For Management as Partial Consideration for the Proposed Acquisition ASSURA PLC Ticker: AGR Security ID: G2386T109 Meeting Date: JUL 19, 2016 Meeting Type: Annual Record Date: JUL 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Policy For For Management 3 Approve Remuneration Report For For Management 4 Approve Performance Share Plan For For Management 5 Reappoint Deloitte LLP as Auditors For For Management 6 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 7 Re-elect Simon Laffin as Director For For Management 8 Re-elect Jonathan Murphy as Director For For Management 9 Re-elect Jenefer Greenwood as Director For For Management 10 Re-elect David Richardson as Director For For Management 11 Ratify Appropriation of Distributable For For Management Profits to the Payment of the 2016 Interim Dividend; Waive Any Claims in Connection with the Payment and Authorise the Company to Enter into a Deed of Release 12 Authorise Issue of Equity with For For Management Pre-emptive Rights 13 Authorise Issue of Equity without For For Management Pre-emptive Rights 14 Authorise Issue of Equity without For For Management Pre-emptive Rights 15 Authorise Market Purchase of Ordinary For For Management Shares 16 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice AVALONBAY COMMUNITIES, INC. Ticker: AVB Security ID: 053484101 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Glyn F. Aeppel For For Management 1b Elect Director Terry S. Brown For For Management 1c Elect Director Alan B. Buckelew For For Management 1d Elect Director Ronald L. Havner, Jr. For Against Management 1e Elect Director Richard J. Lieb For For Management 1f Elect Director Timothy J. Naughton For For Management 1g Elect Director Peter S. Rummell For For Management 1h Elect Director H. Jay Sarles For For Management 1i Elect Director Susan Swanezy For For Management 1j Elect Director W. Edward Walter For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management BOSTON PROPERTIES, INC. Ticker: BXP Security ID: 101121101 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce W. Duncan For For Management 1.2 Elect Director Karen E. Dykstra For For Management 1.3 Elect Director Carol B. Einiger For For Management 1.4 Elect Director Jacob A. Frenkel For Against Management 1.5 Elect Director Joel I. Klein For For Management 1.6 Elect Director Douglas T. Linde For Against Management 1.7 Elect Director Matthew J. Lustig For For Management 1.8 Elect Director Alan J. Patricof For For Management 1.9 Elect Director Owen D. Thomas For For Management 1.10 Elect Director Martin Turchin For For Management 1.11 Elect Director David A. Twardock For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors BUWOG AG Ticker: BWO Security ID: A1R56Z103 Meeting Date: OCT 14, 2016 Meeting Type: Annual Record Date: OCT 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2 Approve Allocation of Income For For Management 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Approve Remuneration of Supervisory For For Management Board Members 6 Ratify Auditors For Against Management 7 Approve Stock Option Plan for Key For Against Management Employees; Approve Creation of Pool of Conditional Capital to Guarantee Conversion Rights CAPITALAND COMMERCIAL TRUST Ticker: C61U Security ID: Y1091N100 Meeting Date: APR 18, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Report of the Trustee, Statement For For Management by the Manager, Audited Financial Statements and Auditors' Report 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Approve Issuance of Equity or Equity- For For Management Linked Securities with or without Preemptive Rights 4 Authorize Unit Repurchase Program For For Management CAPITALAND LIMITED Ticker: C31 Security ID: Y10923103 Meeting Date: APR 24, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Directors' and Auditors' Reports 2 Approve First and Final Dividend For For Management 3 Approve Directors' Fees For For Management 4a Elect Euleen Goh Yiu Kiang as Director For For Management 4b Elect Philip Nalliah Pillai as Director For For Management 5 Elect Chaly Mah Chee Kheong as Director For For Management 6 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 7 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 8 Approve Grant of Awards and Issuance For For Management of Shares Under the CapitaLand Performance Share Plan 2010 and CapitaLand Restricted Share Plan 2010 9 Authorize Share Repurchase Program For For Management CHEUNG KONG PROPERTY HOLDINGS LTD. Ticker: 1113 Security ID: G2103F101 Meeting Date: MAR 14, 2017 Meeting Type: Special Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Connected Transaction Between For For Management the Company and Cheung Kong Infrastructure Holdings Limited Pursuant to the Consortium Formation Agreement CHEUNG KONG PROPERTY HOLDINGS LTD. Ticker: 1113 Security ID: G2103F101 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAY 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3.1 Elect Li Tzar Kuoi, Victor as Director For For Management 3.2 Elect Kam Hing Lam as Director For Against Management 3.3 Elect Chung Sun Keung, Davy as Director For Against Management 3.4 Elect Cheong Ying Chew, Henry as For Against Management Director 3.5 Elect Colin Stevens Russel as Director For For Management 3.6 Elect Donald Jeffrey Roberts as For For Management Director 4 Approve Deloitte Touche Tohmatsu as For For Management Auditor and Authorize Board to Fix Their Remuneration 5.1 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5.2 Authorize Repurchase of Issued Share For For Management Capital 5.3 Authorize Reissuance of Repurchased For Against Management Shares CITYCON OYJ Ticker: CTY1S Security ID: X1422T116 Meeting Date: MAR 22, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Call the Meeting to Order None None Management 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Prepare and Approve List of For For Management Shareholders 6 Receive Financial Statements and None None Management Statutory Reports 7 Receive Auditor's Report None None Management 8 Accept Financial Statements and For For Management Statutory Reports 9 Approve Allocation of Income and For For Management Omission of Dividends for Fiscal Year Ended 2016; Approve Distribution of Dividends and Capital Repayments from the Company's Unrestricted Equity Fund 10 Approve Discharge of Board and For For Management President 11 Approve Remuneration of Directors in For For Management the Amount of EUR 160,000 for Chairman, EUR 70,000 for Deputy Chairman and EUR 50,000 for Other Directors; Approve Meeting Fees; Approve Remuneration for Committee Work 12 Fix Number of Directors at 10 For For Management 13 Reelect Chaim Katzman, Bernd Knobloch, For For Management Arnold de Haan, Kirsi Komi, Rachel Lavine, Andrea Orlandi, Claes Ottosson, Per-Anders Ovin, and Ariella Zochovitzky as Directors; Elect David R. Lukes as New Director 14 Approve Remuneration of Auditors For For Management 15 Ratify Ernst & Young as Auditor For For Management 16 Approve Issuance of up to 85 Million For For Management Shares without Preemptive Rights 17 Authorize Share Repurchase Program For For Management 18 Close Meeting None None Management COLONY STARWOOD HOMES Ticker: SFR Security ID: 19625X102 Meeting Date: MAY 15, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Barrack, Jr. For For Management 1.2 Elect Director Barry S. Sternlicht For Withhold Management 1.3 Elect Director Robert T. Best For For Management 1.4 Elect Director Thomas M. Bowers For For Management 1.5 Elect Director Richard D. Bronson For For Management 1.6 Elect Director Justin T. Chang For For Management 1.7 Elect Director Michael D. Fascitelli For For Management 1.8 Elect Director Renee Lewis Glover For For Management 1.9 Elect Director Jeffrey E. Kelter For For Management 1.10 Elect Director Thomas W. Knapp For For Management 1.11 Elect Director Richard B. Saltzman For For Management 1.12 Elect Director John L. Steffens For For Management 1.13 Elect Director J. Ronald Terwilliger For For Management 1.14 Elect Director Frederick C. Tuomi For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation COLUMBIA PROPERTY TRUST, INC. Ticker: CXP Security ID: 198287203 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carmen M. Bowser For For Management 1.2 Elect Director Charles R. Brown For For Management 1.3 Elect Director Richard W. Carpenter For For Management 1.4 Elect Director John L. Dixon For For Management 1.5 Elect Director David B. Henry For For Management 1.6 Elect Director Murray J. McCabe For For Management 1.7 Elect Director E. Nelson Mills For For Management 1.8 Elect Director Michael S. Robb For For Management 1.9 Elect Director George W. Sands For For Management 1.10 Elect Director Thomas G. Wattles For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Bylaws For For Management CUBESMART Ticker: CUBE Security ID: 229663109 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William M. For For Management Diefenderfer, III 1.2 Elect Director Piero Bussani For For Management 1.3 Elect Director Christopher P. Marr For For Management 1.4 Elect Director Marianne M. Keler For For Management 1.5 Elect Director Deborah Ratner Salzberg For For Management 1.6 Elect Director John F. Remondi For For Management 1.7 Elect Director Jeffrey F. Rogatz For For Management 1.8 Elect Director John W. Fain For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Declaration of Trust to Provide For For Management Shareholders the Ability to Amend the Bylaws CYRUSONE INC. Ticker: CONE Security ID: 23283R100 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary J. Wojtaszek For For Management 1.2 Elect Director David H. Ferdman For For Management 1.3 Elect Director John W. Gamble, Jr. For For Management 1.4 Elect Director Michael A. Klayko For For Management 1.5 Elect Director T. Tod Nielsen For For Management 1.6 Elect Director Alex Shumate For For Management 1.7 Elect Director William E. Sullivan For For Management 1.8 Elect Director Lynn A. Wentworth For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors DDR CORP. Ticker: DDR Security ID: 23317H102 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrance R. Ahern For For Management 1.2 Elect Director Jane E. DeFlorio For For Management 1.3 Elect Director Thomas Finne For For Management 1.4 Elect Director Robert H. Gidel For For Management 1.5 Elect Director David R. Lukes For For Management 1.6 Elect Director Victor B. MacFarlane For For Management 1.7 Elect Director Alexander Otto For For Management 1.8 Elect Director Scott D. Roulston For For Management 1.9 Elect Director Barry A. Sholem For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors DEUTSCHE WOHNEN AG Ticker: DWNI Security ID: D2046U176 Meeting Date: JUN 02, 2017 Meeting Type: Annual Record Date: MAY 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2016 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.74 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2016 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2016 5 Ratify KPMG AG as Auditors for Fiscal For For Management 2017 6 Elect Juergen Fenk to the Supervisory For For Management Board 7 Approve Remuneration of Supervisory For For Management Board 8 Approve Creation of EUR 110 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 9 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 3 Billion; Approve Creation of EUR 70 Million Pool of Capital to Guarantee Conversion Rights 10 Change of Corporate Form to Societas For For Management Europaea (SE) 11 Change Location of Registered Office For For Management to Berlin, Germany DEXUS PROPERTY GROUP Ticker: DXS Security ID: Q3190P134 Meeting Date: OCT 26, 2016 Meeting Type: Annual Record Date: OCT 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Remuneration Report For For Management 2.1 Elect Tonianne Dwyer as Director For For Management 2.2 Elect Penny Bingham-Hall as Director For For Management DOUGLAS EMMETT, INC. Ticker: DEI Security ID: 25960P109 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dan A. Emmett For For Management 1.2 Elect Director Jordan L. Kaplan For For Management 1.3 Elect Director Kenneth M. Panzer For For Management 1.4 Elect Director Christopher H. Anderson For For Management 1.5 Elect Director Leslie E. Bider For For Management 1.6 Elect Director David T. Feinberg For For Management 1.7 Elect Director Virginia A. McFerran For For Management 1.8 Elect Director Thomas E. O'Hern For For Management 1.9 Elect Director William E. Simon, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency None One Year Management DREAM OFFICE REAL ESTATE INVESTMENT TRUST Ticker: D.UN Security ID: 26153P104 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Detlef Bierbaum For For Management 1.2 Elect Trustee Donald Charter For For Management 1.3 Elect Trustee Michael J. Cooper For For Management 1.4 Elect Trustee Joanne Ferstman For For Management 1.5 Elect Trustee Robert Goodall For For Management 1.6 Elect Trustee Johann Koss For For Management 1.7 Elect Trustee Kellie Leitch For For Management 1.8 Elect Trustee Karine MacIndoe For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Trustees to Fix Their Remuneration DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration DUKE REALTY CORPORATION Ticker: DRE Security ID: 264411505 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William Cavanaugh, III For For Management 1b Elect Director Alan H. Cohen For For Management 1c Elect Director James B. Connor For For Management 1d Elect Director Ngaire E. Cuneo For For Management 1e Elect Director Charles R. Eitel For For Management 1f Elect Director Melanie R. Sabelhaus For For Management 1g Elect Director Peter M. Scott, III For For Management 1h Elect Director Jack R. Shaw For For Management 1i Elect Director Michael E. Szymanczyk For For Management 1j Elect Director Lynn C. Thurber For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management ENTRA ASA Ticker: ENTRA Security ID: R2R8A2105 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting; Registration of None None Management Attending Shareholders and Proxies 2 Elect Chairman of Meeting For For Management 3 Designate Inspector(s) of Minutes of For For Management Meeting 4 Approve Notice of Meeting and Agenda For For Management 5 Accept Financial Statements and For For Management Statutory Reports; Approve Allocation of Income and Dividends of NOK 1.75 Per Share 6 Discuss Company's Corporate Governance None None Management Statement 7 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 7.1 Approve Advisory Remuneration Policy For For Management And Other Terms of Employment For Executive Management 7.2 Approve Binding Remuneration Policy For Against Management And Other Terms of Employment For Executive Management 8 Approve Repurchase Program as Funding For Against Management for Incentive Plans 9 Authorize Share Repurchase Program and For For Management Cancellation of Repurchased Shares 10 Authorize Board to Declare Semi-Annual For For Management Devidends 11 Approve Remuneration of Auditors For For Management 12 Approve Remuneration of Directors; For For Management Approve Remuneration for Committee Work 13 Elect Ingrid Dahl Hovland as Director For For Management 14a Elect John Giverholt as Members of For For Management Nominating Committee 14b Elect Hege Sjo as Members of For For Management Nominating Committee 14c Elect Rolf Roverud as Members of For For Management Nominating Committee 15 Approve Remuneration of Members of For For Management Nominating Committee EQUINIX, INC. Ticker: EQIX Security ID: 29444U700 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas Bartlett For For Management 1.2 Elect Director Nanci Caldwell For For Management 1.3 Elect Director Gary Hromadko For For Management 1.4 Elect Director John Hughes For For Management 1.5 Elect Director Scott Kriens For For Management 1.6 Elect Director William Luby For For Management 1.7 Elect Director Irving Lyons, III For For Management 1.8 Elect Director Christopher Paisley For For Management 1.9 Elect Director Stephen Smith For For Management 1.10 Elect Director Peter Van Camp For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Re-approve Material Terms for For For Management Long-Term Incentive Performance Awards 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors EQUITY RESIDENTIAL Ticker: EQR Security ID: 29476L107 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Alexander For Withhold Management 1.2 Elect Director Charles L. Atwood For For Management 1.3 Elect Director Linda Walker Bynoe For For Management 1.4 Elect Director Connie K. Duckworth For For Management 1.5 Elect Director Mary Kay Haben For For Management 1.6 Elect Director Bradley A. Keywell For For Management 1.7 Elect Director John E. Neal For Withhold Management 1.8 Elect Director David J. Neithercut For Withhold Management 1.9 Elect Director Mark S. Shapiro For For Management 1.10 Elect Director Gerald A. Spector For For Management 1.11 Elect Director Stephen E. Sterrett For For Management 1.12 Elect Director Samuel Zell For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Shareholders the Right to Against For Shareholder Amend Bylaws ESSEX PROPERTY TRUST, INC. Ticker: ESS Security ID: 297178105 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith R. Guericke For For Management 1.2 Elect Director Irving F. Lyons, III For Withhold Management 1.3 Elect Director George M. Marcus For For Management 1.4 Elect Director Gary P. Martin For For Management 1.5 Elect Director Issie N. Rabinovitch For For Management 1.6 Elect Director Thomas E. Robinson For For Management 1.7 Elect Director Michael J. Schall For For Management 1.8 Elect Director Byron A. Scordelis For For Management 1.9 Elect Director Janice L. Sears For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management GGP INC. Ticker: GGP Security ID: 36174X101 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard B. Clark For For Management 1b Elect Director Mary Lou Fiala For For Management 1c Elect Director J. Bruce Flatt For For Management 1d Elect Director Janice R. Fukakusa For For Management 1e Elect Director John K. Haley For For Management 1f Elect Director Daniel B. Hurwitz For For Management 1g Elect Director Brian W. Kingston For For Management 1h Elect Director Christina M. Lofgren For For Management 1i Elect Director Sandeep Mathrani For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Provide Directors May Be Removed With For For Management or Without Cause 6 Adopt Proxy Access Right Against For Shareholder GLOBAL LOGISTIC PROPERTIES LIMITED Ticker: MC0 Security ID: Y27187106 Meeting Date: JUL 29, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Directors' and Auditors' Reports 2 Approve Final Dividend For For Management 3a Elect Seek Ngee Huat as Director For For Management 3b Elect Luciano Lewandowski as Director For For Management 3c Elect Fang Fenglei as Director For For Management 4a Elect Paul Cheng Ming Fun as Director For For Management 4b Elect Yoichiro Furuse as Director For For Management 5 Approve Directors' Fees For For Management 6 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 7 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 8 Approve Grant of Awards and Issuance For For Management of Shares Under the GLP Performance Share Plan and/or the GLP Restricted Share Plan 9 Authorize Share Repurchase Program For For Management 10 Adopt New Constitution For For Management GOODMAN GROUP Ticker: GMG Security ID: Q4229W132 Meeting Date: NOV 17, 2016 Meeting Type: Annual Record Date: NOV 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Appoint KPMG as Auditors of the For For Management Company and Authorize the Board to Fix Their Remuneration 2 Elect Phillip Pryke as Director For For Management 3 Elect Danny Peeters as Director For For Management 4 Elect Anthony Rozic as Director For For Management 5 Approve the Remuneration Report For Against Management GPT GROUP Ticker: GPT Security ID: Q4252X155 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAY 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Gene Tilbrook as Director For For Management 2 Approve the Adoption of Remuneration For For Management Report 3 Approve Grant of Performance Rights to For For Management Robert Johnston (2017 Deferred Short Term Incentive) 4 Approve Grant of Performance Rights to For For Management Robert Johnston (Long Term Incentive) GREAT PORTLAND ESTATES PLC Ticker: GPOR Security ID: G40712179 Meeting Date: JUL 07, 2016 Meeting Type: Annual Record Date: JUL 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Toby Courtauld as Director For For Management 5 Re-elect Nick Sanderson as Director For For Management 6 Re-elect Neil Thompson as Director For For Management 7 Re-elect Martin Scicluna as Director For For Management 8 Re-elect Elizabeth Holden as Director For For Management 9 Re-elect Charles Philipps as Director For For Management 10 Re-elect Jonathan Short as Director For For Management 11 Reappoint Deloitte LLP as Auditors For For Management 12 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 13 Authorise Issue of Equity with For For Management Pre-emptive Rights 14 Authorise Issue of Equity without For For Management Pre-emptive Rights 15 Authorise Issue of Equity without For For Management Pre-emptive Rights 16 Authorise Market Purchase of Ordinary For For Management Shares 17 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice GREAT PORTLAND ESTATES PLC Ticker: GPOR Security ID: G40712179 Meeting Date: MAY 17, 2017 Meeting Type: Special Record Date: MAY 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Share Consolidation For For Management 2 Authorise Issue of Equity with For For Management Pre-emptive Rights 3 Authorise Issue of Equity without For For Management Pre-emptive Rights 4 Authorise Issue of Equity without For For Management Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment 5 Authorise Market Purchase of Ordinary For For Management Shares HANG LUNG PROPERTIES LTD. Ticker: 101 Security ID: Y30166105 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: APR 25, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Nelson Wai Leung Yuen as Director For Against Management 3b Elect Andrew Ka Ching Chan as Director For For Management 3c Elect Hsin Kang Chang as Director For For Management 3d Elect Adriel Wenbwo Chan as Director For For Management 3e Authorize Board to Fix Remuneration of For For Management Directors 4 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 5 Authorize Repurchase of Issued Share For For Management Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares HCP, INC. Ticker: HCP Security ID: 40414L109 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Brian G. Cartwright For For Management 1b Elect Director Christine N. Garvey For Against Management 1c Elect Director David B. Henry For For Management 1d Elect Director Thomas M. Herzog For For Management 1e Elect Director James P. Hoffmann For For Management 1f Elect Director Michael D. McKee For For Management 1g Elect Director Peter L. Rhein For For Management 1h Elect Director Joseph P. Sullivan For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management HEALTHCARE TRUST OF AMERICA, INC. Ticker: HTA Security ID: 42225P501 Meeting Date: JUL 07, 2016 Meeting Type: Annual Record Date: APR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Scott D. Peters For For Management 1b Elect Director W. Bradley Blair, II For For Management 1c Elect Director Maurice J. DeWald For For Management 1d Elect Director Warren D. Fix For For Management 1e Elect Director Peter N. Foss For For Management 1f Elect Director Daniel S. Henson For For Management 1g Elect Director Larry L. Mathis For For Management 1h Elect Director Gary T. Wescombe For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors HENDERSON LAND DEVELOPMENT CO. LTD. Ticker: 12 Security ID: Y31476107 Meeting Date: JUN 05, 2017 Meeting Type: Annual Record Date: MAY 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3A1 Elect Lee Ka Kit as Director For Against Management 3A2 Elect Lee Ka Shing as Director For Against Management 3A3 Elect Suen Kwok Lam as Director For Against Management 3A4 Elect Fung Lee Woon King as Director For Against Management 3A5 Elect Lau Yum Chuen, Eddie as Director For Against Management 3A6 Elect Lee Pui Ling, Angelina as For Against Management Director 3A7 Elect Wu King Cheong as Director For For Management 3B Authorize Board to Fix Remuneration of For For Management Directors, Remuneration Committee and Nomination Committee 4 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 5A Approve Issuance of Bonus Shares For For Management 5B Authorize Repurchase of Issued Share For For Management Capital 5C Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5D Authorize Reissuance of Repurchased For Against Management Shares HIGHWOODS PROPERTIES, INC. Ticker: HIW Security ID: 431284108 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles A. Anderson For For Management 1.2 Elect Director Gene H. Anderson For For Management 1.3 Elect Director Carlos E. Evans For For Management 1.4 Elect Director Edward J. Fritsch For For Management 1.5 Elect Director David J. Hartzell For For Management 1.6 Elect Director Sherry A. Kellett For For Management 1.7 Elect Director O. Temple Sloan, Jr. For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management HILTON WORLDWIDE HOLDINGS INC. Ticker: HLT Security ID: 43300A203 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher J. Nassetta For For Management 1.2 Elect Director Jonathan D. Gray For For Management 1.3 Elect Director Charlene T. Begley For For Management 1.4 Elect Director Jon M. Huntsman, Jr. For For Management 1.5 Elect Director Judith A. McHale For For Management 1.6 Elect Director John G. Schreiber For For Management 1.7 Elect Director Elizabeth A. Smith For For Management 1.8 Elect Director Douglas M. Steenland For For Management 1.9 Elect Director William J. Stein For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HONGKONG LAND HOLDINGS LTD. Ticker: H78 Security ID: G4587L109 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Auditors' Reports and Declare Final Dividend 2 Re-elect Charles Allen-Jones as For Against Management Director 3 Re-elect Sir Henry Keswick as Director For Against Management 4 Re-elect Simon Keswick as Director For Against Management 5 Re-elect Yiu Kai Pang as Director For Against Management 6 Elect Robert Wong as Director For Abstain Management 7 Approve Directors' Fees For For Management 8 Ratify Auditors and Authorise Their For For Management Remuneration 9 Authorise Issue of Equity with and For For Management without Pre-emptive Rights HOST HOTELS & RESORTS, INC. Ticker: HST Security ID: 44107P104 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary L. Baglivo For For Management 1.2 Elect Director Sheila C. Bair For For Management 1.3 Elect Director Sandeep L. Mathrani For For Management 1.4 Elect Director Ann McLaughlin Korologos For For Management 1.5 Elect Director Richard E. Marriott For For Management 1.6 Elect Director John B. Morse, Jr. For For Management 1.7 Elect Director Walter C. Rakowich For For Management 1.8 Elect Director James F. Risoleo For For Management 1.9 Elect Director Gordon H. Smith For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management HUDSON PACIFIC PROPERTIES, INC. Ticker: HPP Security ID: 444097109 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor J. Coleman For For Management 1.2 Elect Director Theodore R. Antenucci For For Management 1.3 Elect Director Frank Cohen For For Management 1.4 Elect Director Richard B. Fried For For Management 1.5 Elect Director Jonathan M. Glaser For For Management 1.6 Elect Director Robert L. Harris, II For For Management 1.7 Elect Director Mark D. Linehan For For Management 1.8 Elect Director Robert M. Moran, Jr. For For Management 1.9 Elect Director Michael Nash For For Management 1.10 Elect Director Barry A. Porter For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Report on Steps Taken to Increase Against For Shareholder Board Diversity HUFVUDSTADEN AB Ticker: HUFV A Security ID: W30061126 Meeting Date: MAR 23, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of For For Management Shareholders 4 Designate Inspector(s) of Minutes of For For Management Meeting 5 Approve Agenda of Meeting For For Management 6 Acknowledge Proper Convening of Meeting For For Management 7 Receive President's Report None None Management 8 Receive Financial Statements and None None Management Statutory Reports 9 Accept Financial Statements and For For Management Statutory Reports 10 Approve Allocation of Income and For For Management Dividends of SEK 3.30 Per Share 11 Approve Discharge of Board and For For Management President 12 Determine Number of Members (9) and For For Management Deputy Members (0) of Board; Determine Number of Auditors (1) and Deputy Auditors (0) 13 Approve Remuneration of Directors in For For Management the Amount of SEK 450,000 for Chairman and SEK 225,000 for Other Non-Executive Directors; Approve Remuneration of Auditors 14 Reelect Claes Boustedt, Peter Egardt, For Against Management Liv Forhaug, Louise Lindh, Fredrik Lundberg (Chairman), Fredrik Persson, Sten Peterson, Anna-Greta Sjoberg and Ivo Stopner as Directors; Ratify KPMG as Auditors 15 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 16 Authorize Share Repurchase Program and For For Management Reissuance of Repurchased Shares 17a Adopt a Vision for Absolute Gender None Against Shareholder Equality on All Levels Within the Company 17b Instruct the Board to Set Up a Working None Against Shareholder Group Concerning Gender and Ethnicity Diversification Within the Company 17c Require the Results from the Working None Against Shareholder Group Concerning Item 17a to be Reported to the AGM 17d Request Board to Take Necessary Action None Against Shareholder to Create a Shareholders' Association 17e Prohibit Directors from Being Able to None Against Shareholder Invoice Director's Fees via Swedish and Foreign Legal Entities 17f Instruct the Nomination Committee to None Against Shareholder Pay Extra Attention to Questions Concerning Ethics, Gender, and Ethnicity 17g Request Board to Propose to the None Against Shareholder Appropriate Authority to Bring About a Changed Regulation in the Area Relating to Item 17e 17h Instruct the Board to Prepare a None Against Shareholder Proposal for the Representation of Small- and Midsized Shareholders in the Board and Nomination Committee 17i Request Board to Propose to the None Against Shareholder Swedish Government Legislation on the Abolition of Voting Power Differences in Swedish Limited Liability Companies 17j Request Board to Draw the Attention to None Against Shareholder the Need for Introducing a "Politician Quarantine" 18 Amend Articles Re: Equal Voting Rights None Against Shareholder of Shares 19 Amend Articles Re: Former Politicians None Against Shareholder on the Board of Directors 20 Close Meeting None None Management INMOBILIARIA COLONIAL S.A. Ticker: COL Security ID: E6R2A0222 Meeting Date: JUN 28, 2017 Meeting Type: Annual Record Date: JUN 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Standalone Financial Statements For For Management 1.2 Approve Consolidated Financial For For Management Statements 2.1 Approve Allocation of Income For For Management 2.2 Approve Dividends For For Management 3 Approve Discharge of Board and For For Management Management Reports 4 Adhere to Special Fiscal Regime For For Management Applicable to Real Estate Investment Companies 5 Authorize Share Repurchase Program For For Management 6 Authorize Increase in Capital up to 50 For For Management Percent via Issuance of Equity or Equity-Linked Securities, Excluding Preemptive Rights of up to 20 Percent 7 Authorize Company to Call EGM with 15 For For Management Days' Notice 8 Fix Number of Directors at 10 For For Management 9 Amend Restricted Stock Plan For Against Management 10 Advisory Vote on Remuneration Report For For Management 11 Receive Amendments to Board of None None Management Directors Regulations 12 Authorize Board to Ratify and Execute For For Management Approved Resolutions INVESTA OFFICE FUND Ticker: IOF Security ID: Q4976M105 Meeting Date: OCT 20, 2016 Meeting Type: Annual Record Date: OCT 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Richard Longes as Director For For Management 2 Elect John Fast as Director For For Management 3 Elect Geoff Kleemann as Director For For Management 4 Elect Bob Seidler as Director For For Management INVESTA OFFICE FUND Ticker: IOF Security ID: Q4976M105 Meeting Date: MAY 31, 2017 Meeting Type: Special Record Date: MAY 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Acquisition of 50 Percent For Against Management of IOM and Related Transactions INVINCIBLE INVESTMENT CORP Ticker: 8963 Security ID: J2442V103 Meeting Date: SEP 26, 2016 Meeting Type: Special Record Date: JUN 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to Amend Asset For For Management Management Compensation 2 Elect Executive Director Fukuda, Naoki For For Management 3 Elect Alternate Executive Director For For Management Christopher Reed 4.1 Elect Supervisory Director Takahashi, For For Management Takashi 4.2 Elect Supervisory Director Fujimoto, For For Management Hiroyuki KENEDIX RESIDENTIAL INVESTMENT CORP. Ticker: 3278 Security ID: J3243Q103 Meeting Date: MAR 28, 2017 Meeting Type: Special Record Date: JAN 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to Amend Permitted For For Management Investment Objectives 2 Elect Executive Director Sato, Keisuke For For Management 3 Elect Alternate Executive Director For For Management Yamamoto, Shin 4.1 Elect Supervisory Director Chiba, Osamu For For Management 4.2 Elect Supervisory Director Ogawa, For For Management Satoshi KIMCO REALTY CORPORATION Ticker: KIM Security ID: 49446R109 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Milton Cooper For For Management 1b Elect Director Philip E. Coviello For For Management 1c Elect Director Richard G. Dooley For For Management 1d Elect Director Conor C. Flynn For For Management 1e Elect Director Joe Grills For For Management 1f Elect Director Frank Lourenso For For Management 1g Elect Director Colombe M. Nicholas For For Management 1h Elect Director Mary Hogan Preusse For For Management 1i Elect Director Richard B. Saltzman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors KLEPIERRE Ticker: LI Security ID: F5396X102 Meeting Date: APR 18, 2017 Meeting Type: Annual/Special Record Date: APR 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.82 per Share 4 Approve Auditors' Special Report on For For Management Related-Party Transactions Regarding New Transactions 5 Approve Termination Package of For For Management Jean-Marc Jestin 6 Reelect Catherine Simoni as For For Management Supervisory Board Member 7 Reelect Florence Von Erb as For For Management Supervisory Board Member 8 Reelect Stanley Shashoua as For For Management Supervisory Board Member 9 Non-Binding Vote on Compensation of For For Management Jean-Marc Jestin, Management Board Member then Chairman of Management Board 10 Non-Binding Vote on Compensation of For For Management Jean-Michel Gault, Management Board Member 11 Non-Binding Vote on Compensation of For Against Management Laurent Morel, Chairman of Management Board until Nov. 7, 2016 12 Approve Remuneration Policy for For For Management Supervisory Board Members 13 Approve Remuneration Policy for For For Management Chairman of the Management Board 14 Approve Remuneration Policy for For For Management Management Board Members 15 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 16 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 17 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 90 Million 18 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 40 Million 19 Approve Issuance of Equity or For For Management Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 40 Million 20 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 21 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Contributions in Kind 22 Authorize Capitalization of Reserves For For Management of Up to EUR 100 Million for Bonus Issue or Increase in Par Value 23 Authorize Capital Issuances for Use in Against For Management Employee Stock Purchase Plans 24 Set Total Limit for Capital Increase For For Management to Result from All Issuance Requests at EUR 100 Million 25 Authorize Filing of Required For For Management Documents/Other Formalities LAND SECURITIES GROUP PLC Ticker: LAND Security ID: G5375M118 Meeting Date: JUL 21, 2016 Meeting Type: Annual Record Date: JUL 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Dame Alison Carnwath as For For Management Director 5 Re-elect Robert Noel as Director For For Management 6 Re-elect Martin Greenslade as Director For For Management 7 Re-elect Kevin O'Byrne as Director For For Management 8 Re-elect Simon Palley as Director For For Management 9 Re-elect Christopher Bartram as For For Management Director 10 Re-elect Stacey Rauch as Director For For Management 11 Re-elect Cressida Hogg as Director For For Management 12 Re-elect Edward Bonham Carter as For For Management Director 13 Reappoint Ernst & Young LLP as Auditors For For Management 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Approve Political Donations and For For Management Expenditures 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares LEG IMMOBILIEN AG Ticker: LEG Security ID: D4960A103 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2016 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 2.76 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2016 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2016 5 Ratify PricewaterhouseCoopers GmbH as For For Management Auditors for Fiscal 2017 6 Approve Creation of EUR 31.6 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 7 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 1.2 Billion; Approve Creation of EUR 31.6 Million Pool of Capital to Guarantee Conversion Rights 8 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares without Tender and Acquisition Rights 9 Authorize Use of Financial Derivatives For For Management when Repurchasing Shares without Tender and Preemptive Rights 10 Approve Transfer of Majority For For Management Shareholding Interests in LEG NRW GmbH, LEG Recklinghausen 1 GmbH, and LEG Recklinghausen 2 GmbH to a Wholly Owned Subsidiary of LEG Immmobilien AG LINK REAL ESTATE INVESTMENT TRUST Ticker: 823 Security ID: Y5281M111 Meeting Date: JUL 27, 2016 Meeting Type: Annual Record Date: JUL 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Note the Financial Statements and None None Management Statutory Report 2 Note the Appointment of Auditor and None None Management Fixing of Their Remuneration 3.1 Elect William Chan Chak Cheung as For For Management Director 3.2 Elect David Charles Watt as Director For For Management 4.1 Elect Poh Lee Tan as Director For For Management 4.2 Elect Nicholas Charles Allen as For For Management Director 4.3 Elect Ed Chan Yiu Cheong as Director For For Management 4.4 Elect Blair Chilton Pickerell as For For Management Director 5 Authorize Repurchase of Issued Share For For Management Capital MAPLETREE COMMERCIAL TRUST Ticker: N2IU Security ID: Y5759T101 Meeting Date: JUL 25, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Report of the Trustee, Statement For For Management by the Manager, Audited Financial Statements and Auditors' Report 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Manager to Fix Their Remuneration 3 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights MAPLETREE COMMERCIAL TRUST Ticker: N2IU Security ID: Y5759T101 Meeting Date: JUL 25, 2016 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of the Property as For For Management an Interested Person Transaction 2 Approve Issuance of New Units Under For For Management the Equity Fund Raising 3 Approve Whitewash Resolution For For Management MERLIN PROPERTIES SOCIMI, SA Ticker: MRL Security ID: E7390Z100 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Consolidated and Standalone For For Management Financial Statements 2.1 Approve Allocation of Income and For For Management Dividends 2.2 Approve Dividends Charged to Reserves For For Management 3 Approve Discharge of Board For For Management 4 Renew Appointment of Deloitte as For For Management Auditor 5.1 Fix Number of Directors at 13 For For Management 5.2 Ratify Appointment of and Elect Jose For For Management Ferris Monera as Director 6 Approve Remuneration of Directors For For Management 7.1 Approve Remuneration Policy For Against Management 7.2 Amend Restricted Stock Plan For For Management 8 Approve Restricted Stock Plan For For Management 9 Advisory Vote on Remuneration Report For Against Management 10 Authorize Increase in Capital up to 50 For For Management Percent via Issuance of Equity or Equity-Linked Securities, Excluding Preemptive Rights of up to 20 Percent 11 Authorize Share Repurchase Program For For Management 12 Authorize Issuance of Convertible For For Management Bonds, Debentures, Warrants, and Other Debt Securities without Preemptive Rights up to EUR 1 Billion 13 Authorize Issuance of Non-Convertible For For Management Bonds/Debentures and/or Other Debt Securities up to EUR 4 Billion and Issuance of Notes up to EUR 500 Million 14.1 Amend Article 38 Re: Director For For Management Remuneration 14.2 Amend Article 55 Re: Distribution of For For Management Dividends 15 Amend Article 21 of General Meeting For For Management Regulations Re: Proxy Voting 16 Authorize Company to Call EGM with 15 For For Management Days' Notice 17 Approve Charitable Donations For For Management 18 Authorize Board to Ratify and Execute For For Management Approved Resolutions MIRVAC GROUP Ticker: MGR Security ID: Q62377108 Meeting Date: NOV 17, 2016 Meeting Type: Annual/Special Record Date: NOV 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 2.1 Elect James M. Millar as Director For For Management 2.2 Elect John Mulcahy as Director For For Management 2.3 Elect Elana Rubin as Director For For Management 3 Approve the Remuneration Report For For Management 4.1 Approve the Long Term Performance Plan For For Management 4.2 Approve the General Employee Exemption For For Management Plan 5 Approve the Grant of Performance For For Management Rights to Susan Lloyd-Hurwitz, CEO and Managing Director of the Company MITSUBISHI ESTATE CO LTD Ticker: 8802 Security ID: J43916113 Meeting Date: JUN 29, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 11 2.1 Elect Director Sugiyama, Hirotaka For For Management 2.2 Elect Director Yoshida, Junichi For For Management 2.3 Elect Director Kato, Jo For For Management 2.4 Elect Director Tanisawa, Junichi For For Management 2.5 Elect Director Katayama, Hiroshi For For Management 2.6 Elect Director Nishigai, Noboru For For Management 2.7 Elect Director Yanagisawa, Yutaka For For Management 2.8 Elect Director Okusa, Toru For For Management 2.9 Elect Director Matsuhashi, Isao For For Management 2.10 Elect Director Ebihara, Shin For For Management 2.11 Elect Director Tomioka, Shu For For Management 2.12 Elect Director Shirakawa, Masaaki For For Management 2.13 Elect Director Nagase, Shin For For Management 2.14 Elect Director Egami, Setsuko For For Management 2.15 Elect Director Taka, Iwao For For Management MITSUI FUDOSAN CO. LTD. Ticker: 8801 Security ID: J4509L101 Meeting Date: JUN 29, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 18 2.1 Elect Director Iwasa, Hiromichi For For Management 2.2 Elect Director Komoda, Masanobu For For Management 2.3 Elect Director Kitahara, Yoshikazu For For Management 2.4 Elect Director Fujibayashi, Kiyotaka For For Management 2.5 Elect Director Onozawa, Yasuo For For Management 2.6 Elect Director Sato, Masatoshi For For Management 2.7 Elect Director Ishigami, Hiroyuki For For Management 2.8 Elect Director Yamamoto, Takashi For For Management 2.9 Elect Director Yamashita, Toru For For Management 2.10 Elect Director Egashira, Toshiaki For For Management 2.11 Elect Director Egawa, Masako For For Management 2.12 Elect Director Nogimori, Masafumi For For Management 3 Approve Annual Bonus For For Management 4 Approve Director Retirement Bonus For For Management MORI HILLS REIT INVESTMENT CORP Ticker: 3234 Security ID: J4665S106 Meeting Date: APR 21, 2017 Meeting Type: Special Record Date: JAN 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to Amend Permitted For For Management Investment Objectives 2 Elect Executive Director Isobe, For For Management Hideyuki 3.1 Elect Supervisory Director Tamura, For For Management Masakuni 3.2 Elect Supervisory Director Nishimura, For For Management Koji NEW WORLD DEVELOPMENT CO. LTD. Ticker: 17 Security ID: Y63084126 Meeting Date: NOV 22, 2016 Meeting Type: Annual Record Date: NOV 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Doo Wai-Hoi, William as Director For Against Management 3b Elect Cheng Chi-Kong, Adrian as For For Management Director 3c Elect Cheng Kar-Shing, Peter as For Against Management Director 3d Elect Liang Cheung-Biu, Thomas as For Against Management Director 3e Elect Au Tak-Cheong as Director For Against Management 3f Authorize Board to Fix Remuneration of For For Management Directors 4 Approve PricewaterhouseCoopers as For For Management Auditor and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Issued Share For For Management Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Adopt New Share Option Scheme For Against Management NEW WORLD DEVELOPMENT CO. LTD. Ticker: 17 Security ID: Y63084126 Meeting Date: DEC 29, 2016 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale and Purchase Agreement For For Management and Related Transactions NEW WORLD DEVELOPMENT CO. LTD. Ticker: 17 Security ID: Y63084126 Meeting Date: MAY 26, 2017 Meeting Type: Special Record Date: MAY 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Services Group Master Services For For Management Agreement, Services Group Transactions, Annual Caps, and Related Transactions NIPPON BUILDING FUND INC. Ticker: 8951 Security ID: J52088101 Meeting Date: MAR 15, 2017 Meeting Type: Special Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to Reflect Changes in For For Management Law 2 Elect Executive Director Kageyama, For For Management Yoshiki 3.1 Elect Alternate Executive Director For For Management Tanaka, Kenichi 3.2 Elect Alternate Executive Director For For Management Shibata, Morio 4.1 Elect Supervisory Director Goto, Hakaru For For Management 4.2 Elect Supervisory Director Yamazaki, For For Management Masahiko 4.3 Elect Supervisory Director Kawakami, For For Management Yutaka NIPPON PROLOGIS REIT INC. Ticker: 3283 Security ID: J5528H104 Meeting Date: AUG 26, 2016 Meeting Type: Special Record Date: MAY 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to Amend Dividend For For Management Payout Policy to Reflect Tax Reform - Amend Permitted Investment Objectives - Amend Asset Management Compensation 2 Elect Executive Director Sakashita, For For Management Masahiro 3 Elect Alternate Executive Director For For Management Yamaguchi, Satoshi 4.1 Elect Supervisory Director Shimamura, For For Management Katsumi 4.2 Elect Supervisory Director Hamaoka, For For Management Yoichiro 5 Elect Alternate Supervisory Director For For Management Oku, Kuninori OMEGA HEALTHCARE INVESTORS, INC. Ticker: OHI Security ID: 681936100 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Craig M. Bernfield For For Management 1.2 Elect Director Norman R. Bobins For For Management 1.3 Elect Director Craig R. Callen For For Management 1.4 Elect Director Barbara B. Hill For For Management 1.5 Elect Director Bernard J. Korman For For Management 1.6 Elect Director Edward Lowenthal For For Management 1.7 Elect Director Ben W. Perks For For Management 1.8 Elect Director C. Taylor Pickett For For Management 1.9 Elect Director Stephen D. Plavin For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PARKWAY, INC. Ticker: PKY Security ID: 70156Q107 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Avi Banyasz For For Management 1.2 Elect Director James H. Hance, Jr. For For Management 1.3 Elect Director James R. Heistand For For Management 1.4 Elect Director Frank J. "Tripp" For For Management Johnson, III 1.5 Elect Director Craig B. Jones For For Management 1.6 Elect Director R. Dary Stone For For Management 1.7 Elect Director James A. Thomas For For Management 2 Approve Nonqualified Employee Stock For For Management Purchase Plan 3 Amend Omnibus Stock Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management PROLOGIS, INC. Ticker: PLD Security ID: 74340W103 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hamid R. Moghadam For For Management 1b Elect Director George L. Fotiades For For Management 1c Elect Director Lydia H. Kennard For For Management 1d Elect Director J. Michael Losh For For Management 1e Elect Director Irving F. Lyons, III For For Management 1f Elect Director David P. O'Connor For For Management 1g Elect Director Olivier Piani For For Management 1h Elect Director Jeffrey L. Skelton For For Management 1i Elect Director Carl B. Webb For For Management 1j Elect Director William D. Zollars For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management PS BUSINESS PARKS, INC. Ticker: PSB Security ID: 69360J107 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Havner, Jr. For Withhold Management 1.2 Elect Director Maria R. Hawthorne For For Management 1.3 Elect Director Jennifer Holden Dunbar For For Management 1.4 Elect Director James H. Kropp For For Management 1.5 Elect Director Sara Grootwassink Lewis For For Management 1.6 Elect Director Gary E. Pruitt For For Management 1.7 Elect Director Robert S. Rollo For For Management 1.8 Elect Director Joseph D. Russell, Jr. For For Management 1.9 Elect Director Peter Schultz For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management PUBLIC STORAGE Ticker: PSA Security ID: 74460D109 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Havner, Jr. For Against Management 1.2 Elect Director Tamara Hughes Gustavson For Against Management 1.3 Elect Director Uri P. Harkham For Against Management 1.4 Elect Director Leslie S. Heisz For For Management 1.5 Elect Director B. Wayne Hughes, Jr. For Against Management 1.6 Elect Director Avedick B. Poladian For For Management 1.7 Elect Director Gary E. Pruitt For For Management 1.8 Elect Director Ronald P. Spogli For For Management 1.9 Elect Director Daniel C. Staton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management REGENCY CENTERS CORPORATION Ticker: REG Security ID: 758849103 Meeting Date: FEB 24, 2017 Meeting Type: Special Record Date: JAN 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Increase Authorized Common Stock For For Management 3 Approve Increase in Size of Board For For Management 4 Adjourn Meeting For For Management REGENCY CENTERS CORPORATION Ticker: REG Security ID: 758849103 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Martin E. Stein, Jr. For For Management 1b Elect Director Joseph Azrack For For Management 1c Elect Director Raymond L. Bank For For Management 1d Elect Director Bryce Blair For For Management 1e Elect Director C. Ronald Blankenship For For Management 1f Elect Director Mary Lou Fiala For For Management 1g Elect Director Chaim Katzman For For Management 1h Elect Director Peter Linneman For For Management 1i Elect Director David P. O'Connor For For Management 1j Elect Director John C. Schweitzer For For Management 1k Elect Director Thomas G. Wattles For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management RIOCAN REAL ESTATE INVESTMENT TRUST Ticker: REI.UN Security ID: 766910103 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Bonnie Brooks For For Management 1.2 Elect Trustee Clare R. Copeland For For Management 1.3 Elect Trustee Paul Godfrey For For Management 1.4 Elect Trustee Dale H. Lastman For For Management 1.5 Elect Trustee Jane Marshall For For Management 1.6 Elect Trustee Sharon Sallows For For Management 1.7 Elect Trustee Edward Sonshine For For Management 1.8 Elect Trustee Siim A. Vanaselja For For Management 1.9 Elect Trustee Charles M. Winograd For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Trustees to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach SAFESTORE HOLDINGS PLC Ticker: SAFE Security ID: G77733106 Meeting Date: MAR 22, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Reappoint Deloitte LLP as Auditors For For Management 4 Authorise Board to Fix Remuneration of For For Management Auditors 5 Approve Final Dividend For For Management 6 Re-elect Alan Lewis as Director For For Management 7 Re-elect Frederic Vecchioli as Director For For Management 8 Re-elect Andy Jones as Director For For Management 9 Re-elect Ian Krieger as Director For For Management 10 Re-elect Joanne Kenrick as Director For For Management 11 Elect Claire Balmforth as Director For For Management 12 Elect Bill Oliver as Director For For Management 13 Approve Remuneration Policy For Against Management 14 Approve Long Term Incentive Plan For Against Management 15 Approve EU Political Donations and For For Management Expenditure 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice SCENTRE GROUP Ticker: SCG Security ID: Q8351E109 Meeting Date: APR 05, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 2 Approve the Remuneration Report For For Management 3 Elect Andrew Harmos as Director For For Management 4 Elect Aliza Knox as Director For For Management SEGRO PLC Ticker: SGRO Security ID: G80277141 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: APR 18, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Approve Remuneration Policy For For Management 5 Re-elect Gerald Corbett as Director For For Management 6 Re-elect Christopher Fisher as Director For For Management 7 Re-elect Baroness Ford as Director For For Management 8 Re-elect Andy Gulliford as Director For For Management 9 Re-elect Martin Moore as Director For For Management 10 Re-elect Phil Redding as Director For For Management 11 Re-elect Mark Robertshaw as Director For For Management 12 Re-elect David Sleath as Director For For Management 13 Re-elect Doug Webb as Director For For Management 14 Elect Soumen Das as Director For For Management 15 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 16 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 17 Authorise EU Political Donations and For For Management Expenditure 18 Authorise Issue of Equity with For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Issue of Equity without For For Management Pre-emptive Rights in Connection with an Acquisition or Specified Capital Investment 21 Authorise Market Purchase of Ordinary For For Management Shares 22 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice SHAFTESBURY PLC Ticker: SHB Security ID: G80603106 Meeting Date: FEB 10, 2017 Meeting Type: Annual Record Date: FEB 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Elect Jonathan Nicholls as Director For For Management 5 Re-elect Brian Bickell as Director For For Management 6 Re-elect Simon Quayle as Director For For Management 7 Re-elect Tom Welton as Director For For Management 8 Re-elect Chris Ward as Director For For Management 9 Re-elect Jill Little as Director For For Management 10 Re-elect Oliver Marriott as Director For For Management 11 Re-elect Dermot Mathias as Director For For Management 12 Re-elect Hilary Riva as Director For For Management 13 Re-elect Sally Walden as Director For For Management 14 Reappoint Ernst & Young LLP as Auditors For For Management 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice SIMON PROPERTY GROUP, INC. Ticker: SPG Security ID: 828806109 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Glyn F. Aeppel For For Management 1b Elect Director Larry C. Glasscock For For Management 1c Elect Director Karen N. Horn For For Management 1d Elect Director Allan Hubbard For For Management 1e Elect Director Reuben S. Leibowitz For For Management 1f Elect Director Gary M. Rodkin For For Management 1g Elect Director Daniel C. Smith For For Management 1h Elect Director J. Albert Smith, Jr. For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management SL GREEN REALTY CORP. Ticker: SLG Security ID: 78440X101 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Betsy Atkins For For Management 1b Elect Director Marc Holliday For For Management 1c Elect Director John S. Levy For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Report on Pay Disparity Against Against Shareholder SMART REAL ESTATE INVESTMENT TRUST Ticker: SRU.UN Security ID: 83179X108 Meeting Date: MAY 11, 2017 Meeting Type: Annual/Special Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Huw Thomas For For Management 1.2 Elect Trustee Jamie McVicar For For Management 1.3 Elect Trustee Kevin Pshebniski For For Management 1.4 Elect Trustee Michael Young For For Management 1.5 Elect Trustee Garry Foster For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Trustees to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach 4 Amend Declaration of Trust For For Management STAG INDUSTRIAL, INC. Ticker: STAG Security ID: 85254J102 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Butcher For For Management 1.2 Elect Director Virgis W. Colbert For For Management 1.3 Elect Director Jeffrey D. Furber For For Management 1.4 Elect Director Larry T. Guillemette For For Management 1.5 Elect Director Francis X. Jacoby, III For For Management 1.6 Elect Director Christopher P. Marr For For Management 1.7 Elect Director Hans S. Weger For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation STOCKLAND Ticker: SGP Security ID: Q8773B105 Meeting Date: OCT 26, 2016 Meeting Type: Annual/Special Record Date: OCT 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 2 Elect Stephen Newton as Director For For Management 3 Elect Barry Neil as Director For For Management 4 Elect Carol Schwartz as Director For For Management 5 Approve the Remuneration Report For For Management 6 Approve the Grant of 619,579 For For Management Performance Rights to Mark Steinert, Managing Director of the Company 7 Approve the Termination Benefits For For Management STORE CAPITAL CORPORATION Ticker: STOR Security ID: 862121100 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Morton H. Fleischer For For Management 1.2 Elect Director Christopher H. Volk For For Management 1.3 Elect Director Joseph M. Donovan For For Management 1.4 Elect Director Mary Fedewa For Withhold Management 1.5 Elect Director William F. Hipp For For Management 1.6 Elect Director Einar A. Seadler For For Management 1.7 Elect Director Mark N. Sklar For For Management 1.8 Elect Director Quentin P. Smith, Jr. For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management SUMITOMO REALTY & DEVELOPMENT CO. LTD. Ticker: 8830 Security ID: J77841112 Meeting Date: JUN 29, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 13 2.1 Elect Director Takashima, Junji For For Management 2.2 Elect Director Onodera, Kenichi For For Management 2.3 Elect Director Nishima, Kojun For For Management 2.4 Elect Director Takemura, Nobuaki For For Management 2.5 Elect Director Kobayashi, Masato For For Management 2.6 Elect Director Kato, Hiroshi For For Management 2.7 Elect Director Aoki, Masumi For For Management 2.8 Elect Director Odai, Yoshiyuki For For Management 2.9 Elect Director Ito, Koji For For Management 2.10 Elect Director Tanaka, Toshikazu For For Management 2.11 Elect Director Yonekura, Hiromasa For For Management 2.12 Elect Director Abe, Shoichi For For Management 3 Appoint Statutory Auditor Kitamura, For For Management Tadashi 4 Appoint Alternate Statutory Auditor For For Management Uno, Kozo SUN HUNG KAI PROPERTIES LTD. Ticker: 16 Security ID: Y82594121 Meeting Date: NOV 09, 2016 Meeting Type: Annual Record Date: NOV 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3.1a Elect Kwok Kai-wang, Christopher as For For Management Director 3.1b Elect Kwok Ping-luen, Raymond as For For Management Director 3.1c Elect Lee Shau-kee as Director For For Management 3.1d Elect Wong Chik-wing, Mike as Director For For Management 3.1e Elect Yip Dicky Peter as Director For For Management 3.1f Elect Wong Yue-chim, Richard as For For Management Director 3.1g Elect Fung Kwok-lun, William as For Against Management Director 3.1h Elect Leung Nai-pang, Norman as For For Management Director 3.1i Elect Leung Kui-king, Donald as For For Management Director 3.1j Elect Kwan Cheuk-yin, William as For For Management Director 3.2 Approve Directors' Fees For For Management 4 Approve Deloitte Touche Tohmatsu as For For Management Auditor and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Issued Share For For Management Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares SUNSTONE HOTEL INVESTORS, INC. Ticker: SHO Security ID: 867892101 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John V. Arabia For For Management 1.2 Elect Director W. Blake Baird For For Management 1.3 Elect Director Andrew Batinovich For For Management 1.4 Elect Director Z. Jamie Behar For For Management 1.5 Elect Director Thomas A. Lewis, Jr. For For Management 1.6 Elect Director Murray J. McCabe For For Management 1.7 Elect Director Douglas M. Pasquale For For Management 1.8 Elect Director Keith P. Russell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE BRITISH LAND COMPANY PLC Ticker: BLND Security ID: G15540118 Meeting Date: JUL 19, 2016 Meeting Type: Annual Record Date: JUL 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Remuneration Policy For For Management 4 Re-elect Aubrey Adams as Director For For Management 5 Re-elect Lucinda Bell as Director For For Management 6 Re-elect Simon Borrows as Director For For Management 7 Re-elect John Gildersleeve as Director For For Management 8 Re-elect Lynn Gladden as Director For For Management 9 Re-elect Chris Grigg as Director For For Management 10 Re-elect William Jackson as Director For For Management 11 Re-elect Charles Maudsley as Director For For Management 12 Re-elect Tim Roberts as Director For For Management 13 Re-elect Tim Score as Director For For Management 14 Re-elect Lord Turnbull as Director For For Management 15 Re-elect Laura Wade-Gery as Director For For Management 16 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 17 Authorise Board to Fix Remuneration of For For Management Auditors 18 Approve Scrip Dividend For For Management 19 Approve Political Donations and For For Management Expenditures 20 Amend 2013 Long-Term Incentive Plan For For Management 21 Authorise Issue of Equity with For For Management Pre-emptive Rights 22 Authorise Issue of Equity without For For Management Pre-emptive Rights 23 Authorise Issue of Equity without For For Management Pre-emptive Rights 24 Authorise Market Purchase of Ordinary For For Management Shares 25 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice THE MACERICH COMPANY Ticker: MAC Security ID: 554382101 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John H. Alschuler For For Management 1b Elect Director Arthur M. Coppola For For Management 1c Elect Director Edward C. Coppola For For Management 1d Elect Director Steven R. Hash For For Management 1e Elect Director Fred S. Hubbell For For Management 1f Elect Director Diana M. Laing For For Management 1g Elect Director Mason G. Ross For For Management 1h Elect Director Steven L. Soboroff For For Management 1i Elect Director Andrea M. Stephen For For Management 1j Elect Director John M. Sullivan For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE UNITE GROUP PLC Ticker: UTG Security ID: G9283N101 Meeting Date: NOV 30, 2016 Meeting Type: Special Record Date: NOV 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For For Management THE UNITE GROUP PLC Ticker: UTG Security ID: G9283N101 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAY 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Phil White as Director For For Management 5 Re-elect Richard Smith as Director For For Management 6 Re-elect Joe Lister as Director For For Management 7 Re-elect Richard Simpson as Director For For Management 8 Re-elect Manjit Wolstenholme as For For Management Director 9 Re-elect Sir Tim Wilson as Director For For Management 10 Re-elect Andrew Jones as Director For For Management 11 Re-elect Elizabeth McMeikan as Director For For Management 12 Reappoint Deloitte LLP as Auditors For For Management 13 Authorise Board to Fix Remuneration of For For Management Auditors 14 Authorise Issue of Equity with For For Management Pre-emptive Rights 15 Authorise Issue of Equity without For For Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment 17 Amend Articles of Association For For Management 18 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice THE WHARF (HOLDINGS) LTD. Ticker: 4 Security ID: Y8800U127 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAY 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Stephen Tin Hoi Ng as Director For For Management 2b Elect Doreen Yuk Fong Lee as Director For For Management 2c Elect Vincent Kang Fang as Director For For Management 2d Elect David Muir Turnbull as Director For For Management 3a Approve Increase in Rate of Annual Fee For For Management Payable to Chairman of the Company 3b Approve Increase in Rate of Annual Fee For For Management Payable to Directors Other than the Chairman 3c Approve Increase in Rate of Annual Fee For For Management Payable to Audit Committee Members 3d Approve Annual Fee Payable to the For For Management Remuneration Committee Members 4 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 5 Authorize Repurchase of Issued Share For For Management Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares TRITAX BIG BOX REIT PLC Ticker: BBOX Security ID: G9101W101 Meeting Date: OCT 17, 2016 Meeting Type: Special Record Date: OCT 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorise Issue of Equity Pursuant to For For Management the Capital Raising 2 Authorise Issue of Equity with For For Management Pre-emptive Rights 3 Authorise Issue of Equity without For For Management Pre-emptive Rights Pursuant to the Capital Raising 4 Authorise Issue of Equity without For For Management Pre-emptive Rights TRITAX BIG BOX REIT PLC Ticker: BBOX Security ID: G9101W101 Meeting Date: DEC 20, 2016 Meeting Type: Special Record Date: DEC 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend the Investment Management For For Management Agreement TRITAX BIG BOX REIT PLC Ticker: BBOX Security ID: G9101W101 Meeting Date: MAY 11, 2017 Meeting Type: Special Record Date: MAY 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorise Issue of Equity Pursuant to For For Management the Capital Raising 2 Authorise Issue of Equity without For For Management Pre-emptive Rights Pursuant to the Capital Raising TRITAX BIG BOX REIT PLC Ticker: BBOX Security ID: G9101W101 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAY 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Elect Susanne Given as Director For For Management 4 Re-elect Jim Prower as Director For For Management 5 Re-elect Mark Shaw as Director For For Management 6 Re-elect Stephen Smith as Director For For Management 7 Re-elect Richard Jewson as Director For For Management 8 Reappoint BDO LLP as Auditors For For Management 9 Authorise Board to Fix Remuneration of For For Management Auditors 10 Authorise Issue of Equity with For For Management Pre-emptive Rights 11 Authorise Issue of Equity without For For Management Pre-emptive Rights 12 Authorise Issue of Equity without For For Management Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment 13 Authorise Market Purchase of Ordinary For For Management Shares 14 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice UDR, INC. Ticker: UDR Security ID: 902653104 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Katherine A. Cattanach For For Management 1b Elect Director Robert P. Freeman For For Management 1c Elect Director Jon A. Grove For For Management 1d Elect Director Mary Ann King For For Management 1e Elect Director James D. Klingbeil For For Management 1f Elect Director Clint D. McDonnough For For Management 1g Elect Director Robert A. McNamara For For Management 1h Elect Director Mark R. Patterson For For Management 1i Elect Director Lynne B. Sagalyn For For Management 1j Elect Director Thomas W. Toomey For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management UNIBAIL RODAMCO SE Ticker: UL Security ID: F95094110 Meeting Date: APR 25, 2017 Meeting Type: Annual/Special Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 10.20 per Share 4 Approve Auditors' Special Report on For For Management Related-Party Transactions and Acknowledge the Absence of New Transactions 5 Approve Remuneration Policy for For For Management Supervisory Board Members 6 Approve Remuneration Policy for For For Management Chairman of the Management Board 7 Approve Remuneration Policy for For For Management Management Board Members 8 Non-Binding Vote on Compensation of For For Management Christophe Cuvillier, Chairman of the Management Board 9 Non-Binding Vote on Compensation of For For Management Olivier Bossard, Fabrice Mouchel, Astrid Panosyan, Jaap Tonckens and Jean-Marie Tritant, Members of the Management Board 10 Reelect Dagmar Kollmann as Supervisory For For Management Board Member 11 Elect Phllippe Collombel as For For Management Supervisory Board Member 12 Elect Colin Dyer as Supervisory Board For For Management Member 13 Elect Roderick Munsters as Supervisory For For Management Board Member 14 Renew Appointment of Ernst and Young For For Management Audit as Auditor 15 Renew Appointment of Deloitte et For For Management Associes as Auditor 16 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 17 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 18 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 75 Million 19 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 45 Million 20 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote under Items 18-19 21 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Contributions in Kind 22 Authorize up to 3 Percent of Issued For For Management Capital for Use in Stock Option Plans Reserved for Employees and Executive Officers of the Company 23 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 24 Authorize Filing of Required For For Management Documents/Other Formalities VENTAS, INC. Ticker: VTR Security ID: 92276F100 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Melody C. Barnes For For Management 1b Elect Director Debra A. Cafaro For For Management 1c Elect Director Jay M. Gellert For For Management 1d Elect Director Richard I. Gilchrist For For Management 1e Elect Director Matthew J. Lustig For For Management 1f Elect Director Roxanne M. Martino For For Management 1g Elect Director Walter C. Rakowich For For Management 1h Elect Director Robert D. Reed For For Management 1i Elect Director Glenn J. Rufrano For For Management 1j Elect Director James D. Shelton For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management VEREIT, INC. Ticker: VER Security ID: 92339V100 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Glenn J. Rufrano For For Management 1b Elect Director Hugh R. Frater For For Management 1c Elect Director David B. Henry For For Management 1d Elect Director Mary Hogan Preusse For For Management 1e Elect Director Richard J. Lieb For For Management 1f Elect Director Mark S. Ordan For For Management 1g Elect Director Eugene A. Pinover For For Management 1h Elect Director Julie G. Richardson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VORNADO REALTY TRUST Ticker: VNO Security ID: 929042109 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Lynne For For Management 1.2 Elect Director David M. Mandelbaum For For Management 1.3 Elect Director Mandakini Puri For For Management 1.4 Elect Director Daniel R. Tisch For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management WEINGARTEN REALTY INVESTORS Ticker: WRI Security ID: 948741103 Meeting Date: APR 24, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew M. Alexander For For Management 1.2 Elect Director Standford Alexander For For Management 1.3 Elect Director Shelagmichael Brown For For Management 1.4 Elect Director James W. Crownover For For Management 1.5 Elect Director Stephen A. Lasher For For Management 1.6 Elect Director Thomas L. Ryan For For Management 1.7 Elect Director Douglas W. Schnitzer For For Management 1.8 Elect Director C. Park Shaper For For Management 1.9 Elect Director Marc J. Shapiro For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management WELLTOWER INC. Ticker: HCN Security ID: 95040Q104 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kenneth J. Bacon For For Management 1b Elect Director Thomas J. DeRosa For For Management 1c Elect Director Jeffrey H. Donahue For For Management 1d Elect Director Fred S. Klipsch For For Management 1e Elect Director Geoffrey G. Meyers For For Management 1f Elect Director Timothy J. Naughton For For Management 1g Elect Director Sharon M. Oster For For Management 1h Elect Director Judith C. Pelham For For Management 1i Elect Director Sergio D. Rivera For For Management 1j Elect Director R. Scott Trumbull For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management WIHLBORGS FASTIGHETER AB Ticker: WIHL Security ID: W9899S108 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Calling the Meeting to Order None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of For For Management Shareholders 4 Designate Inspector(s) of Minutes of For For Management Meeting 5 Approve Agenda of Meeting For For Management 6 Acknowledge Proper Convening of Meeting For For Management 7 Receive CEO's Report None None Management 8 Receive Financial Statements and None None Management Statutory Reports 9a Accept Financial Statements and For For Management Statutory Reports 9b Approve Allocation of Income and For For Management Dividends of SEK 5.75 Per Share 9c Approve Discharge of Board and For For Management President 9d Approve Dividend Record Date For For Management 10 Determine Number of Members (7) and For For Management Deputy Members (0) of Board; Determine Number of Auditors (1) and Deputy Auditors (0) 11 Approve Remuneration of Directors in For For Management the Amount of SEK 250,000 to Chair and SEK 150,000 to Other Directors; Approve Remuneration of Auditors 12 Reelect Tina Andersson, Anders Jarl, For For Management Sara Karlsson, Helen Olausson, Per-Ingemar Persson, Erik Paulsson(Chair), and Johan Qviberg as Directors 13 Ratify Deloitte as Auditors For For Management 14 Representatives of Three of Company's For For Management Largest Shareholders and One Representative of Company's Small Shareholders to Serve on Nominating Committee 15 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 16 Authorize Share Repurchase Program and For For Management Reissuance of Repurchased Shares 17 Approve Issuance of Shares without For For Management Preemptive Rights 18 Other Business None None Management 19 Close Meeting None None Management Dreyfus Large Cap Equity Fund 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sondra L. Barbour For For Management 1b Elect Director Thomas "Tony" K. Brown For For Management 1c Elect Director Vance D. Coffman For For Management 1d Elect Director David B. Dillon For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director Herbert L. Henkel For For Management 1g Elect Director Muhtar Kent For For Management 1h Elect Director Edward M. Liddy For For Management 1i Elect Director Gregory R. Page For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Patricia A. Woertz For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Holy Land Principles Against Against Shareholder ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director Edward M. Liddy For For Management 1.5 Elect Director Nancy McKinstry For For Management 1.6 Elect Director Phebe N. Novakovic For For Management 1.7 Elect Director William A. Osborn For For Management 1.8 Elect Director Samuel C. Scott, III For For Management 1.9 Elect Director Daniel J. Starks For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Amend Nonqualified Employee Stock For For Management Purchase Plan 7 Require Independent Board Chairman Against Against Shareholder ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 10, 2017 Meeting Type: Annual Record Date: DEC 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jaime Ardila For For Management 1b Elect Director Charles H. Giancarlo For For Management 1c Elect Director Herbert Hainer For For Management 1d Elect Director William L. Kimsey For For Management 1e Elect Director Marjorie Magner For For Management 1f Elect Director Nancy McKinstry For For Management 1g Elect Director Pierre Nanterme For For Management 1h Elect Director Gilles C. Pelisson For For Management 1i Elect Director Paula A. Price For For Management 1j Elect Director Arun Sarin For For Management 1k Elect Director Frank K. Tang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 6 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 7 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 12, 2017 Meeting Type: Annual Record Date: FEB 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy Banse For For Management 1b Elect Director Edward Barnholt For For Management 1c Elect Director Robert Burgess For For Management 1d Elect Director Frank Calderoni For For Management 1e Elect Director James Daley For For Management 1f Elect Director Laura Desmond For For Management 1g Elect Director Charles Geschke For For Management 1h Elect Director Shantanu Narayen For For Management 1i Elect Director Daniel Rosensweig For For Management 1j Elect Director John Warnock For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 15, 2017 Meeting Type: Annual Record Date: JAN 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Heidi Kunz For For Management 1.2 Elect Director Sue H. Rataj For For Management 1.3 Elect Director George A. Scangos For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Felix J. Baker For For Management 1.2 Elect Director David R. Brennan For For Management 1.3 Elect Director M. Michele Burns For For Management 1.4 Elect Director Christopher J. Coughlin For For Management 1.5 Elect Director Ludwig N. Hantson For For Management 1.6 Elect Director John T. Mollen For For Management 1.7 Elect Director R. Douglas Norby For For Management 1.8 Elect Director Alvin S. Parven For For Management 1.9 Elect Director Andreas Rummelt For For Management 1.10 Elect Director Ann M. Veneman For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Provide For Confidential Running Vote Against Against Shareholder Tallies On Executive Pay Matters ALLERGAN PLC Ticker: AGN Security ID: G0177J108 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nesli Basgoz For For Management 1b Elect Director Paul M. Bisaro For For Management 1c Elect Director James H. Bloem For For Management 1d Elect Director Christopher W. Bodine For For Management 1e Elect Director Adriane M. Brown For For Management 1f Elect Director Christopher J. Coughlin For For Management 1g Elect Director Catherine M. Klema For For Management 1h Elect Director Peter J. McDonnell For For Management 1i Elect Director Patrick J. O'Sullivan For For Management 1j Elect Director Brenton L. Saunders For For Management 1k Elect Director Ronald R. Taylor For For Management 1l Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against Against Shareholder ALLY FINANCIAL INC. Ticker: ALLY Security ID: 02005N100 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Franklin W. Hobbs For For Management 1.2 Elect Director Kenneth J. Bacon For For Management 1.3 Elect Director Robert T. Blakely For For Management 1.4 Elect Director Maureen A. For For Management Breakiron-Evans 1.5 Elect Director William H. Cary For For Management 1.6 Elect Director Mayree C. Clark For For Management 1.7 Elect Director Kim S. Fennebresque For For Management 1.8 Elect Director Marjorie Magner For For Management 1.9 Elect Director John J. Stack For For Management 1.10 Elect Director Michael F. Steib For For Management 1.11 Elect Director Jeffrey J. Brown For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Non-Employee Director Omnibus For For Management Stock Plan 5 Amend Executive Incentive Bonus Plan For For Management 6 Ratify Deloitte & Touche LLP as For For Management Auditors ALPHABET INC. Ticker: GOOGL Security ID: 02079K305 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Roger W. Ferguson, Jr. For For Management 1.6 Elect Director Diane B. Greene For Withhold Management 1.7 Elect Director John L. Hennessy For For Management 1.8 Elect Director Ann Mather For Withhold Management 1.9 Elect Director Alan R. Mulally For For Management 1.10 Elect Director Paul S. Otellini For Withhold Management 1.11 Elect Director K. Ram Shriram For For Management 1.12 Elect Director Shirley M. Tilghman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 7 Report on Lobbying Payments and Policy Against For Shareholder 8 Report on Political Contributions Against For Shareholder 9 Report on Gender Pay Gap Against For Shareholder 10 Report on Charitable Contributions Against Against Shareholder 11 Adopt Holy Land Principles Against Against Shareholder 12 Report on Fake News Against Against Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director Jamie S. Gorelick For For Management 1e Elect Director Daniel P. Huttenlocher For For Management 1f Elect Director Judith A. McGrath For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 1j Elect Director Wendell P. Weeks For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Amend Omnibus Stock Plan For For Management 6 Report on Use of Criminal Background Against Against Shareholder Checks in Hiring 7 Include Sustainability as a Against Against Shareholder Performance Measure for Senior Executive Compensation 8 Provide Vote Counting to Exclude Against Against Shareholder Abstentions AMERICAN TOWER CORPORATION Ticker: AMT Security ID: 03027X100 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gustavo Lara Cantu For For Management 1b Elect Director Raymond P. Dolan For For Management 1c Elect Director Robert D. Hormats For For Management 1d Elect Director Craig Macnab For For Management 1e Elect Director JoAnn A. Reed For For Management 1f Elect Director Pamela D.A. Reeve For For Management 1g Elect Director David E. Sharbutt For For Management 1h Elect Director James D. Taiclet, Jr. For For Management 1i Elect Director Samme L. Thompson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2017 Meeting Type: Annual Record Date: DEC 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Bell For For Management 1.2 Elect Director Tim Cook For For Management 1.3 Elect Director Al Gore For For Management 1.4 Elect Director Bob Iger For For Management 1.5 Elect Director Andrea Jung For Against Management 1.6 Elect Director Art Levinson For For Management 1.7 Elect Director Ron Sugar For For Management 1.8 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Disclose Charitable Contributions Against Against Shareholder 6 Adopt Policy to Increase Diversity of Against Against Shareholder Senior Management and Board of Directors 7 Proxy Access Amendments Against Against Shareholder 8 Engage Outside Independent Experts for Against Against Shareholder Compensation Reforms 9 Adopt Share Retention Policy For Against Against Shareholder Senior Executives AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Samuel A. Di Piazza, Jr. For For Management 1.3 Elect Director Richard W. Fisher For For Management 1.4 Elect Director Scott T. Ford For For Management 1.5 Elect Director Glenn H. Hutchins For For Management 1.6 Elect Director William E. Kennard For For Management 1.7 Elect Director Michael B. McCallister For For Management 1.8 Elect Director Beth E. Mooney For For Management 1.9 Elect Director Joyce M. Roche For For Management 1.10 Elect Director Matthew K. Rose For For Management 1.11 Elect Director Cynthia B. Taylor For For Management 1.12 Elect Director Laura D'Andrea Tyson For For Management 1.13 Elect Director Geoffrey Y. Yang For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Indirect Political Against Against Shareholder Contributions 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Amend Proxy Access Right Against Against Shareholder 8 Provide Right to Act by Written Consent Against Against Shareholder BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sharon L. Allen For For Management 1b Elect Director Susan S. Bies For For Management 1c Elect Director Jack O. Bovender, Jr. For For Management 1d Elect Director Frank P. Bramble, Sr. For For Management 1e Elect Director Pierre J.P. de Weck For For Management 1f Elect Director Arnold W. Donald For For Management 1g Elect Director Linda P. Hudson For For Management 1h Elect Director Monica C. Lozano For For Management 1i Elect Director Thomas J. May For For Management 1j Elect Director Brian T. Moynihan For For Management 1k Elect Director Lionel L. Nowell, III For For Management 1l Elect Director Michael D. White For For Management 1m Elect Director Thomas D. Woods For For Management 1n Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend the General Clawback Policy Against Against Shareholder 6 Non-core banking operations Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Report on Gender Pay Gap Against Against Shareholder BIOMARIN PHARMACEUTICAL INC. Ticker: BMRN Security ID: 09061G101 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jean-Jacques Bienaime For For Management 1.2 Elect Director Willard Dere For For Management 1.3 Elect Director Michael Grey For For Management 1.4 Elect Director Elaine J. Heron For For Management 1.5 Elect Director V. Bryan Lawlis For For Management 1.6 Elect Director Alan J. Lewis For For Management 1.7 Elect Director Richard A. Meier For For Management 1.8 Elect Director David Pyott For For Management 1.9 Elect Director Dennis J. Slamon For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Approve Omnibus Stock Plan For For Management 6 Increase Authorized Common Stock For For Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Peter J. Arduini For For Management 1B Elect Director Robert J. Bertolini For For Management 1C Elect Director Giovanni Caforio For For Management 1D Elect Director Matthew W. Emmens For For Management 1E Elect Director Laurie H. Glimcher For For Management 1F Elect Director Michael Grobstein For For Management 1G Elect Director Alan J. Lacy For For Management 1H Elect Director Dinesh C. Paliwal For For Management 1I Elect Director Theodore R. Samuels For For Management 1J Elect Director Gerald L. Storch For For Management 1K Elect Director Vicki L. Sato For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Ratify Deloitte & Touche LLP as For For Management Auditors 7 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting BROADCOM LIMITED Ticker: AVGO Security ID: Y09827109 Meeting Date: APR 05, 2017 Meeting Type: Annual Record Date: FEB 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hock E. Tan For For Management 1b Elect Director James V. Diller For For Management 1c Elect Director Lewis C. Eggebrecht For For Management 1d Elect Director Kenneth Y. Hao For For Management 1e Elect Director Eddy W. Hartenstein For For Management 1f Elect Director Check Kian Low For For Management 1g Elect Director Donald Macleod For For Management 1h Elect Director Peter J. Marks For For Management 1i Elect Director Henry Samueli For Against Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Issuance of Shares with or For For Management without Preemptive Rights 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 03, 2016 Meeting Type: Annual Record Date: SEP 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Anderson For For Management 1.2 Elect Director Colleen F. Arnold For For Management 1.3 Elect Director George S. Barrett For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Calvin Darden For For Management 1.6 Elect Director Bruce L. Downey For For Management 1.7 Elect Director Patricia A. Hemingway For For Management Hall 1.8 Elect Director Clayton M. Jones For For Management 1.9 Elect Director Gregory B. Kenny For For Management 1.10 Elect Director Nancy Killefer For For Management 1.11 Elect Director David P. King For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CELANESE CORPORATION Ticker: CE Security ID: 150870103 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jean S. Blackwell For For Management 1b Elect Director Bennie W. Fowler For For Management 1c Elect Director Kathryn M. Hill For For Management 1d Elect Director David C. Parry For For Management 1e Elect Director John K. Wulff For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management 5 Amend Omnibus Stock Plan For For Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Mark J. Alles For For Management 1.3 Elect Director Richard W. Barker For For Management 1.4 Elect Director Michael W. Bonney For For Management 1.5 Elect Director Michael D. Casey For Withhold Management 1.6 Elect Director Carrie S. Cox For For Management 1.7 Elect Director Michael A. Friedman For Withhold Management 1.8 Elect Director Julia A. Haller For For Management 1.9 Elect Director Gilla S. Kaplan For Withhold Management 1.10 Elect Director James J. Loughlin For For Management 1.11 Elect Director Ernest Mario For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Provide For Confidential Running Vote Against Against Shareholder Tallies On Executive Pay Matters CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Wanda M. Austin For For Management 1b Elect Director Linnet F. Deily For For Management 1c Elect Director Robert E. Denham For For Management 1d Elect Director Alice P. Gast For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jon M. Huntsman, Jr. For For Management 1g Elect Director Charles W. Moorman, IV For For Management 1h Elect Director Dambisa F. Moyo For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director John S. Watson For For Management 1l Elect Director Michael K. Wirth For Against Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Risks of Doing Business in Against Against Shareholder Conflict-Affected Areas 7 Annually Assess Portfolio Impacts of None None Shareholder Policies to Meet 2-degree Scenario *Withdrawn Resolution* 8 Assess and Report on Transition to a Against Against Shareholder Low Carbon Economy 9 Require Independent Board Chairman Against Against Shareholder 10 Require Director Nominee with Against Against Shareholder Environmental Experience 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CITIZENS FINANCIAL GROUP, INC. Ticker: CFG Security ID: 174610105 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce Van Saun For For Management 1.2 Elect Director Mark Casady For For Management 1.3 Elect Director Christine M. Cumming For For Management 1.4 Elect Director Anthony Di Iorio For For Management 1.5 Elect Director William P. Hankowsky For For Management 1.6 Elect Director Howard W. Hanna, III For For Management 1.7 Elect Director Leo I. "Lee" Higdon For For Management 1.8 Elect Director Charles J. "Bud" Koch For For Management 1.9 Elect Director Arthur F. Ryan For For Management 1.10 Elect Director Shivan S. Subramaniam For For Management 1.11 Elect Director Wendy A. Watson For For Management 1.12 Elect Director Marita Zuraitis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Madeline S. Bell For For Management 1.3 Elect Director Sheldon M. Bonovitz For For Management 1.4 Elect Director Edward D. Breen For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Asuka Nakahara For For Management 1.8 Elect Director David C. Novak For For Management 1.9 Elect Director Brian L. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 20, 2016 Meeting Type: Annual Record Date: MAY 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry Fowden For For Management 1.2 Elect Director Barry A. Fromberg For For Management 1.3 Elect Director Robert L. Hanson For For Management 1.4 Elect Director Ernesto M. Hernandez For For Management 1.5 Elect Director James A. Locke, III For Withhold Management 1.6 Elect Director Daniel J. McCarthy For For Management 1.7 Elect Director Richard Sands For For Management 1.8 Elect Director Robert Sands For For Management 1.9 Elect Director Judy A. Schmeling For For Management 1.10 Elect Director Keith E. Wandell For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan L. Decker For For Management 1.2 Elect Director Richard A. Galanti For For Management 1.3 Elect Director John W. Meisenbach For For Management 1.4 Elect Director Charles T. Munger For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CSX CORPORATION Ticker: CSX Security ID: 126408103 Meeting Date: JUN 05, 2017 Meeting Type: Proxy Contest Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Proxy Card) None 1a Elect Director Donna M. Alvarado For For Management 1b Elect Director John B. Breaux For For Management 1c Elect Director Pamela L. Carter For For Management 1d Elect Director Steven T. Halverson For For Management 1e Elect Director E. Hunter Harrison For For Management 1f Elect Director Paul C. Hilal For For Management 1g Elect Director Edward J. Kelly, III For For Management 1h Elect Director John D. McPherson For For Management 1i Elect Director David M. Moffett For For Management 1j Elect Director Dennis H. Reilley For For Management 1k Elect Director Linda H. Riefler For For Management 1l Elect Director J. Steven Whisler For For Management 1m Elect Director John J. Zillmer For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Advisory Vote on Reimbursement None For Management Arrangement in Connection with Retention of E. Hunter Harrison as CEO # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Proxy Card) None 1a Elect Director Donna M. Alvarado For Did Not Vote Shareholder 1b Elect Director John B. Breaux For Did Not Vote Shareholder 1c Elect Director Pamela L. Carter For Did Not Vote Shareholder 1d Elect Director Steven T. Halverson For Did Not Vote Shareholder 1e Elect Director E. Hunter Harrison For Did Not Vote Shareholder 1f Elect Director Paul C. Hilal For Did Not Vote Shareholder 1g Elect Director Edward J. Kelly, III For Did Not Vote Shareholder 1h Elect Director John D. McPherson For Did Not Vote Shareholder 1i Elect Director David M. Moffett For Did Not Vote Shareholder 1j Elect Director Dennis H. Reilley For Did Not Vote Shareholder 1k Elect Director Linda H. Riefler For Did Not Vote Shareholder 1l Elect Director J. Steven Whisler For Did Not Vote Shareholder 1m Elect Director John J. Zillmer For Did Not Vote Shareholder 2 Ratify Ernst & Young LLP as Auditors For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year Did Not Vote Management 5 Advisory Vote on Reimbursement For Did Not Vote Management Arrangement in Connection with Retention of E. Hunter Harrison as CEO DOMINION RESOURCES, INC. Ticker: D Security ID: 25746U109 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William P. Barr For For Management 1.2 Elect Director Helen E. Dragas For For Management 1.3 Elect Director James O. Ellis, Jr. For For Management 1.4 Elect Director Thomas F. Farrell, II For For Management 1.5 Elect Director John W. Harris For For Management 1.6 Elect Director Ronald W. Jibson For For Management 1.7 Elect Director Mark J. Kington For For Management 1.8 Elect Director Joseph M. Rigby For For Management 1.9 Elect Director Pamela J. Royal For For Management 1.10 Elect Director Robert H. Spilman, Jr. For For Management 1.11 Elect Director Susan N. Story For For Management 1.12 Elect Director Michael E. Szymanczyk For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Change Company Name to Dominion For For Management Energy, Inc. 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Require Director Nominee with Against Against Shareholder Environmental Experience 8 Assess Portfolio Impacts of Policies Against Against Shareholder to Meet 2 Degree Scenario 9 Report on Methane Emissions Management Against Against Shareholder and Reduction Targets DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration EATON CORPORATION PLC Ticker: ETN Security ID: G29183103 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Craig Arnold For For Management 1b Elect Director Todd M. Bluedorn For Against Management 1c Elect Director Christopher M. Connor For For Management 1d Elect Director Michael J. Critelli For For Management 1e Elect Director Richard H. Fearon For For Management 1f Elect Director Charles E. Golden For For Management 1g Elect Director Arthur E. Johnson For For Management 1h Elect Director Deborah L. McCoy For For Management 1i Elect Director Gregory R. Page For For Management 1j Elect Director Sandra Pianalto For For Management 1k Elect Director Gerald B. Smith For For Management 1l Elect Director Dorothy C. Thompson For For Management 2 Provide Proxy Access Right For For Management 3 Amend Articles of Association For For Management regarding Bringing Shareholder Business and Making Director Nominations at an Annual General Meeting 4 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Authorize Issue of Equity with For For Management Pre-emptive Rights 8 Authorize Issue of Equity without For For Management Pre-emptive Rights 9 Approval of Overseas Market Purchases For For Management of the Company Shares ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael L. Eskew For For Management 1b Elect Director William G. Kaelin, Jr. For For Management 1c Elect Director John C. Lechleiter For For Management 1d Elect Director David A. Ricks For For Management 1e Elect Director Marschall S. Runge For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Amend Deferred Compensation Plan For For Management 6 Report on Lobbying Payments and Policy Against Against Shareholder EMPIRE STATE REALTY TRUST, INC. Ticker: ESRT Security ID: 292104106 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony E. Malkin For For Management 1.2 Elect Director William H. Berkman For For Management 1.3 Elect Director Leslie D. Biddle For For Management 1.4 Elect Director Thomas J. DeRosa For For Management 1.5 Elect Director Steven J. Gilbert For For Management 1.6 Elect Director S. Michael Giliberto For For Management 1.7 Elect Director James D. Robinson, IV For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management EXELON CORPORATION Ticker: EXC Security ID: 30161N101 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Anthony K. Anderson For For Management 1b Elect Director Ann C. Berzin For For Management 1c Elect Director Christopher M. Crane For For Management 1d Elect Director Yves C. de Balmann For For Management 1e Elect Director Nicholas DeBenedictis For For Management 1f Elect Director Nancy L. Gioia For For Management 1g Elect Director Linda P. Jojo For For Management 1h Elect Director Paul L. Joskow For For Management 1i Elect Director Robert J. Lawless For For Management 1j Elect Director Richard W. Mies For For Management 1k Elect Director John W. Rogers, Jr. For For Management 1l Elect Director Mayo A. Shattuck, III For For Management 1m Elect Director Stephen D. Steinour For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan K. Avery For For Management 1.2 Elect Director Michael J. Boskin For For Management 1.3 Elect Director Angela F. Braly For For Management 1.4 Elect Director Ursula M. Burns For For Management 1.5 Elect Director Henrietta H. Fore For For Management 1.6 Elect Director Kenneth C. Frazier For For Management 1.7 Elect Director Douglas R. Oberhelman For For Management 1.8 Elect Director Samuel J. Palmisano For For Management 1.9 Elect Director Steven S. Reinemund For For Management 1.10 Elect Director William C. Weldon For For Management 1.11 Elect Director Darren W. Woods For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against For Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Amend Bylaws Call Special Meetings Against For Shareholder 8 Amend Bylaws to Prohibit Precatory Against Against Shareholder Proposals 9 Disclose Percentage of Females at Each Against Against Shareholder Percentile of Compensation 10 Report on Lobbying Payments and Policy Against Against Shareholder 11 Increase Return of Capital to Against Against Shareholder Shareholders in Light of Climate Change Risks 12 Report on Climate Change Policies Against Against Shareholder 13 Report on Methane Emissions Against Against Shareholder FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For Withhold Management 1.2 Elect Director Erskine B. Bowles For Withhold Management 1.3 Elect Director Susan D. For Withhold Management Desmond-Hellmann 1.4 Elect Director Reed Hastings For For Management 1.5 Elect Director Jan Koum For Withhold Management 1.6 Elect Director Sheryl K. Sandberg For Withhold Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Report on Public Policy Issues Against Against Shareholder Associated with Fake News 6 Gender Pay Gap Against Against Shareholder 7 Require Independent Board Chairman Against For Shareholder GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Sebastien M. Bazin For For Management 2 Elect Director W. Geoffrey Beattie For For Management 3 Elect Director John J. Brennan For For Management 4 Elect Director Francisco D'Souza For For Management 5 Elect Director Marijn E. Dekkers For For Management 6 Elect Director Peter B. Henry For For Management 7 Elect Director Susan J. Hockfield For For Management 8 Elect Director Jeffrey R. Immelt For For Management 9 Elect Director Andrea Jung For For Management 10 Elect Director Robert W. Lane For For Management 11 Elect Director Risa Lavizzo-Mourey For For Management 12 Elect Director Rochelle B. Lazarus For For Management 13 Elect Director Lowell C. McAdam For For Management 14 Elect Director Steven M. Mollenkopf For For Management 15 Elect Director James J. Mulva For For Management 16 Elect Director James E. Rohr For For Management 17 Elect Director Mary L. Schapiro For For Management 18 Elect Director James S. Tisch For For Management 19 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 20 Advisory Vote on Say on Pay Frequency One Year One Year Management 21 Amend Omnibus Stock Plan For For Management 22 Approve Material Terms of Senior For For Management Officer Performance Goals 23 Ratify KPMG LLP as Auditors For For Management 24 Report on Lobbying Payments and Policy Against Against Shareholder 25 Require Independent Board Chairman Against Against Shareholder 26 Restore or Provide for Cumulative Against Against Shareholder Voting 27 Report on Charitable Contributions Against Against Shareholder HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Abdulaziz F. Al Khayyal For For Management 1b Elect Director William E. Albrecht For For Management 1c Elect Director Alan M. Bennett For For Management 1d Elect Director James R. Boyd For For Management 1e Elect Director Milton Carroll For For Management 1f Elect Director Nance K. Dicciani For For Management 1g Elect Director Murry S. Gerber For For Management 1h Elect Director Jose C. Grubisich For For Management 1i Elect Director David J. Lesar For For Management 1j Elect Director Robert A. Malone For For Management 1k Elect Director J. Landis Martin For For Management 1l Elect Director Jeffrey A. Miller For For Management 1m Elect Director Debra L. Reed For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 24, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Darius Adamczyk For For Management 1B Elect Director William S. Ayer For For Management 1C Elect Director Kevin Burke For For Management 1D Elect Director Jaime Chico Pardo For For Management 1E Elect Director David M. Cote For For Management 1F Elect Director D. Scott Davis For For Management 1G Elect Director Linnet F. Deily For For Management 1H Elect Director Judd Gregg For For Management 1I Elect Director Clive Hollick For For Management 1J Elect Director Grace D. Lieblein For For Management 1K Elect Director George Paz For For Management 1L Elect Director Bradley T. Sheares For For Management 1M Elect Director Robin L. Washington For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Require Independent Board Chairman Against Against Shareholder 6 Political Lobbying Disclosure Against Against Shareholder ILLINOIS TOOL WORKS INC. Ticker: ITW Security ID: 452308109 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel J. Brutto For For Management 1b Elect Director Susan Crown For For Management 1c Elect Director James W. Griffith For For Management 1d Elect Director Jay L. Henderson For For Management 1e Elect Director Richard H. Lenny For For Management 1f Elect Director E. Scott Santi For For Management 1g Elect Director James A. Skinner For For Management 1h Elect Director David B. Smith, Jr. For For Management 1i Elect Director Pamela B. Strobel For For Management 1j Elect Director Kevin M. Warren For For Management 1k Elect Director Anre D. Williams For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Right to Act by Written Consent Against Against Shareholder INCYTE CORPORATION Ticker: INCY Security ID: 45337C102 Meeting Date: MAY 26, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Julian C. Baker For For Management 1.2 Elect Director Jean-Jacques Bienaime For For Management 1.3 Elect Director Paul A. Brooke For For Management 1.4 Elect Director Paul J. Clancy For For Management 1.5 Elect Director Wendy L. Dixon For For Management 1.6 Elect Director Paul A. Friedman For For Management 1.7 Elect Director Herve Hoppenot For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Jared L. Cohon For For Management 1d Elect Director Gary D. Forsee For For Management 1e Elect Director Linda P. Hudson For For Management 1f Elect Director Michael W. Lamach For For Management 1g Elect Director Myles P. Lee For For Management 1h Elect Director John P. Surma For For Management 1i Elect Director Richard J. Swift For For Management 1j Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Renew Directors' Authority to Issue For For Management Shares 6 Renew Directors' Authority to Issue For For Management Shares for Cash 7 Authorize Reissuance of Repurchased For For Management Shares INTERCONTINENTAL EXCHANGE, INC. Ticker: ICE Security ID: 45866F104 Meeting Date: OCT 12, 2016 Meeting Type: Special Record Date: AUG 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management INTERCONTINENTAL EXCHANGE, INC. Ticker: ICE Security ID: 45866F104 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann M. Cairns For For Management 1b Elect Director Charles R. Crisp For For Management 1c Elect Director Duriya M. Farooqui For For Management 1d Elect Director Jean-Marc Forneri For For Management 1e Elect Director The Right Hon. the Lord For For Management Hague of Richmond 1f Elect Director Fred W. Hatfield For For Management 1g Elect Director Thomas E. Noonan For For Management 1h Elect Director Frederic V. Salerno For For Management 1i Elect Director Jeffrey C. Sprecher For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Vincent Tese For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Amend Non-Employee Director Omnibus For For Management Stock Plan 6 Amend Articles For For Management 7 Amend Bylaws For For Management 8 Ratify Ernst & Young LLP as Auditors For For Management 9 Report on Assessing Environmental, Against Against Shareholder Social and Governance Market Disclosure INVESCO LTD. Ticker: IVZ Security ID: G491BT108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sarah E. Beshar For For Management 1.2 Elect Director Joseph R. Canion For For Management 1.3 Elect Director Martin L. Flanagan For For Management 1.4 Elect Director C. Robert Henrikson For For Management 1.5 Elect Director Ben F. Johnson, III For For Management 1.6 Elect Director Denis Kessler For For Management 1.7 Elect Director Nigel Sheinwald For For Management 1.8 Elect Director G. Richard Wagoner, Jr. For For Management 1.9 Elect Director Phoebe A. Wood For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Provide Proxy Access Right For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Pamela J. Craig For For Management 1d Elect Director Kenneth C. Frazier For For Management 1e Elect Director Thomas H. Glocer For For Management 1f Elect Director Rochelle B. Lazarus For For Management 1g Elect Director John H. Noseworthy For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Paul B. Rothman For For Management 1j Elect Director Patricia F. Russo For For Management 1k Elect Director Craig B. Thompson For For Management 1l Elect Director Wendell P. Weeks For For Management 1m Elect Director Peter C. Wendell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Require Independent Board Chairman Against Against Shareholder 6 Adopt Holy Land Principles Against Against Shareholder 7 Report on Risks of Doing Business in Against Against Shareholder Conflict-Affected Areas 8 Report on Board Oversight of Product Against Against Shareholder Safety and Quality MICRON TECHNOLOGY, INC. Ticker: MU Security ID: 595112103 Meeting Date: JAN 18, 2017 Meeting Type: Annual Record Date: NOV 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Bailey For For Management 1.2 Elect Director Richard M. Beyer For For Management 1.3 Elect Director Patrick J. Byrne For For Management 1.4 Elect Director D. Mark Durcan For For Management 1.5 Elect Director Mercedes Johnson For For Management 1.6 Elect Director Lawrence N. Mondry For For Management 1.7 Elect Director Robert E. Switz For For Management 2 Amend Omnibus Stock Plan For For Management 3 Adopt NOL Rights Plan (NOL Pill) For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 30, 2016 Meeting Type: Annual Record Date: SEP 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H. Gates, lll For For Management 1.2 Elect Director Teri L. List-Stoll For For Management 1.3 Elect Director G. Mason Morfit For For Management 1.4 Elect Director Satya Nadella For For Management 1.5 Elect Director Charles H. Noski For For Management 1.6 Elect Director Helmut Panke For For Management 1.7 Elect Director Sandra E. Peterson For For Management 1.8 Elect Director Charles W. Scharf For For Management 1.9 Elect Director John W. Stanton For For Management 1.10 Elect Director John W. Thompson For For Management 1.11 Elect Director Padmasree Warrior For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Right to Call Special Meeting For For Management 5 Amend Omnibus Stock Plan For For Management 6 Proxy Access Against Against Shareholder MONDELEZ INTERNATIONAL, INC. Ticker: MDLZ Security ID: 609207105 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lewis W.K. Booth For For Management 1b Elect Director Charles E. Bunch For For Management 1c Elect Director Lois D. Juliber For For Management 1d Elect Director Mark D. Ketchum For For Management 1e Elect Director Jorge S. Mesquita For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Nelson Peltz For For Management 1h Elect Director Fredric G. Reynolds For For Management 1i Elect Director Irene B. Rosenfeld For For Management 1j Elect Director Christiana S. Shi For For Management 1k Elect Director Patrick T. Siewert For For Management 1l Elect Director Ruth J. Simmons For For Management 1m Elect Director Jean-Francois M. L. van For For Management Boxmeer 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Assess Environmental Impact of Against Against Shareholder Non-Recyclable Packaging 6 Create a Committee to Prepare a Report Against Against Shareholder Regarding the Impact of Plant Closures on Communities and Alternatives MONSTER BEVERAGE CORPORATION Ticker: MNST Security ID: 61174X109 Meeting Date: OCT 11, 2016 Meeting Type: Special Record Date: AUG 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management MONSTER BEVERAGE CORPORATION Ticker: MNST Security ID: 61174X109 Meeting Date: JUN 19, 2017 Meeting Type: Annual Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney C. Sacks For For Management 1.2 Elect Director Hilton H. Schlosberg For For Management 1.3 Elect Director Mark J. Hall For Withhold Management 1.4 Elect Director Norman C. Epstein For For Management 1.5 Elect Director Gary P. Fayard For For Management 1.6 Elect Director Benjamin M. Polk For For Management 1.7 Elect Director Sydney Selati For For Management 1.8 Elect Director Harold C. Taber, Jr. For For Management 1.9 Elect Director Kathy N. Waller For For Management 1.10 Elect Director Mark S. Vidergauz For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Approve Non-Employee Director Omnibus For For Management Stock Plan 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Adopt Proxy Access Right Against For Shareholder 7 Report on Sustainability, Including Against Against Shareholder Water Risks NABORS INDUSTRIES LTD. Ticker: NBR Security ID: G6359F103 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tanya S. Beder For For Management 1.2 Elect Director James R. Crane For Withhold Management 1.3 Elect Director John P. Kotts For Withhold Management 1.4 Elect Director Michael C. Linn For Withhold Management 1.5 Elect Director Anthony G. Petrello For Withhold Management 1.6 Elect Director Dag Skattum For Withhold Management 1.7 Elect Director John Yearwood For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Approve Remuneration Report For Against Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Proxy Access Right Against For Shareholder NIKE, INC. Ticker: NKE Security ID: 654106103 Meeting Date: SEP 22, 2016 Meeting Type: Annual Record Date: JUL 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan B. Graf, Jr. For For Management 1.2 Elect Director Michelle A. Peluso For For Management 1.3 Elect Director Phyllis M. Wise For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Report on Political Contributions Against Against Shareholder 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors NUCOR CORPORATION Ticker: NUE Security ID: 670346105 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick J. Dempsey For For Management 1.2 Elect Director John J. Ferriola For For Management 1.3 Elect Director Gregory J. Hayes For For Management 1.4 Elect Director Victoria F. Haynes For For Management 1.5 Elect Director Bernard L. Kasriel For For Management 1.6 Elect Director Christopher J. Kearney For For Management 1.7 Elect Director Laurette T. Koellner For For Management 1.8 Elect Director John H. Walker For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Adopt Quantitative Compnay-Wide GHG Against Against Shareholder Goals NVIDIA CORPORATION Ticker: NVDA Security ID: 67066G104 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert K. Burgess For For Management 1b Elect Director Tench Coxe For For Management 1c Elect Director Persis S. Drell For For Management 1d Elect Director James C. Gaither For For Management 1e Elect Director Jen-Hsun Huang For For Management 1f Elect Director Dawn Hudson For For Management 1g Elect Director Harvey C. Jones For For Management 1h Elect Director Michael G. McCaffery For For Management 1i Elect Director William J. Miller For For Management 1j Elect Director Mark L. Perry For For Management 1k Elect Director A. Brooke Seawell For For Management 1l Elect Director Mark A. Stevens For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors PALO ALTO NETWORKS, INC. Ticker: PANW Security ID: 697435105 Meeting Date: DEC 08, 2016 Meeting Type: Annual Record Date: OCT 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark D. McLaughlin For For Management 1b Elect Director Asheem Chandna For For Management 1c Elect Director James J. Goetz For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Shona L. Brown For For Management 1b Elect Director George W. Buckley For For Management 1c Elect Director Cesar Conde For For Management 1d Elect Director Ian M. Cook For For Management 1e Elect Director Dina Dublon For For Management 1f Elect Director Rona A. Fairhead For For Management 1g Elect Director Richard W. Fisher For For Management 1h Elect Director William R. Johnson For For Management 1i Elect Director Indra K. Nooyi For For Management 1j Elect Director David C. Page For For Management 1k Elect Director Robert C. Pohlad For For Management 1l Elect Director Daniel Vasella For For Management 1m Elect Director Darren Walker For For Management 1n Elect Director Alberto Weisser For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Plans to Minimize Against Against Shareholder Pesticides' Impact on Pollinators 6 Adopt Holy Land Principles Against Against Shareholder PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director Ronald E. Blaylock For For Management 1.3 Elect Director W. Don Cornwell For For Management 1.4 Elect Director Joseph J. Echevarria For For Management 1.5 Elect Director Frances D. Fergusson For For Management 1.6 Elect Director Helen H. Hobbs For For Management 1.7 Elect Director James M. Kilts For For Management 1.8 Elect Director Shantanu Narayen For For Management 1.9 Elect Director Suzanne Nora Johnson For For Management 1.10 Elect Director Ian C. Read For For Management 1.11 Elect Director Stephen W. Sanger For For Management 1.12 Elect Director James C. Smith For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Holy Land Principles Against Against Shareholder 6 Amend Bylaws - Call Special Meetings Against For Shareholder 7 Require Independent Board Chairman Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Andre Calantzopoulos For For Management 1.3 Elect Director Louis C. Camilleri For For Management 1.4 Elect Director Massimo Ferragamo For For Management 1.5 Elect Director Werner Geissler For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Jun Makihara For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect Director Lucio A. Noto For For Management 1.11 Elect Director Frederik Paulsen For For Management 1.12 Elect Director Robert B. Polet For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Restricted Stock Plan For For Management 5 Approve Non-Employee Director For Against Management Restricted Stock Plan 6 Ratify PricewaterhouseCoopers SA as For For Management Auditors 7 Establish a Board Committee on Human Against Against Shareholder Rights 8 Participate in OECD Mediation for Against Against Shareholder Human Rights Violations PIONEER NATURAL RESOURCES COMPANY Ticker: PXD Security ID: 723787107 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edison C. Buchanan For For Management 1.2 Elect Director Andrew F. Cates For For Management 1.3 Elect Director Timothy L. Dove For For Management 1.4 Elect Director Phillip A. Gobe For For Management 1.5 Elect Director Larry R. Grillot For For Management 1.6 Elect Director Stacy P. Methvin For For Management 1.7 Elect Director Royce W. Mitchell For For Management 1.8 Elect Director Frank A. Risch For For Management 1.9 Elect Director Scott D. Sheffield For For Management 1.10 Elect Director Mona K. Sutphen For For Management 1.11 Elect Director J. Kenneth Thompson For For Management 1.12 Elect Director Phoebe A. Wood For For Management 1.13 Elect Director Michael D. Wortley For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Annual Sustainability Against Against Shareholder QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 07, 2017 Meeting Type: Annual Record Date: JAN 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For Withhold Management 1b Elect Director Jeffrey W. Henderson For For Management 1c Elect Director Thomas W. Horton For For Management 1d Elect Director Paul E. Jacobs For For Management 1e Elect Director Ann M. Livermore For For Management 1f Elect Director Harish Manwani For Withhold Management 1g Elect Director Mark D. McLaughlin For Withhold Management 1h Elect Director Steve Mollenkopf For For Management 1i Elect Director Clark T. "Sandy" Randt, For Withhold Management Jr. 1j Elect Director Francisco Ros For For Management 1k Elect Director Anthony J. Vinciquerra For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Amendments Against Against Shareholder SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Marc Benioff For For Management 1b Elect Director Keith Block For Against Management 1c Elect Director Craig Conway For For Management 1d Elect Director Alan Hassenfeld For For Management 1e Elect Director Neelie Kroes For For Management 1f Elect Director Colin Powell For For Management 1g Elect Director Sanford Robertson For For Management 1h Elect Director John V. Roos For For Management 1i Elect Director Robin Washington For For Management 1j Elect Director Maynard Webb For For Management 1k Elect Director Susan Wojcicki For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Shareholders May Call Special Meeting Against For Shareholder SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 05, 2017 Meeting Type: Annual Record Date: FEB 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director Miguel M. Galuccio For For Management 1c Elect Director V. Maureen Kempston For For Management Darkes 1d Elect Director Paal Kibsgaard For For Management 1e Elect Director Nikolay Kudryavtsev For For Management 1f Elect Director Helge Lund For For Management 1g Elect Director Michael E. Marks For For Management 1h Elect Director Indra K. Nooyi For For Management 1i Elect Director Lubna S. Olayan For For Management 1j Elect Director Leo Rafael Reif For For Management 1k Elect Director Tore I. Sandvold For For Management 1l Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Adopt and Approve Financials and For For Management Dividends 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Approve Omnibus Stock Plan For For Management 7 Amend Employee Stock Purchase Plan For For Management SPLUNK INC. Ticker: SPLK Security ID: 848637104 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John Connors For For Management 1b Elect Director Patricia Morrison For For Management 1c Elect Director Stephen Newberry For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SYNCHRONY FINANCIAL Ticker: SYF Security ID: 87165B103 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Margaret M. Keane For For Management 1b Elect Director Paget L. Alves For For Management 1c Elect Director Arthur W. Coviello, Jr. For For Management 1d Elect Director William W. Graylin For For Management 1e Elect Director Roy A. Guthrie For For Management 1f Elect Director Richard C. Hartnack For For Management 1g Elect Director Jeffrey G. Naylor For For Management 1h Elect Director Laurel J. Richie For For Management 1i Elect Director Olympia J. Snowe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Ticker: 2330 Security ID: 874039100 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Business Operations Report and For For Management Financial Statements 1.2 Approve Profit Distribution For For Management 1.3 Amend Articles of Association For For Management 1.4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 2.1 Elect Mark Liu with Shareholder No. For For Management 10758 as Non-Independent Director 2.2 Elect C.C. Wei with Shareholder No. For For Management 370885 as Non-Independent Director TARGA RESOURCES CORP. Ticker: TRGP Security ID: 87612G101 Meeting Date: MAY 22, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles R. Crisp For For Management 1.2 Elect Director Laura C. Fulton For For Management 1.3 Elect Director Michael A. Heim For For Management 1.4 Elect Director James W. Whalen For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For Against Management 6 Approve Issuance of Shares of Common For For Management Stock Upon Conversion of Series A Preferred Stock and Exercise of Outstanding Warrants TESARO, INC. Ticker: TSRO Security ID: 881569107 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leon O. Moulder, Jr. For For Management 1b Elect Director Mary Lynne Hedley For Withhold Management 1c Elect Director David M. Mott For For Management 1d Elect Director Lawrence M. Alleva For For Management 1e Elect Director James O. Armitage For For Management 1f Elect Director Earl M. (Duke) Collier, For For Management Jr. 1g Elect Director Garry A. Nicholson For For Management 1h Elect Director Arnold L. Oronsky For For Management 1i Elect Director Kavita Patel For For Management 1j Elect Director Beth Seidenberg For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young, LLP as Auditors For For Management TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAR 24, 2017 Meeting Type: Special Record Date: FEB 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Increase Authorized Common Stock For For Management 3 Adjourn Meeting For For Management TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Edward G. Galante For For Management 1.3 Elect Director Gregory J. Goff For For Management 1.4 Elect Director David Lilley For For Management 1.5 Elect Director Mary Pat McCarthy For For Management 1.6 Elect Director J.W. Nokes For For Management 1.7 Elect Director William H. Schumann, III For For Management 1.8 Elect Director Susan Tomasky For For Management 1.9 Elect Director Michael E. Wiley For For Management 1.10 Elect Director Patrick Y. Yang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE CHARLES SCHWAB CORPORATION Ticker: SCHW Security ID: 808513105 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William S. Haraf For For Management 1b Elect Director Frank C. Herringer For For Management 1c Elect Director Stephen T. McLin For For Management 1d Elect Director Roger O. Walther For For Management 1e Elect Director Robert N. Wilson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Prepare Employment Diversity Report Against Against Shareholder and Report on Diversity Policies 7 Adopt Proxy Access Right Against For Shareholder 8 Provide Vote Counting to Exclude Against Against Shareholder Abstentions THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: 260543103 Meeting Date: JUL 20, 2016 Meeting Type: Special Record Date: JUN 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: 260543103 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ajay Banga For For Management 1b Elect Director Jacqueline K. Barton For For Management 1c Elect Director James A. Bell For For Management 1d Elect Director Richard K. Davis For For Management 1e Elect Director Jeff M. Fettig For For Management 1f Elect Director Andrew N. Liveris For For Management 1g Elect Director Mark Loughridge For For Management 1h Elect Director Raymond J. Milchovich For For Management 1i Elect Director Robert S. (Steve) Miller For For Management 1j Elect Director Paul Polman For For Management 1k Elect Director Dennis H. Reilley For For Management 1l Elect Director James M. Ringler For For Management 1m Elect Director Ruth G. Shaw For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE HARTFORD FINANCIAL SERVICES GROUP, INC. Ticker: HIG Security ID: 416515104 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert B. Allardice, III For For Management 1b Elect Director Trevor Fetter For For Management 1c Elect Director Kathryn A. Mikells For For Management 1d Elect Director Michael G. Morris For For Management 1e Elect Director Thomas A. Renyi For For Management 1f Elect Director Julie G. Richardson For For Management 1g Elect Director Teresa Wynn Roseborough For For Management 1h Elect Director Virginia P. Ruesterholz For For Management 1i Elect Director Charles B. Strauss For For Management 1j Elect Director Christopher J. Swift For For Management 1k Elect Director H. Patrick Swygert For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerard J. Arpey For For Management 1b Elect Director Ari Bousbib For For Management 1c Elect Director Jeffery H. Boyd For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Helena B. Foulkes For For Management 1i Elect Director Linda R. Gooden For For Management 1j Elect Director Wayne M. Hewett For For Management 1k Elect Director Karen L. Katen For For Management 1l Elect Director Craig A. Menear For For Management 1m Elect Director Mark Vadon For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Prepare Employment Diversity Report Against Against Shareholder and Report on Diversity Policies 6 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 7 Amend Articles/Bylaws/Charter - Call Against For Shareholder Special Meetings THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 11, 2016 Meeting Type: Annual Record Date: AUG 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Francis S. Blake For For Management 1b Elect Director Angela F. Braly For For Management 1c Elect Director Kenneth I. Chenault For For Management 1d Elect Director Scott D. Cook For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director W. James McNerney, Jr. For For Management 1g Elect Director David S. Taylor For For Management 1h Elect Director Margaret C. Whitman For For Management 1i Elect Director Patricia A. Woertz For For Management 1j Elect Director Ernesto Zedillo For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Consistency Between Against Against Shareholder Corporate Values and Political Activities 5 Report on Application of Company Against Against Shareholder Non-Discrimination Policies in States with Pro-Discrimination Laws THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 08, 2017 Meeting Type: Annual Record Date: JAN 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan E. Arnold For For Management 1b Elect Director John S. Chen For For Management 1c Elect Director Jack Dorsey For For Management 1d Elect Director Robert A. Iger For For Management 1e Elect Director Maria Elena Lagomasino For For Management 1f Elect Director Fred H. Langhammer For For Management 1g Elect Director Aylwin B. Lewis For For Management 1h Elect Director Robert W. Matschullat For For Management 1i Elect Director Mark G. Parker For For Management 1j Elect Director Sheryl K. Sandberg For For Management 1k Elect Director Orin C. Smith For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Proxy Access Bylaw Amendment Against Against Shareholder THE WILLIAMS COMPANIES, INC. Ticker: WMB Security ID: 969457100 Meeting Date: NOV 23, 2016 Meeting Type: Annual Record Date: OCT 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan S. Armstrong For For Management 1.2 Elect Director Stephen W. Bergstrom For For Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Kathleen B. Cooper For For Management 1.5 Elect Director Peter A. Ragauss For For Management 1.6 Elect Director Scott D. Sheffield For For Management 1.7 Elect Director Murray D. Smith For For Management 1.8 Elect Director William H. Spence For For Management 1.9 Elect Director Janice D. Stoney For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: FEB 15, 2017 Meeting Type: Special Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William P. Barr For For Management 1b Elect Director Jeffrey L. Bewkes For For Management 1c Elect Director Robert C. Clark For Against Management 1d Elect Director Mathias Dopfner For For Management 1e Elect Director Jessica P. Einhorn For For Management 1f Elect Director Carlos M. Gutierrez For For Management 1g Elect Director Fred Hassan For For Management 1h Elect Director Paul D. Wachter For For Management 1i Elect Director Deborah C. Wright For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 05, 2017 Meeting Type: Annual Record Date: APR 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director Richard T. Burke For For Management 1c Elect Director Timothy P. Flynn For For Management 1d Elect Director Stephen J. Hemsley For For Management 1e Elect Director Michele J. Hooper For For Management 1f Elect Director Rodger A. Lawson For For Management 1g Elect Director Glenn M. Renwick For For Management 1h Elect Director Kenneth I. Shine For For Management 1i Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report on Lobbying Payments and Policy Against Against Shareholder UNIVERSAL HEALTH SERVICES, INC. Ticker: UHS Security ID: 913903100 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence S. Gibbs For For Management 2 Amend Stock Option Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Adopt Proxy Access Right Against For Shareholder VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director H. Paulett Eberhart For For Management 1b Elect Director Joseph W. Gorder For For Management 1c Elect Director Kimberly S. Greene For For Management 1d Elect Director Deborah P. Majoras For For Management 1e Elect Director Donald L. Nickles For For Management 1f Elect Director Philip J. Pfeiffer For For Management 1g Elect Director Robert A. Profusek For For Management 1h Elect Director Susan Kaufman Purcell For For Management 1i Elect Director Stephen M. Waters For For Management 1j Elect Director Randall J. Weisenburger For For Management 1k Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shellye L. Archambeau For For Management 1.2 Elect Director Mark T. Bertolini For For Management 1.3 Elect Director Richard L. Carrion For For Management 1.4 Elect Director Melanie L. Healey For For Management 1.5 Elect Director M. Frances Keeth For For Management 1.6 Elect Director Karl-Ludwig Kley For For Management 1.7 Elect Director Lowell C. McAdam For For Management 1.8 Elect Director Clarence Otis, Jr. For For Management 1.9 Elect Director Rodney E. Slater For For Management 1.10 Elect Director Kathryn A. Tesija For For Management 1.11 Elect Director Gregory D. Wasson For For Management 1.12 Elect Director Gregory G. Weaver For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Establish Board Committee on Human Against Against Shareholder Rights 7 Report on Feasibility of Adopting GHG Against Against Shareholder Emissions Targets 8 Amend Bylaws - Call Special Meetings Against For Shareholder 9 Amend Clawback Policy Against Against Shareholder 10 Stock Retention/Holding Period Against For Shareholder 11 Limit Matching Contributions to Against Against Shareholder Executive Retirement Plans VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: JAN 31, 2017 Meeting Type: Annual Record Date: DEC 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd A. Carney For For Management 1b Elect Director Mary B. Cranston For For Management 1c Elect Director Francisco Javier For For Management Fernandez-Carbajal 1d Elect Director Gary A. Hoffman For For Management 1e Elect Director Alfred F. Kelly, Jr. For For Management 1f Elect Director Robert W. Matschullat For For Management 1g Elect Director Suzanne Nora Johnson For For Management 1h Elect Director John A.C. Swainson For For Management 1i Elect Director Maynard G. Webb, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management VOYA FINANCIAL, INC. Ticker: VOYA Security ID: 929089100 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lynne Biggar For For Management 1b Elect Director Jane P. Chwick For For Management 1c Elect Director Ruth Ann M. Gillis For For Management 1d Elect Director J. Barry Griswell For For Management 1e Elect Director Frederick S. Hubbell For For Management 1f Elect Director Rodney O. Martin, Jr. For For Management 1g Elect Director Byron H. Pollitt, Jr. For For Management 1h Elect Director Joseph V. Tripodi For For Management 1i Elect Director Deborah C. Wright For For Management 1j Elect Director David Zwiener For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director John S. Chen For Against Management 1c Elect Director Lloyd H. Dean For Against Management 1d Elect Director Elizabeth A. Duke For For Management 1e Elect Director Enrique Hernandez, Jr. For Against Management 1f Elect Director Donald M. James For Against Management 1g Elect Director Cynthia H. Milligan For Against Management 1h Elect Director Karen B. Peetz For For Management 1i Elect Director Federico F. Pena For Against Management 1j Elect Director James H. Quigley For For Management 1k Elect Director Stephen W. Sanger For Against Management 1l Elect Director Ronald L. Sargent For For Management 1m Elect Director Timothy J. Sloan For For Management 1n Elect Director Susan G. Swenson For Against Management 1o Elect Director Suzanne M. Vautrinot For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management 5 Review and Report on Business Standards Against For Shareholder 6 Provide for Cumulative Voting Against Against Shareholder 7 Report on Divesting Non-Core Business Against Against Shareholder 8 Report on Gender Pay Gap Against Against Shareholder 9 Report on Lobbying Payments and Policy Against Against Shareholder 10 Adopt Global Policy Regarding the Against Against Shareholder Rights of Indigenous People YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paget L. Alves For For Management 1b Elect Director Michael J. Cavanagh For For Management 1c Elect Director Christopher M. Connor For For Management 1d Elect Director Brian C. Cornell For For Management 1e Elect Director Greg Creed For For Management 1f Elect Director Mirian M. Graddick-Weir For For Management 1g Elect Director Thomas C. Nelson For For Management 1h Elect Director P. Justin Skala For For Management 1i Elect Director Elane B. Stock For For Management 1j Elect Director Robert D. Walter For Against Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Policy and Plan to Eliminate Against Against Shareholder Deforestation in Supply Chain ZIMMER BIOMET HOLDINGS, INC. Ticker: ZBH Security ID: 98956P102 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher B. Begley For For Management 1b Elect Director Betsy J. Bernard For For Management 1c Elect Director Gail K. Boudreaux For For Management 1d Elect Director David C. Dvorak For For Management 1e Elect Director Michael J. Farrell For For Management 1f Elect Director Larry C. Glasscock For For Management 1g Elect Director Robert A. Hagemann For For Management 1h Elect Director Arthur J. Higgins For For Management 1i Elect Director Michael W. Michelson For For Management 1j Elect Director Cecil B. Pickett For For Management 1k Elect Director Jeffrey K. Rhodes For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management Dreyfus Large Cap Growth Fund 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sondra L. Barbour For For Management 1b Elect Director Thomas "Tony" K. Brown For For Management 1c Elect Director Vance D. Coffman For For Management 1d Elect Director David B. Dillon For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director Herbert L. Henkel For For Management 1g Elect Director Muhtar Kent For For Management 1h Elect Director Edward M. Liddy For For Management 1i Elect Director Gregory R. Page For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Patricia A. Woertz For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Holy Land Principles Against Against Shareholder ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director Edward M. Liddy For For Management 1.5 Elect Director Nancy McKinstry For For Management 1.6 Elect Director Phebe N. Novakovic For For Management 1.7 Elect Director William A. Osborn For For Management 1.8 Elect Director Samuel C. Scott, III For For Management 1.9 Elect Director Daniel J. Starks For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Amend Nonqualified Employee Stock For For Management Purchase Plan 7 Require Independent Board Chairman Against Against Shareholder ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 10, 2017 Meeting Type: Annual Record Date: DEC 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jaime Ardila For For Management 1b Elect Director Charles H. Giancarlo For For Management 1c Elect Director Herbert Hainer For For Management 1d Elect Director William L. Kimsey For For Management 1e Elect Director Marjorie Magner For For Management 1f Elect Director Nancy McKinstry For For Management 1g Elect Director Pierre Nanterme For For Management 1h Elect Director Gilles C. Pelisson For For Management 1i Elect Director Paula A. Price For For Management 1j Elect Director Arun Sarin For For Management 1k Elect Director Frank K. Tang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 6 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 7 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 12, 2017 Meeting Type: Annual Record Date: FEB 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy Banse For For Management 1b Elect Director Edward Barnholt For For Management 1c Elect Director Robert Burgess For For Management 1d Elect Director Frank Calderoni For For Management 1e Elect Director James Daley For For Management 1f Elect Director Laura Desmond For For Management 1g Elect Director Charles Geschke For For Management 1h Elect Director Shantanu Narayen For For Management 1i Elect Director Daniel Rosensweig For For Management 1j Elect Director John Warnock For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management ADVANCE AUTO PARTS, INC. Ticker: AAP Security ID: 00751Y106 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director John C. Brouillard For For Management 1.3 Elect Director Brad W. Buss For For Management 1.4 Elect Director Fiona P. Dias For For Management 1.5 Elect Director John F. Ferraro For For Management 1.6 Elect Director Thomas R. Greco For For Management 1.7 Elect Director Adriana Karaboutis For For Management 1.8 Elect Director Eugene I. Lee, Jr. For For Management 1.9 Elect Director William S. Oglesby For For Management 1.10 Elect Director Reuben E. Slone For For Management 1.11 Elect Director Jeffrey C. Smith For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors 6 Reduce Ownership Threshold for For For Management Shareholders to Call Special Meeting AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 15, 2017 Meeting Type: Annual Record Date: JAN 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Heidi Kunz For For Management 1.2 Elect Director Sue H. Rataj For For Management 1.3 Elect Director George A. Scangos For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Felix J. Baker For For Management 1.2 Elect Director David R. Brennan For For Management 1.3 Elect Director M. Michele Burns For For Management 1.4 Elect Director Christopher J. Coughlin For For Management 1.5 Elect Director Ludwig N. Hantson For For Management 1.6 Elect Director John T. Mollen For For Management 1.7 Elect Director R. Douglas Norby For For Management 1.8 Elect Director Alvin S. Parven For For Management 1.9 Elect Director Andreas Rummelt For For Management 1.10 Elect Director Ann M. Veneman For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Provide For Confidential Running Vote Against Against Shareholder Tallies On Executive Pay Matters ALLERGAN PLC Ticker: AGN Security ID: G0177J108 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nesli Basgoz For For Management 1b Elect Director Paul M. Bisaro For For Management 1c Elect Director James H. Bloem For For Management 1d Elect Director Christopher W. Bodine For For Management 1e Elect Director Adriane M. Brown For For Management 1f Elect Director Christopher J. Coughlin For For Management 1g Elect Director Catherine M. Klema For For Management 1h Elect Director Peter J. McDonnell For For Management 1i Elect Director Patrick J. O'Sullivan For For Management 1j Elect Director Brenton L. Saunders For For Management 1k Elect Director Ronald R. Taylor For For Management 1l Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against Against Shareholder ALPHABET INC. Ticker: GOOGL Security ID: 02079K305 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Roger W. Ferguson, Jr. For For Management 1.6 Elect Director Diane B. Greene For Withhold Management 1.7 Elect Director John L. Hennessy For For Management 1.8 Elect Director Ann Mather For Withhold Management 1.9 Elect Director Alan R. Mulally For For Management 1.10 Elect Director Paul S. Otellini For Withhold Management 1.11 Elect Director K. Ram Shriram For For Management 1.12 Elect Director Shirley M. Tilghman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 7 Report on Lobbying Payments and Policy Against For Shareholder 8 Report on Political Contributions Against For Shareholder 9 Report on Gender Pay Gap Against For Shareholder 10 Report on Charitable Contributions Against Against Shareholder 11 Adopt Holy Land Principles Against Against Shareholder 12 Report on Fake News Against Against Shareholder ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Debra J. Kelly-Ennis For For Management 1.7 Elect Director W. Leo Kiely, III For For Management 1.8 Elect Director Kathryn B. McQuade For For Management 1.9 Elect Director George Munoz For For Management 1.10 Elect Director Nabil Y. Sakkab For For Management 1.11 Elect Director Virginia E. Shanks For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Cease Tobacco-Related Advertising Against Against Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director Jamie S. Gorelick For For Management 1e Elect Director Daniel P. Huttenlocher For For Management 1f Elect Director Judith A. McGrath For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 1j Elect Director Wendell P. Weeks For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Amend Omnibus Stock Plan For For Management 6 Report on Use of Criminal Background Against Against Shareholder Checks in Hiring 7 Include Sustainability as a Against Against Shareholder Performance Measure for Senior Executive Compensation 8 Provide Vote Counting to Exclude Against Against Shareholder Abstentions AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1. Elect Director David Baltimore For For Management 1.2 Elect Director Robert A. Bradway For For Management 1.3 Elect Director Francois de Carbonnel For For Management 1.4 Elect Director Robert A. Eckert For For Management 1.5 Elect Director Greg C. Garland For For Management 1.6 Elect Director Fred Hassan For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Charles M. Holley, Jr. For For Management 1.10 Elect Director Tyler Jacks For For Management 1.11 Elect Director Ellen J. Kullman For For Management 1.12 Elect Director Ronald D. Sugar For For Management 1.13 Elect Director R. Sanders Williams For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Vote Counting to Exclude Against Against Shareholder Abstentions ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Anthony R. Chase For For Management 1b Elect Director David E. Constable For For Management 1c Elect Director H. Paulett Eberhart For For Management 1d Elect Director Claire S. Farley For For Management 1e Elect Director Peter J. Fluor For For Management 1f Elect Director Richard L. George For For Management 1g Elect Director Joseph W. Gorder For For Management 1h Elect Director John R. Gordon For For Management 1i Elect Director Sean Gourley For For Management 1j Elect Director Mark C. McKinley For For Management 1k Elect Director Eric D. Mullins For For Management 1l Elect Director R. A. Walker For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2017 Meeting Type: Annual Record Date: DEC 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Bell For For Management 1.2 Elect Director Tim Cook For For Management 1.3 Elect Director Al Gore For For Management 1.4 Elect Director Bob Iger For For Management 1.5 Elect Director Andrea Jung For Against Management 1.6 Elect Director Art Levinson For For Management 1.7 Elect Director Ron Sugar For For Management 1.8 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Disclose Charitable Contributions Against Against Shareholder 6 Adopt Policy to Increase Diversity of Against Against Shareholder Senior Management and Board of Directors 7 Proxy Access Amendments Against Against Shareholder 8 Engage Outside Independent Experts for Against Against Shareholder Compensation Reforms 9 Adopt Share Retention Policy For Against Against Shareholder Senior Executives AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Samuel A. Di Piazza, Jr. For For Management 1.3 Elect Director Richard W. Fisher For For Management 1.4 Elect Director Scott T. Ford For For Management 1.5 Elect Director Glenn H. Hutchins For For Management 1.6 Elect Director William E. Kennard For For Management 1.7 Elect Director Michael B. McCallister For For Management 1.8 Elect Director Beth E. Mooney For For Management 1.9 Elect Director Joyce M. Roche For For Management 1.10 Elect Director Matthew K. Rose For For Management 1.11 Elect Director Cynthia B. Taylor For For Management 1.12 Elect Director Laura D'Andrea Tyson For For Management 1.13 Elect Director Geoffrey Y. Yang For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Indirect Political Against Against Shareholder Contributions 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Amend Proxy Access Right Against Against Shareholder 8 Provide Right to Act by Written Consent Against Against Shareholder BIOGEN INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alexander J. Denner For For Management 1b Elect Director Caroline D. Dorsa For For Management 1c Elect Director Nancy L. Leaming For For Management 1d Elect Director Richard C. Mulligan For For Management 1e Elect Director Robert W. Pangia For For Management 1f Elect Director Stelios Papadopoulos For For Management 1g Elect Director Brian S. Posner For For Management 1h Elect Director Eric K. Rowinsky For For Management 1i Elect Director Lynn Schenk For For Management 1j Elect Director Stephen A. Sherwin For For Management 1k Elect Director Michel Vounatsos For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management BIOMARIN PHARMACEUTICAL INC. Ticker: BMRN Security ID: 09061G101 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jean-Jacques Bienaime For For Management 1.2 Elect Director Willard Dere For For Management 1.3 Elect Director Michael Grey For For Management 1.4 Elect Director Elaine J. Heron For For Management 1.5 Elect Director V. Bryan Lawlis For For Management 1.6 Elect Director Alan J. Lewis For For Management 1.7 Elect Director Richard A. Meier For For Management 1.8 Elect Director David Pyott For For Management 1.9 Elect Director Dennis J. Slamon For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Approve Omnibus Stock Plan For For Management 6 Increase Authorized Common Stock For For Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Peter J. Arduini For For Management 1B Elect Director Robert J. Bertolini For For Management 1C Elect Director Giovanni Caforio For For Management 1D Elect Director Matthew W. Emmens For For Management 1E Elect Director Laurie H. Glimcher For For Management 1F Elect Director Michael Grobstein For For Management 1G Elect Director Alan J. Lacy For For Management 1H Elect Director Dinesh C. Paliwal For For Management 1I Elect Director Theodore R. Samuels For For Management 1J Elect Director Gerald L. Storch For For Management 1K Elect Director Vicki L. Sato For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Ratify Deloitte & Touche LLP as For For Management Auditors 7 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting BROADCOM LIMITED Ticker: AVGO Security ID: Y09827109 Meeting Date: APR 05, 2017 Meeting Type: Annual Record Date: FEB 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hock E. Tan For For Management 1b Elect Director James V. Diller For For Management 1c Elect Director Lewis C. Eggebrecht For For Management 1d Elect Director Kenneth Y. Hao For For Management 1e Elect Director Eddy W. Hartenstein For For Management 1f Elect Director Check Kian Low For For Management 1g Elect Director Donald Macleod For For Management 1h Elect Director Peter J. Marks For For Management 1i Elect Director Henry Samueli For Against Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Issuance of Shares with or For For Management without Preemptive Rights 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management CELANESE CORPORATION Ticker: CE Security ID: 150870103 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jean S. Blackwell For For Management 1b Elect Director Bennie W. Fowler For For Management 1c Elect Director Kathryn M. Hill For For Management 1d Elect Director David C. Parry For For Management 1e Elect Director John K. Wulff For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management 5 Amend Omnibus Stock Plan For For Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Mark J. Alles For For Management 1.3 Elect Director Richard W. Barker For For Management 1.4 Elect Director Michael W. Bonney For For Management 1.5 Elect Director Michael D. Casey For Withhold Management 1.6 Elect Director Carrie S. Cox For For Management 1.7 Elect Director Michael A. Friedman For Withhold Management 1.8 Elect Director Julia A. Haller For For Management 1.9 Elect Director Gilla S. Kaplan For Withhold Management 1.10 Elect Director James J. Loughlin For For Management 1.11 Elect Director Ernest Mario For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Provide For Confidential Running Vote Against Against Shareholder Tallies On Executive Pay Matters CLOVIS ONCOLOGY, INC. Ticker: CLVS Security ID: 189464100 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith Flaherty For For Management 1.2 Elect Director Ginger L. Graham For For Management 1.3 Elect Director Edward J. McKinley For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Madeline S. Bell For For Management 1.3 Elect Director Sheldon M. Bonovitz For For Management 1.4 Elect Director Edward D. Breen For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Asuka Nakahara For For Management 1.8 Elect Director David C. Novak For For Management 1.9 Elect Director Brian L. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 20, 2016 Meeting Type: Annual Record Date: MAY 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry Fowden For For Management 1.2 Elect Director Barry A. Fromberg For For Management 1.3 Elect Director Robert L. Hanson For For Management 1.4 Elect Director Ernesto M. Hernandez For For Management 1.5 Elect Director James A. Locke, III For Withhold Management 1.6 Elect Director Daniel J. McCarthy For For Management 1.7 Elect Director Richard Sands For For Management 1.8 Elect Director Robert Sands For For Management 1.9 Elect Director Judy A. Schmeling For For Management 1.10 Elect Director Keith E. Wandell For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan L. Decker For For Management 1.2 Elect Director Richard A. Galanti For For Management 1.3 Elect Director John W. Meisenbach For For Management 1.4 Elect Director Charles T. Munger For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael L. Eskew For For Management 1b Elect Director William G. Kaelin, Jr. For For Management 1c Elect Director John C. Lechleiter For For Management 1d Elect Director David A. Ricks For For Management 1e Elect Director Marschall S. Runge For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Amend Deferred Compensation Plan For For Management 6 Report on Lobbying Payments and Policy Against Against Shareholder FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For Withhold Management 1.2 Elect Director Erskine B. Bowles For Withhold Management 1.3 Elect Director Susan D. For Withhold Management Desmond-Hellmann 1.4 Elect Director Reed Hastings For For Management 1.5 Elect Director Jan Koum For Withhold Management 1.6 Elect Director Sheryl K. Sandberg For Withhold Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Report on Public Policy Issues Against Against Shareholder Associated with Fake News 6 Gender Pay Gap Against Against Shareholder 7 Require Independent Board Chairman Against For Shareholder GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John F. Cogan For For Management 1b Elect Director Kelly A. Kramer For For Management 1c Elect Director Kevin E. Lofton For For Management 1d Elect Director John C. Martin For For Management 1e Elect Director John F. Milligan For For Management 1f Elect Director Nicholas G. Moore For For Management 1g Elect Director Richard J. Whitley For For Management 1h Elect Director Gayle E. Wilson For For Management 1i Elect Director Per Wold-Olsen For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Provide Right to Act by Written Consent Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 24, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Darius Adamczyk For For Management 1B Elect Director William S. Ayer For For Management 1C Elect Director Kevin Burke For For Management 1D Elect Director Jaime Chico Pardo For For Management 1E Elect Director David M. Cote For For Management 1F Elect Director D. Scott Davis For For Management 1G Elect Director Linnet F. Deily For For Management 1H Elect Director Judd Gregg For For Management 1I Elect Director Clive Hollick For For Management 1J Elect Director Grace D. Lieblein For For Management 1K Elect Director George Paz For For Management 1L Elect Director Bradley T. Sheares For For Management 1M Elect Director Robin L. Washington For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Require Independent Board Chairman Against Against Shareholder 6 Political Lobbying Disclosure Against Against Shareholder ILLINOIS TOOL WORKS INC. Ticker: ITW Security ID: 452308109 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel J. Brutto For For Management 1b Elect Director Susan Crown For For Management 1c Elect Director James W. Griffith For For Management 1d Elect Director Jay L. Henderson For For Management 1e Elect Director Richard H. Lenny For For Management 1f Elect Director E. Scott Santi For For Management 1g Elect Director James A. Skinner For For Management 1h Elect Director David B. Smith, Jr. For For Management 1i Elect Director Pamela B. Strobel For For Management 1j Elect Director Kevin M. Warren For For Management 1k Elect Director Anre D. Williams For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Right to Act by Written Consent Against Against Shareholder INCYTE CORPORATION Ticker: INCY Security ID: 45337C102 Meeting Date: MAY 26, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Julian C. Baker For For Management 1.2 Elect Director Jean-Jacques Bienaime For For Management 1.3 Elect Director Paul A. Brooke For For Management 1.4 Elect Director Paul J. Clancy For For Management 1.5 Elect Director Wendy L. Dixon For For Management 1.6 Elect Director Paul A. Friedman For For Management 1.7 Elect Director Herve Hoppenot For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Jared L. Cohon For For Management 1d Elect Director Gary D. Forsee For For Management 1e Elect Director Linda P. Hudson For For Management 1f Elect Director Michael W. Lamach For For Management 1g Elect Director Myles P. Lee For For Management 1h Elect Director John P. Surma For For Management 1i Elect Director Richard J. Swift For For Management 1j Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Renew Directors' Authority to Issue For For Management Shares 6 Renew Directors' Authority to Issue For For Management Shares for Cash 7 Authorize Reissuance of Repurchased For For Management Shares INTERCONTINENTAL EXCHANGE, INC. Ticker: ICE Security ID: 45866F104 Meeting Date: OCT 12, 2016 Meeting Type: Special Record Date: AUG 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management INTERCONTINENTAL EXCHANGE, INC. Ticker: ICE Security ID: 45866F104 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann M. Cairns For For Management 1b Elect Director Charles R. Crisp For For Management 1c Elect Director Duriya M. Farooqui For For Management 1d Elect Director Jean-Marc Forneri For For Management 1e Elect Director The Right Hon. the Lord For For Management Hague of Richmond 1f Elect Director Fred W. Hatfield For For Management 1g Elect Director Thomas E. Noonan For For Management 1h Elect Director Frederic V. Salerno For For Management 1i Elect Director Jeffrey C. Sprecher For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Vincent Tese For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Amend Non-Employee Director Omnibus For For Management Stock Plan 6 Amend Articles For For Management 7 Amend Bylaws For For Management 8 Ratify Ernst & Young LLP as Auditors For For Management 9 Report on Assessing Environmental, Against Against Shareholder Social and Governance Market Disclosure INVESCO LTD. Ticker: IVZ Security ID: G491BT108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sarah E. Beshar For For Management 1.2 Elect Director Joseph R. Canion For For Management 1.3 Elect Director Martin L. Flanagan For For Management 1.4 Elect Director C. Robert Henrikson For For Management 1.5 Elect Director Ben F. Johnson, III For For Management 1.6 Elect Director Denis Kessler For For Management 1.7 Elect Director Nigel Sheinwald For For Management 1.8 Elect Director G. Richard Wagoner, Jr. For For Management 1.9 Elect Director Phoebe A. Wood For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Provide Proxy Access Right For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors KIMCO REALTY CORPORATION Ticker: KIM Security ID: 49446R109 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Milton Cooper For For Management 1b Elect Director Philip E. Coviello For For Management 1c Elect Director Richard G. Dooley For For Management 1d Elect Director Conor C. Flynn For For Management 1e Elect Director Joe Grills For For Management 1f Elect Director Frank Lourenso For For Management 1g Elect Director Colombe M. Nicholas For For Management 1h Elect Director Mary Hogan Preusse For For Management 1i Elect Director Richard B. Saltzman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors LOCKHEED MARTIN CORPORATION Ticker: LMT Security ID: 539830109 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel F. Akerson For For Management 1b Elect Director Nolan D. Archibald For For Management 1c Elect Director Rosalind G. Brewer For For Management 1d Elect Director David B. Burritt For For Management 1e Elect Director Bruce A. Carlson For For Management 1f Elect Director James O. Ellis, Jr. For For Management 1g Elect Director Thomas J. Falk For For Management 1h Elect Director Ilene S. Gordon For For Management 1i Elect Director Marillyn A. Hewson For For Management 1j Elect Director James M. Loy For For Management 1k Elect Director Joseph W. Ralston For For Management 1l Elect Director Anne Stevens For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Holy Land Principles Against Against Shareholder LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: JUN 02, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director Angela F. Braly For For Management 1.3 Elect Director Sandra B. Cochran For For Management 1.4 Elect Director Laurie Z. Douglas For For Management 1.5 Elect Director Richard W. Dreiling For For Management 1.6 Elect Director Robert L. Johnson For For Management 1.7 Elect Director Marshall O. Larsen For For Management 1.8 Elect Director James H. Morgan For For Management 1.9 Elect Director Robert A. Niblock For For Management 1.10 Elect Director Bertram L. Scott For For Management 1.11 Elect Director Eric C. Wiseman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Assess Climate Benefits and Against Against Shareholder Feasibility of Adopting Quantitative Renewable Production Goals MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Pamela J. Craig For For Management 1d Elect Director Kenneth C. Frazier For For Management 1e Elect Director Thomas H. Glocer For For Management 1f Elect Director Rochelle B. Lazarus For For Management 1g Elect Director John H. Noseworthy For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Paul B. Rothman For For Management 1j Elect Director Patricia F. Russo For For Management 1k Elect Director Craig B. Thompson For For Management 1l Elect Director Wendell P. Weeks For For Management 1m Elect Director Peter C. Wendell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Require Independent Board Chairman Against Against Shareholder 6 Adopt Holy Land Principles Against Against Shareholder 7 Report on Risks of Doing Business in Against Against Shareholder Conflict-Affected Areas 8 Report on Board Oversight of Product Against Against Shareholder Safety and Quality MICRON TECHNOLOGY, INC. Ticker: MU Security ID: 595112103 Meeting Date: JAN 18, 2017 Meeting Type: Annual Record Date: NOV 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Bailey For For Management 1.2 Elect Director Richard M. Beyer For For Management 1.3 Elect Director Patrick J. Byrne For For Management 1.4 Elect Director D. Mark Durcan For For Management 1.5 Elect Director Mercedes Johnson For For Management 1.6 Elect Director Lawrence N. Mondry For For Management 1.7 Elect Director Robert E. Switz For For Management 2 Amend Omnibus Stock Plan For For Management 3 Adopt NOL Rights Plan (NOL Pill) For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 30, 2016 Meeting Type: Annual Record Date: SEP 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H. Gates, lll For For Management 1.2 Elect Director Teri L. List-Stoll For For Management 1.3 Elect Director G. Mason Morfit For For Management 1.4 Elect Director Satya Nadella For For Management 1.5 Elect Director Charles H. Noski For For Management 1.6 Elect Director Helmut Panke For For Management 1.7 Elect Director Sandra E. Peterson For For Management 1.8 Elect Director Charles W. Scharf For For Management 1.9 Elect Director John W. Stanton For For Management 1.10 Elect Director John W. Thompson For For Management 1.11 Elect Director Padmasree Warrior For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Right to Call Special Meeting For For Management 5 Amend Omnibus Stock Plan For For Management 6 Proxy Access Against Against Shareholder MONDELEZ INTERNATIONAL, INC. Ticker: MDLZ Security ID: 609207105 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lewis W.K. Booth For For Management 1b Elect Director Charles E. Bunch For For Management 1c Elect Director Lois D. Juliber For For Management 1d Elect Director Mark D. Ketchum For For Management 1e Elect Director Jorge S. Mesquita For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Nelson Peltz For For Management 1h Elect Director Fredric G. Reynolds For For Management 1i Elect Director Irene B. Rosenfeld For For Management 1j Elect Director Christiana S. Shi For For Management 1k Elect Director Patrick T. Siewert For For Management 1l Elect Director Ruth J. Simmons For For Management 1m Elect Director Jean-Francois M. L. van For For Management Boxmeer 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Assess Environmental Impact of Against Against Shareholder Non-Recyclable Packaging 6 Create a Committee to Prepare a Report Against Against Shareholder Regarding the Impact of Plant Closures on Communities and Alternatives MONSTER BEVERAGE CORPORATION Ticker: MNST Security ID: 61174X109 Meeting Date: OCT 11, 2016 Meeting Type: Special Record Date: AUG 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management MONSTER BEVERAGE CORPORATION Ticker: MNST Security ID: 61174X109 Meeting Date: JUN 19, 2017 Meeting Type: Annual Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney C. Sacks For For Management 1.2 Elect Director Hilton H. Schlosberg For For Management 1.3 Elect Director Mark J. Hall For Withhold Management 1.4 Elect Director Norman C. Epstein For For Management 1.5 Elect Director Gary P. Fayard For For Management 1.6 Elect Director Benjamin M. Polk For For Management 1.7 Elect Director Sydney Selati For For Management 1.8 Elect Director Harold C. Taber, Jr. For For Management 1.9 Elect Director Kathy N. Waller For For Management 1.10 Elect Director Mark S. Vidergauz For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Approve Non-Employee Director Omnibus For For Management Stock Plan 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Adopt Proxy Access Right Against For Shareholder 7 Report on Sustainability, Including Against Against Shareholder Water Risks NABORS INDUSTRIES LTD. Ticker: NBR Security ID: G6359F103 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tanya S. Beder For For Management 1.2 Elect Director James R. Crane For Withhold Management 1.3 Elect Director John P. Kotts For Withhold Management 1.4 Elect Director Michael C. Linn For Withhold Management 1.5 Elect Director Anthony G. Petrello For Withhold Management 1.6 Elect Director Dag Skattum For Withhold Management 1.7 Elect Director John Yearwood For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Approve Remuneration Report For Against Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Proxy Access Right Against For Shareholder NIKE, INC. Ticker: NKE Security ID: 654106103 Meeting Date: SEP 22, 2016 Meeting Type: Annual Record Date: JUL 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan B. Graf, Jr. For For Management 1.2 Elect Director Michelle A. Peluso For For Management 1.3 Elect Director Phyllis M. Wise For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Report on Political Contributions Against Against Shareholder 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors NUCOR CORPORATION Ticker: NUE Security ID: 670346105 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick J. Dempsey For For Management 1.2 Elect Director John J. Ferriola For For Management 1.3 Elect Director Gregory J. Hayes For For Management 1.4 Elect Director Victoria F. Haynes For For Management 1.5 Elect Director Bernard L. Kasriel For For Management 1.6 Elect Director Christopher J. Kearney For For Management 1.7 Elect Director Laurette T. Koellner For For Management 1.8 Elect Director John H. Walker For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Adopt Quantitative Compnay-Wide GHG Against Against Shareholder Goals NVIDIA CORPORATION Ticker: NVDA Security ID: 67066G104 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert K. Burgess For For Management 1b Elect Director Tench Coxe For For Management 1c Elect Director Persis S. Drell For For Management 1d Elect Director James C. Gaither For For Management 1e Elect Director Jen-Hsun Huang For For Management 1f Elect Director Dawn Hudson For For Management 1g Elect Director Harvey C. Jones For For Management 1h Elect Director Michael G. McCaffery For For Management 1i Elect Director William J. Miller For For Management 1j Elect Director Mark L. Perry For For Management 1k Elect Director A. Brooke Seawell For For Management 1l Elect Director Mark A. Stevens For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Shona L. Brown For For Management 1b Elect Director George W. Buckley For For Management 1c Elect Director Cesar Conde For For Management 1d Elect Director Ian M. Cook For For Management 1e Elect Director Dina Dublon For For Management 1f Elect Director Rona A. Fairhead For For Management 1g Elect Director Richard W. Fisher For For Management 1h Elect Director William R. Johnson For For Management 1i Elect Director Indra K. Nooyi For For Management 1j Elect Director David C. Page For For Management 1k Elect Director Robert C. Pohlad For For Management 1l Elect Director Daniel Vasella For For Management 1m Elect Director Darren Walker For For Management 1n Elect Director Alberto Weisser For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Plans to Minimize Against Against Shareholder Pesticides' Impact on Pollinators 6 Adopt Holy Land Principles Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Andre Calantzopoulos For For Management 1.3 Elect Director Louis C. Camilleri For For Management 1.4 Elect Director Massimo Ferragamo For For Management 1.5 Elect Director Werner Geissler For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Jun Makihara For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect Director Lucio A. Noto For For Management 1.11 Elect Director Frederik Paulsen For For Management 1.12 Elect Director Robert B. Polet For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Restricted Stock Plan For For Management 5 Approve Non-Employee Director For Against Management Restricted Stock Plan 6 Ratify PricewaterhouseCoopers SA as For For Management Auditors 7 Establish a Board Committee on Human Against Against Shareholder Rights 8 Participate in OECD Mediation for Against Against Shareholder Human Rights Violations QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 07, 2017 Meeting Type: Annual Record Date: JAN 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For Withhold Management 1b Elect Director Jeffrey W. Henderson For For Management 1c Elect Director Thomas W. Horton For For Management 1d Elect Director Paul E. Jacobs For For Management 1e Elect Director Ann M. Livermore For For Management 1f Elect Director Harish Manwani For Withhold Management 1g Elect Director Mark D. McLaughlin For Withhold Management 1h Elect Director Steve Mollenkopf For For Management 1i Elect Director Clark T. "Sandy" Randt, For Withhold Management Jr. 1j Elect Director Francisco Ros For For Management 1k Elect Director Anthony J. Vinciquerra For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Amendments Against Against Shareholder RED HAT, INC. Ticker: RHT Security ID: 756577102 Meeting Date: AUG 11, 2016 Meeting Type: Annual Record Date: JUN 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sohaib Abbasi For For Management 1.2 Elect Director W. Steve Albrecht For For Management 1.3 Elect Director Charlene T. Begley For For Management 1.4 Elect Director Jeffrey J. Clarke - None None Management Withdrawn Resolution 1.5 Elect Director Narendra K. Gupta For For Management 1.6 Elect Director Kimberly L. Hammonds For For Management 1.7 Elect Director William S. Kaiser For Against Management 1.8 Elect Director Donald H. Livingstone For For Management 1.9 Elect Director H. Hugh Shelton For For Management 1.10 Elect Director James M. Whitehurst For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Approve Qualified Employee Stock For For Management Purchase Plan ROPER TECHNOLOGIES, INC. Ticker: ROP Security ID: 776696106 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Amy Woods Brinkley For For Management 1.2 Elect Director John F. Fort, III For For Management 1.3 Elect Director Brian D. Jellison For For Management 1.4 Elect Director Robert D. Johnson For For Management 1.5 Elect Director Robert E. Knowling, Jr. For For Management 1.6 Elect Director Wilbur J. Prezzano For For Management 1.7 Elect Director Laura G. Thatcher For For Management 1.8 Elect Director Richard F. Wallman For For Management 1.9 Elect Director Christopher Wright For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Marc Benioff For For Management 1b Elect Director Keith Block For Against Management 1c Elect Director Craig Conway For For Management 1d Elect Director Alan Hassenfeld For For Management 1e Elect Director Neelie Kroes For For Management 1f Elect Director Colin Powell For For Management 1g Elect Director Sanford Robertson For For Management 1h Elect Director John V. Roos For For Management 1i Elect Director Robin Washington For For Management 1j Elect Director Maynard Webb For For Management 1k Elect Director Susan Wojcicki For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Shareholders May Call Special Meeting Against For Shareholder SPLUNK INC. Ticker: SPLK Security ID: 848637104 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John Connors For For Management 1b Elect Director Patricia Morrison For For Management 1c Elect Director Stephen Newberry For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 22, 2017 Meeting Type: Annual Record Date: JAN 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard Schultz For For Management 1b Elect Director William W. Bradley For For Management 1c Elect Director Rosalind Brewer For For Management 1d Elect Director Mary N. Dillon For For Management 1e Elect Director Robert M. Gates For For Management 1f Elect Director Mellody Hobson For For Management 1g Elect Director Kevin R. Johnson For For Management 1h Elect Director Jorgen Vig Knudstorp For For Management 1i Elect Director Satya Nadella For For Management 1j Elect Director Joshua Cooper Ramo For For Management 1k Elect Director Clara Shih For For Management 1l Elect Director Javier G. Teruel For For Management 1m Elect Director Myron E. Ullman, III For For Management 1n Elect Director Craig E. Weatherup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Amend Proxy Access Right Against Against Shareholder TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Ticker: 2330 Security ID: 874039100 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Business Operations Report and For For Management Financial Statements 1.2 Approve Profit Distribution For For Management 1.3 Amend Articles of Association For For Management 1.4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 2.1 Elect Mark Liu with Shareholder No. For For Management 10758 as Non-Independent Director 2.2 Elect C.C. Wei with Shareholder No. For For Management 370885 as Non-Independent Director TESARO, INC. Ticker: TSRO Security ID: 881569107 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leon O. Moulder, Jr. For For Management 1b Elect Director Mary Lynne Hedley For Withhold Management 1c Elect Director David M. Mott For For Management 1d Elect Director Lawrence M. Alleva For For Management 1e Elect Director James O. Armitage For For Management 1f Elect Director Earl M. (Duke) Collier, For For Management Jr. 1g Elect Director Garry A. Nicholson For For Management 1h Elect Director Arnold L. Oronsky For For Management 1i Elect Director Kavita Patel For For Management 1j Elect Director Beth Seidenberg For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young, LLP as Auditors For For Management THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: MAR 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert A. Bradway For For Management 1b Elect Director David L. Calhoun For For Management 1c Elect Director Arthur D. Collins, Jr. For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Edmund P. Giambastiani, For For Management Jr. 1f Elect Director Lynn J. Good For For Management 1g Elect Director Lawrence W. Kellner For For Management 1h Elect Director Edward M. Liddy For For Management 1i Elect Director Dennis A. Muilenburg For For Management 1j Elect Director Susan C. Schwab For For Management 1k Elect Director Randall L. Stephenson For For Management 1l Elect Director Ronald A. Williams For For Management 1m Elect Director Mike S. Zafirovski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting 7 Report on Weapon Sales to Israel Against Against Shareholder 8 Adopt Holy Land Principles Against Against Shareholder THE CHARLES SCHWAB CORPORATION Ticker: SCHW Security ID: 808513105 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William S. Haraf For For Management 1b Elect Director Frank C. Herringer For For Management 1c Elect Director Stephen T. McLin For For Management 1d Elect Director Roger O. Walther For For Management 1e Elect Director Robert N. Wilson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Prepare Employment Diversity Report Against Against Shareholder and Report on Diversity Policies 7 Adopt Proxy Access Right Against For Shareholder 8 Provide Vote Counting to Exclude Against Against Shareholder Abstentions THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: 260543103 Meeting Date: JUL 20, 2016 Meeting Type: Special Record Date: JUN 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: 260543103 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ajay Banga For For Management 1b Elect Director Jacqueline K. Barton For For Management 1c Elect Director James A. Bell For For Management 1d Elect Director Richard K. Davis For For Management 1e Elect Director Jeff M. Fettig For For Management 1f Elect Director Andrew N. Liveris For For Management 1g Elect Director Mark Loughridge For For Management 1h Elect Director Raymond J. Milchovich For For Management 1i Elect Director Robert S. (Steve) Miller For For Management 1j Elect Director Paul Polman For For Management 1k Elect Director Dennis H. Reilley For For Management 1l Elect Director James M. Ringler For For Management 1m Elect Director Ruth G. Shaw For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE PRICELINE GROUP INC. Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy M. Armstrong For For Management 1.2 Elect Director Jeffery H. Boyd For For Management 1.3 Elect Director Jan L. Docter For For Management 1.4 Elect Director Jeffrey E. Epstein For For Management 1.5 Elect Director Glenn D. Fogel For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Robert J. Mylod, Jr. For For Management 1.8 Elect Director Charles H. Noski For For Management 1.9 Elect Director Nancy B. Peretsman For For Management 1.10 Elect Director Thomas E. Rothman For For Management 1.11 Elect Director Craig W. Rydin For For Management 1.12 Elect Director Lynn M. Vojvodich For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting THE TJX COMPANIES, INC. Ticker: TJX Security ID: 872540109 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zein Abdalla For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Alan M. Bennett For For Management 1.4 Elect Director David T. Ching For For Management 1.5 Elect Director Ernie Herrman For For Management 1.6 Elect Director Michael F. Hines For For Management 1.7 Elect Director Amy B. Lane For For Management 1.8 Elect Director Carol Meyrowitz For For Management 1.9 Elect Director Jackwyn L. Nemerov For For Management 1.10 Elect Director John F. O'Brien For For Management 1.11 Elect Director Willow B. Shire For For Management 2 Ratify PricewaterhouseCoopers as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Include Diversity as a Performance Against Against Shareholder Metric 8 Report on Pay Disparity Against Against Shareholder 9 Report on Gender, Race, or Ethnicity Against Against Shareholder Pay Gap 10 Report on Net-Zero Greenhouse Gas Against Against Shareholder Emissions THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 08, 2017 Meeting Type: Annual Record Date: JAN 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan E. Arnold For For Management 1b Elect Director John S. Chen For For Management 1c Elect Director Jack Dorsey For For Management 1d Elect Director Robert A. Iger For For Management 1e Elect Director Maria Elena Lagomasino For For Management 1f Elect Director Fred H. Langhammer For For Management 1g Elect Director Aylwin B. Lewis For For Management 1h Elect Director Robert W. Matschullat For For Management 1i Elect Director Mark G. Parker For For Management 1j Elect Director Sheryl K. Sandberg For For Management 1k Elect Director Orin C. Smith For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Proxy Access Bylaw Amendment Against Against Shareholder TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: FEB 15, 2017 Meeting Type: Special Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 05, 2017 Meeting Type: Annual Record Date: APR 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director Richard T. Burke For For Management 1c Elect Director Timothy P. Flynn For For Management 1d Elect Director Stephen J. Hemsley For For Management 1e Elect Director Michele J. Hooper For For Management 1f Elect Director Rodger A. Lawson For For Management 1g Elect Director Glenn M. Renwick For For Management 1h Elect Director Kenneth I. Shine For For Management 1i Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report on Lobbying Payments and Policy Against Against Shareholder VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shellye L. Archambeau For For Management 1.2 Elect Director Mark T. Bertolini For For Management 1.3 Elect Director Richard L. Carrion For For Management 1.4 Elect Director Melanie L. Healey For For Management 1.5 Elect Director M. Frances Keeth For For Management 1.6 Elect Director Karl-Ludwig Kley For For Management 1.7 Elect Director Lowell C. McAdam For For Management 1.8 Elect Director Clarence Otis, Jr. For For Management 1.9 Elect Director Rodney E. Slater For For Management 1.10 Elect Director Kathryn A. Tesija For For Management 1.11 Elect Director Gregory D. Wasson For For Management 1.12 Elect Director Gregory G. Weaver For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Establish Board Committee on Human Against Against Shareholder Rights 7 Report on Feasibility of Adopting GHG Against Against Shareholder Emissions Targets 8 Amend Bylaws - Call Special Meetings Against For Shareholder 9 Amend Clawback Policy Against Against Shareholder 10 Stock Retention/Holding Period Against For Shareholder 11 Limit Matching Contributions to Against Against Shareholder Executive Retirement Plans VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: JAN 31, 2017 Meeting Type: Annual Record Date: DEC 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd A. Carney For For Management 1b Elect Director Mary B. Cranston For For Management 1c Elect Director Francisco Javier For For Management Fernandez-Carbajal 1d Elect Director Gary A. Hoffman For For Management 1e Elect Director Alfred F. Kelly, Jr. For For Management 1f Elect Director Robert W. Matschullat For For Management 1g Elect Director Suzanne Nora Johnson For For Management 1h Elect Director John A.C. Swainson For For Management 1i Elect Director Maynard G. Webb, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management WRIGHT MEDICAL GROUP N.V. Ticker: WMGI Security ID: N96617118 Meeting Date: JUN 23, 2017 Meeting Type: Annual Record Date: MAY 26, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Robert J. Palmisano as Director For For Management 1b Elect David D. Stevens as Director For For Management 1c Elect Gary D. Blackford as Director For For Management 1d Elect John L. Miclot as Director For For Management 1e Elect Kevin C. O'Boyle as Director For For Management 1f Elect Amy S. Paul as Director For For Management 1g Elect Richard F. Wallman as Director For For Management 1h Elect Elizabeth H. Weatherman as For For Management Director 2 Ratify KPMG LLP as Auditors For For Management 3 Ratify KPMG N.V. as Auditors For For Management 4 Adopt Financial Statements and For For Management Statutory Reports 5 Approve Discharge of Management Board For For Management 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Approve Omnibus Stock Plan For For Management 8 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 9 Advisory Vote on Say on Pay Frequency One Year One Year Management YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paget L. Alves For For Management 1b Elect Director Michael J. Cavanagh For For Management 1c Elect Director Christopher M. Connor For For Management 1d Elect Director Brian C. Cornell For For Management 1e Elect Director Greg Creed For For Management 1f Elect Director Mirian M. Graddick-Weir For For Management 1g Elect Director Thomas C. Nelson For For Management 1h Elect Director P. Justin Skala For For Management 1i Elect Director Elane B. Stock For For Management 1j Elect Director Robert D. Walter For Against Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Policy and Plan to Eliminate Against Against Shareholder Deforestation in Supply Chain ZIMMER BIOMET HOLDINGS, INC. Ticker: ZBH Security ID: 98956P102 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher B. Begley For For Management 1b Elect Director Betsy J. Bernard For For Management 1c Elect Director Gail K. Boudreaux For For Management 1d Elect Director David C. Dvorak For For Management 1e Elect Director Michael J. Farrell For For Management 1f Elect Director Larry C. Glasscock For For Management 1g Elect Director Robert A. Hagemann For For Management 1h Elect Director Arthur J. Higgins For For Management 1i Elect Director Michael W. Michelson For For Management 1j Elect Director Cecil B. Pickett For For Management 1k Elect Director Jeffrey K. Rhodes For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 17, 2017
